EXECUTION VERSION


MASTER REPURCHASE AND SECURITIES CONTRACT
BSPRT WFB LOAN, LLC,
(“Seller”)
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
(“Buyer”)
Dated as of November 21, 2018







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE 1 APPLICABILITY    1
Section 1.01
Applicability.    1

ARTICLE 2 DEFINITIONS AND INTERPRETATION    1
Section 2.01
Definitions.    1

Section 2.02
Rules of Interpretation.    35

ARTICLE 3 THE TRANSACTIONS    36
Section 3.01
Procedures.    36

Section 3.02
Transfer of Purchased Assets; Servicing Rights.    40

Section 3.03
Maximum Amount.    40

Section 3.04
Early Repurchase Date; Mandatory Repurchases; Optional Repurchases.    40

Section 3.05
Repurchase.    42

Section 3.06
Maturity Date Extension Option, Maximum Amount Upsize Option and Revolving
Period Extension Option.    42

Section 3.07
Payment of Price Differential and Fees.    44

Section 3.08
Payment, Transfer and Custody.    45

Section 3.09
Repurchase Obligations Absolute.    45

Section 3.10
Future Funding Transactions.    46

ARTICLE 4 MARGIN MAINTENANCE    47
Section 4.01
Margin Deficit.    47



-i-

--------------------------------------------------------------------------------





Section 4.02
Additional Provisions Regarding Margin Calls.    49

ARTICLE 5 APPLICATION OF INCOME    49
Section 5.01
Waterfall Account; Servicer Account.    49

Section 5.02
Before an Event of Default.    49

Section 5.03
After an Event of Default.    50

Section 5.04
Seller to Remain Liable.    51

ARTICLE 6 CONDITIONS PRECEDENT    51
Section 6.01
Conditions Precedent to Initial Transaction.    51

Section 6.02
Conditions Precedent to All Transactions.    52

ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF SELLER    54
Section 7.01
Seller.    54

Section 7.02
Repurchase Documents.    55

Section 7.03
Solvency.    55

Section 7.04
Taxes.    56

Section 7.05
Financial Condition.    56

Section 7.06
True and Complete Disclosure.    56

Section 7.07
Compliance with Laws.    57

Section 7.08
Compliance with ERISA.    57

Section 7.09
No Default or Material Adverse Effect.    58

Section 7.10
Purchased Assets.    58

Section 7.11
Purchased Assets Acquired from Transferors.    59



-ii-

--------------------------------------------------------------------------------





Section 7.12
Transfer and Security Interest.    60

Section 7.13
No Broker.    61

Section 7.14
Separateness.    61

Section 7.15
Investment Company Act.    61

Section 7.16
Location of Books and Records.    61

Section 7.17
Chief Executive Office; Jurisdiction of Organization.    61

Section 7.18
Anti-Money Laundering Laws and Anti-Corruption Laws.    61

Section 7.19
Sanctions.    61

ARTICLE 8 COVENANTS OF SELLER    62
Section 8.01
Existence; Governing Documents; Conduct of Business.    62

Section 8.02
Compliance with Laws, Contractual Obligations and Repurchase Documents.    62

Section 8.03
Structural Changes.    62

Section 8.04
Protection of Buyer’s Interest in Purchased Assets.    63

Section 8.05
Actions of Seller Relating to Distributions, Indebtedness, Guarantee
Obligations, Contractual Obligations, Investments and Liens.    64

Section 8.06
Maintenance of Property, Insurance and Records.    64

Section 8.07
Delivery of Income.    65

Section 8.08
Delivery of Financial Statements and Other Information.    65

Section 8.09
Delivery of Notices.    67

Section 8.10
Pledge Agreement.    68

Section 8.11
Taxes.    68

Section 8.12
Transaction with Affiliates.    68



-iii-

--------------------------------------------------------------------------------





Section 8.13
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.    68

Section 8.14
Compliance with Sanctions.    69

ARTICLE 9 SINGLE‑PURPOSE ENTITY    69
Section 9.01
Covenants Applicable to Seller.    69

Section 9.02
Additional Covenants Applicable to Seller.    71

ARTICLE 10 EVENTS OF DEFAULT AND REMEDIES    72
Section 10.01
Events of Default.    72

Section 10.02
Remedies of Buyer as Owner of the Purchased Assets.    74

ARTICLE 11 SECURITY INTEREST    76
Section 11.01
Grant.    76

Section 11.02
Effect of Grant.    76

Section 11.03
Seller to Remain Liable.    77

Section 11.04
Waiver of Certain Laws.    77

ARTICLE 12 INCREASED COSTS; CAPITAL ADEQUACY    78
Section 12.01
Market Disruption.    78

Section 12.02
Illegality.    78

Section 12.03
Breakfunding.    78

Section 12.04
Increased Costs.    78

Section 12.05
Capital Adequacy.    79

Section 12.06
Taxes.    79



-iv-

--------------------------------------------------------------------------------





Section 12.07
Payment and Survival of Obligations.    82

ARTICLE 13 INDEMNITY AND EXPENSES    82
Section 13.01
Indemnity.    82

Section 13.02
Expenses.    84

ARTICLE 14 INTENT    85
Section 14.01
Safe Harbor Treatment.    85

Section 14.02
Liquidation.    85

Section 14.03
Qualified Financial Contract.    85

Section 14.04
Netting Contract.    85

Section 14.05
Master Netting Agreement.    86

ARTICLE 15 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS    86
ARTICLE 16 NO RELIANCE    86
ARTICLE 17 SERVICING    87
Section 17.01
Servicing Rights.    87

Section 17.02
Servicing Reports.    89

Section 17.03
Servicer Event of Default.    89

ARTICLE 18 MISCELLANEOUS    89
Section 18.01
Governing Law.    89

Section 18.02
Submission to Jurisdiction; Service of Process.    89

Section 18.03
IMPORTANT WAIVERS.    90



-v-

--------------------------------------------------------------------------------





Section 18.04
Integration; Severability.    91

Section 18.05
Single Agreement.    91

Section 18.06
Use of Employee Plan Assets.    92

Section 18.07
Survival and Benefit of Seller’s Agreements.    92

Section 18.08
Assignments and Participations.    92

Section 18.09
Ownership and Hypothecation of Purchased Assets.    94

Section 18.10
Confidentiality.    94

Section 18.11
No Implied Waivers; Amendments.    95

Section 18.12
Notices and Other Communications.    95

Section 18.13
Counterparts; Electronic Transmission.    95

Section 18.14
No Personal Liability.    96

Section 18.15
Protection of Buyer’s Interests in the Purchased Assets; Further
Assurances.    96

Section 18.16
Default Rate.    97

Section 18.17
Set‑off.    97

Section 18.18
Seller’s Waiver of Set‑off.    99

Section 18.19
Power of Attorney.    99

Section 18.20
Periodic Due Diligence Review.    99

Section 18.21
Time of the Essence.    100

Section 18.22
PATRIOT Act Notice.    100

Section 18.23
Successors and Assigns.    100

Section 18.24
Acknowledgement of Anti‑Predatory Lending Policies.    100





-vi-

--------------------------------------------------------------------------------









-vii-

--------------------------------------------------------------------------------






THIS MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of November 21, 2018
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, (this “Agreement”), is made by and between BSPRT WFB LOAN, LLC, a
Delaware limited liability company, as Seller (as more specifically defined
below, (“Seller”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as buyer (as more specifically defined below, “Buyer”). Seller and
Buyer (each also a “Party” and, collectively, the “Parties”) hereby agree as
follows:
ARTICLE 1

APPLICABILITY
Section 1.01    Applicability. Subject to the terms and conditions of the
Repurchase Documents, from time to time during the Revolving Period and at the
request of Seller, the Parties may enter into transactions in which Seller
agrees to sell, transfer and assign to Buyer certain Assets and all related
rights in, and interests related to, such Assets on a servicing released basis,
against the transfer of funds by Buyer representing the Purchase Price for such
Assets, with a simultaneous agreement by Buyer to transfer such Assets to Seller
for subsequent repurchase on the related Repurchase Date, which date shall not
be later than the Maturity Date, against the transfer of funds by Seller
representing the Repurchase Price for such Assets.
ARTICLE 2    

DEFINITIONS AND INTERPRETATION
Section 2.01    Definitions.
“Accelerated Repurchase Date”: Defined in Section 10.02.
“Actual Knowledge”: With respect to any Person, the actual knowledge of such
Person without further inquiry or investigation; provided, that for the
avoidance of doubt, such actual knowledge shall include the actual knowledge of
such Person and each of its (i) employees, officers and directors and (ii) any
agent to the extent that such agent has responsibility in connection with
Seller, Pledgor, Guarantor, the Repurchase Documents and/or the origination,
acquisition, servicing, administrator and/or management of any Purchased Asset.
“Advisor”: Benefit Street Partners L.L.C., a Delaware limited liability company.
“Advisory Agreement”: The Amended and Restated Advisory Agreement, dated as of
January 19, 2018, between and among Operating Partnership, Advisor and
Guarantor.
“Affiliate”: With respect to any Person, any other Person directly or indirectly
Controlling, Controlled by, or under common Control with, such Person.
“Agreement”: The meaning set forth in the initial paragraph hereof.





--------------------------------------------------------------------------------





“Aggregate Amount Outstanding”: On each date of the determination thereof, the
total amount due and payable to Buyer by Seller in connection with all
Transactions under this Agreement outstanding on such date.
“Alternative Rate”: A per annum rate based on an index approximating the
behavior of LIBOR, as determined by Buyer in a commercially reasonable manner.
“Anti-Corruption Law”: The U.S. Foreign Corrupt Practices Act of 1977, the UK
Bribery Act, the Canadian Corruption of Foreign Public Officials Act or any
other law applicable to Seller or any of its Affiliates that prohibits the
bribery of foreign officials to gain a business advantage.
“Anti-Money Laundering Laws”: The applicable laws or regulations in any
jurisdiction in which Seller, Guarantor or any Affiliates of Seller or Guarantor
are located or doing business that relate to money laundering, any predicate
crime to money laundering or any financial record keeping and reporting
requirements related thereto.
“Applicable Percentage”: For each Purchased Asset, the applicable percentage
determined by Buyer for such Purchased Asset on the Purchase Date therefor and
as thereafter adjusted as provided in Section 4.01(a), in each case as specified
in the most recent Confirmation entered into in respect of such Purchased Asset,
but in no event greater than the Maximum Applicable Percentage.
“Appraisal”: An appraisal of the related Mortgaged Property conducted by an
Independent Appraiser in accordance with the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, and, in addition, certified by
such Independent Appraiser as having been prepared in accordance with the
requirements of the Uniform Standards of Professional Appraisal Practice of the
Appraisal Foundation, addressed to (either directly or pursuant to a reliance
letter in favor of Buyer or reliance language in such Appraisal running to the
benefit of Buyer as a successor and/or assign) and reasonably satisfactory to
Buyer.
“Approved Representation Exception”: Any Representation Exception furnished by
Seller to Buyer and approved in writing by Buyer in its discretion prior to the
related Purchase Date.
“Asset”: Any Whole Loan or Senior Interest, the Mortgaged Property for which is
included in the categories for Types of Mortgaged Property, but excluding any
real property acquired by Seller through foreclosure or deed in lieu of
foreclosure, distressed debt or any Equity Interest issued by a single purpose
entity organized to issue collateralized debt obligations or collateralized loan
obligations.
“Assignment and Acceptance”: Defined in Section 18.08(c).
“Bailee”: With respect to any Transaction involving a Wet Mortgage Asset, (i) a
national title insurance company or nationally‑recognized real estate counsel
acceptable to Buyer or (ii) any other entity approved by Buyer in its sole
discretion, which may be a title company,


-2-

--------------------------------------------------------------------------------





escrow company or attorney in accordance with local law and practice in the
appropriate jurisdiction of the related Wet Mortgage Asset.
“Bankruptcy Code”: Title 11 of the United States Code, as amended.
“Basic Mortgage Asset Documents”: The following original (except as otherwise
permitted in Section 2.01 of the Custodial Agreement), fully executed and
complete documents: (1) the Mortgage Note and/or, in the case of a Senior
Interest consisting of a participation interest, the related participation
certificate, with a certified true and correct copy of the related Mortgage
Note, (2) the Mortgage and UCC-1 financing statements executed in connection
therewith, (3) the assignment of leases and rents, if any, (4) the Interim
Assignment Documents and (5) the Blank Assignment Documents.
“Beneficial Ownership Certification”: A certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form as agreed
to by Buyer.
“Beneficial Ownership Regulation”: Means 31 C.F.R. § 1010.230.
“Blank Assignment Documents”: Defined in Section 6.02(k).
“Book Value”: For each Purchased Asset, as of any date, an amount, as certified
by Seller in the related Confirmation, equal to the lesser of (a) the
outstanding principal amount or par value thereof as of such date, and (b) the
price that Seller initially paid or advanced in respect thereof plus any
additional amounts advanced by Seller in connection with Seller’s future funding
obligations under the related Purchased Asset Documents subject to Future
Funding Transactions and sold to Buyer under this Agreement, minus Principal
Payments received by Seller and as further reduced by losses realized and
write‑downs taken by Seller, together with all other reductions in the unpaid
balance due in connection with the related Whole Loan (including, with respect
to any Senior Interest that is a participation, any reduction in the principal
balance of the related Whole Loan, to the extent allocable to such Senior
Interest under the related Purchased Asset Documents).
“Business Day”: Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, Minnesota or North Carolina are
authorized or obligated by law or executive order to be closed, (c) any day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or
Custodian is authorized or obligated by law or executive order to be closed, or
(d) if the term “Business Day” is used in connection with the determination of
LIBOR, a day on which dealings in Dollar deposits are not carried on in the
London interbank market.
“Buyer”: Wells Fargo Bank, National Association, in its capacity as Buyer under
this Agreement and the other Repurchase Documents, together with its successors
and permitted assigns.
“Capitalized Lease Obligations”: Obligations under a lease that are required to
be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation as would be required to be reflected


-3-

--------------------------------------------------------------------------------





on the balance sheet prepared in accordance with GAAP of the applicable Person
as of the applicable date.
“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
(certificated or uncertificated) in any limited liability company, and any and
all partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.
“Cause”: With respect to an Independent Director or Independent Manager, (i)
acts or omissions by such Independent Director or Independent Manager that
constitute willful disregard of, or bad faith or gross negligence with respect
to, such Independent Director or Independent Manager’s duties under the
applicable by-laws, limited partnership agreement or limited liability company
agreement, (ii) that such Independent Director or Independent Manager has
engaged in or has been charged with, or has been convicted of, fraud or other
acts constituting a crime under any law applicable to such Independent Director
or Independent Manager, (iii) that such Independent Director or Independent
Manager is unable to perform his or her duties as Independent Director or
Independent Manager due to death, disability or incapacity, or (iv) that such
Independent Director or Independent Manager no longer meets the definition of
Independent Director or Independent Manager.
“Change of Control”: The occurrence of any of the following events: (a) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the beneficial owner, directly or indirectly,
of 20% or more of the total voting power of all classes of Equity Interests of
Guarantor entitled to vote generally in the election of the directors;
(b) Guarantor shall cease to own and Control, of record, beneficially and
directly or indirectly, 100% of the outstanding Capital Stock of Operating
Partnership; (c) Operating Partnership shall cease to own and Control, of
record, beneficially and directly, 100% of the outstanding Capital Stock of
Pledgor; (d) Pledgor shall cease to own and Control, of record, beneficially and
directly, 100% of the outstanding Capital Stock of Seller; (e) the occurrence of
any sale, merger, consolidation or reorganization of Advisor with or into any
entity that is not an Affiliate of Advisor or Franklin Resources, Inc., a
Delaware corporation, as of the Closing Date, or (f) Advisor (or any such
permitted successor under the preceding clause (e)) ceases for any reason to act
as the advisor of Seller, Guarantor or the Purchased Assets under or in
accordance with the Advisory Agreement.
“Class”: With respect to an Asset, such Asset’s classification as either a Whole
Loan or a Senior Interest.
“Closing Certificate”: A true and correct certificate in the form of Exhibit D,
executed by a Responsible Officer of Seller.
“Closing Date”: November 21, 2018.
“Code”: The Internal Revenue Code of 1986, as amended, or any successor thereto.


-4-

--------------------------------------------------------------------------------





“Co-Lender”: With respect to any Senior Interest, any co‑participant, any
co-lender or any other Person having an interest in the related Whole Loan that
is junior to, pari passu with, or senior to (in right of payment or priority),
the rights of the holder of such Senior Interest.
“Collection Account”: Any account established by a Servicer in connection with
the servicing of any Asset or Purchased Asset.
“Commodity Exchange Act”: The Commodity Exchange Act, as amended.
“Compliance Certificate”: A true and correct certificate in the form of
Exhibit E, executed by a Responsible Officer of Seller and Guarantor.
“Confirmation”: A purchase confirmation in the form of Exhibit B, duly
completed, executed and delivered by Seller and Buyer in accordance with either
Section 3.01 or Section 4.01(d).
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contingent Liabilities”: With respect to any Person as of any date of
determination, all of the following as of such date (determined on a
consolidated basis): (a) liabilities and obligations (including any Guarantee
Obligations) of such Person in respect of “off‑balance sheet arrangements” (as
defined in the Off‑Balance Sheet Rules defined below in this definition),
(b) obligations of such Person, including Guarantee Obligations, whether or not
required to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing in whole or in part any Non‑Recourse Indebtedness, lease, dividend
or other obligation, excluding, however (i) contractual indemnities (including
any indemnity or price‑adjustment provision relating to the purchase or sale of
securities or other assets) and (ii) guarantees of non‑monetary obligations that
have not yet been called on or quantified, of such Person or any other Person,
and (c) forward commitments or obligations to fund or provide proceeds with
respect to any loan or other financing that is obligatory and non‑discretionary
on the part of the lender. The amount of any Contingent Liabilities described in
the preceding clause (b) shall be deemed to be (i) with respect to a guarantee
of interest or interest and principal, or operating income guarantee, the sum of
all payments required to be made thereunder (which, in the case of an operating
income guarantee, shall be deemed to be equal to the debt service for the note
secured thereby), through (x) in the case of an interest or interest and
principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and (ii) with respect to all guarantees not covered by
the preceding clause (i), an amount equal to the stated or determinable amount
of the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and in the footnotes to the most recent financial statements
of such Person. “Off‑Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off‑Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33‑8182; 34‑47264; FR‑67


-5-

--------------------------------------------------------------------------------





International Series Release No. 1266 File No. S7‑42‑02, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified at 17 CFR Parts 228, 229 and 249).
“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.
“Control”: With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling,” “Controlled” and “under common Control” have
correlative meanings.
“Controlled Account Agreement”: A control agreement with respect to the
Waterfall Account, dated as of the date of this Agreement, among Seller, Buyer
and Deposit Account Bank.
“Core Purchased Assets”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.
“Current Mark‑to‑Market Value”: For any Purchased Asset as of any date, the
market value for such Purchased Asset as of such date as determined by Buyer in
its sole discretion exercised in good faith.
“Custodial Agreement”: The Custodial Agreement, dated as of the date hereof,
among Buyer, Seller and Custodian, as the same may be amended, modified, waived,
supplemented, extended, replaced or restated from time to time.
“Custodian”: Wells Fargo Bank, National Association, or any successor permitted
by the Custodial Agreement.
“Debt Yield”: The meaning set forth in the Fee Letter, which definition is
incorporated herein by reference.
“Default”: Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.
“Default Rate”: As of any date, the Pricing Rate in effect on such date plus 500
basis points (5.00%).
“Defaulted Asset”: Any Asset or Purchased Asset and, in the case of any Senior
Interest, any related Whole Loan, as applicable, (a) that is thirty (30) or more
days (or, in the case of payments due at maturity, one (1) day) delinquent in
the payment of principal, interest, fees, distributions or any other amounts
payable under the related Purchased Asset Documents, in each case, without
regard to any waivers or modifications of, or amendments to, the related
Purchased Asset Documents, other than those that were either disclosed in
writing to Buyer prior to the Purchase Date of the related Purchased Asset or
consented to by Buyer in accordance with the terms of this Agreement, (b) with
respect to which a Representation Breach exists, other than an Approved


-6-

--------------------------------------------------------------------------------





Representation Exception, unless such Purchased Asset has been repurchased
pursuant to Section 3.04(c), (c) with respect to which a material non‑monetary
default has continued under the related Purchased Asset Documents beyond any
applicable notice or cure period, in each case, without regard to any waivers or
modifications of, or amendments to, the related Purchased Asset Documents other
than those that were disclosed in writing to Buyer prior to the Purchase Date of
the related Purchased Asset or consented to by Buyer in writing in accordance
with the terms of this Agreement, (d) as to which an Insolvency Event has
occurred with respect to the Underlying Obligor or, in the case of any Senior
Interest, with respect to any Co-Lender, (e) with respect to which there has
been a Material Modification (including, without limitation, a Material
Modification with respect to any Whole Loan related to any Senior Interest) that
has not been consented to in writing by Buyer in accordance with the terms of
this Agreement, or (f) for which Seller or a Servicer has received notice of the
foreclosure or proposed foreclosure of any Lien on the related Mortgaged
Property; provided that with respect to any Senior Interest, in addition to the
foregoing such Senior Interest will also be considered a Defaulted Asset to the
extent that the related Whole Loan would be considered a Defaulted Asset as
described in this definition, provided, further, in each case, without regard to
any waivers or modifications of, or amendments to, the related Purchased Asset
Documents.
“Delaware LLC Act”: Chapter 18 of the Delaware Limited Liability Company Act, 6
Del. C. §§ 18-101 et seq., as amended.
“Deposit Account Bank”: Wells Fargo Bank, National Association, or any other
bank approved by Buyer.
“Derivatives Contract”: Any rate swap transaction, basis swap, credit derivative
transaction, forward rate transaction, commodity swap, commodity option, forward
commodity contract, equity or equity index swap or option, bond or bond price or
bond index swap or option or forward bond or forward bond price or forward bond
index transaction, interest rate option, forward foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross–currency rate swap transaction, currency option, spot
contract, or any other similar transaction or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
including any obligations or liabilities thereunder.
“Derivatives Termination Value”: With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark–to–market value(s) for such Derivatives
Contracts, as determined based on one or more mid–market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Buyer).
“Dividing LLC”: A Delaware limited liability company that is effecting a
Division pursuant to and in accordance with Section 18-217 of the Delaware LLC
Act.


-7-

--------------------------------------------------------------------------------





“Division”: The division of a Dividing LLC into two or more domestic limited
liability companies pursuant to and in accordance with Section 18-217 of the
Delaware LLC Act.
“Division LLC”: A surviving company, if any, and each resulting company, in each
case that is the result of a Division.
“Dollars” and “$”: Lawful money of the United States of America.
“Early Repurchase Date”: Defined in Section 3.04.
“Eligible Asset”: An Asset:
(a)    that has been approved as a Purchased Asset by Buyer;
(b)    that is not a Defaulted Asset;
(c)    that pays interest at a floating rate with a base rate of 1‑month LIBOR;
(d)    with respect to which there are no future funding obligations on the part
of Seller other than any future funding obligations expressly approved by Buyer
pursuant to Section 3.10 which future funding obligations are and shall remain
at all times, solely the obligations of Seller;
(e)    that as of the related Purchase Date, and immediately following the
satisfaction of any Margin Call, satisfies the applicable Minimum Purchased
Asset Debt Yield Requirement and the applicable Maximum Purchased Asset PPV
Requirement;
(f)    if the underlying Mortgaged Property is a hotel, (i) the hotel is a
national flag hotel, (ii) Buyer has received a copy of the franchise agreement
and related documents for operation of the hotel under the national flag, all
reports issued by the franchisor and delivered to Seller, and a comfort letter
from the franchisor running to the benefit of successors and assigns of the
lender, (iii) the hotel management is acceptable to Buyer, and (iv) the hotel
manager has entered into a subordination of management agreement, all of which
are acceptable to Buyer;
(g)    if the underlying Mortgaged Property is located in the United States, the
Underlying Obligors are domiciled in the United States, and all obligations
under the Asset and the Purchased Asset Documents are denominated and payable in
Dollars;
(h)    for which the underlying Mortgaged Property is not under construction,
conversion or rehabilitation, and is not a condominium regime established for
sale of individual units;
(i)    with respect to such Asset, none of the Underlying Obligors (nor any of
their respective Affiliates) related to such Asset are Sanctioned Targets;


-8-

--------------------------------------------------------------------------------





(j)    that does not constitute an Equity Interest of Seller, Pledgor, Advisor,
Operating Partnership or Guarantor or any Affiliate of Seller, Pledgor, Advisor
or Guarantor that would result in (i) an actual or potential conflict of
interest, (ii) an affiliation with an Underlying Obligor which results or could
result in the loss or impairment of any material rights of the holder of the
related Purchased Asset; provided, Seller shall disclose to Buyer before the
Purchase Date each Equity Interest held or to be held by Seller, Pledgor,
Advisor, Operating Partnership or Guarantor or any Affiliate of Seller, Pledgor,
Advisor, Operating Partnership or Guarantor with respect to such related
Purchased Asset whether or not it satisfies either of the preceding clauses (i)
or (ii);
(k)    that is secured by or, with respect to a Senior Interest, the related
Whole Loan is secured by a perfected, first‑priority security interest on either
a “fully stabilized” or a “light transitional” commercial, retail, industrial,
office, self-storage, mixed-use, hospitality or multi‑family property, in each
case as determined by Buyer in its sole discretion;
(l)    as to which all escrows, reserves and other collateral accounts are
subject to a perfected security interest in favor of Seller, and each such
security interest has been assigned to Buyer as required herein;
(m)    with respect to which Seller or paying agent has not failed to remit to
Servicer for deposit into the Servicer Account all related Income and other
amounts as required by Sections 5.01, 8.07, and other provisions of this
Agreement when due;
(n)    as to which all obligations included in Retained Interests, funding
obligations or any other obligations of any kind remain, in each case, the sole
obligation of Seller; and
(o)    if any portion of the Mortgaged Property related to such Asset is subject
to a partial release, Buyer shall have received, on or before the effective date
of such partial release, an Appraisal specifying the value of the Mortgaged
Property which remains as security for the related Asset following the date of
consummation for such partial release (which Appraisal, for the avoidance of
doubt, may be the same Appraisal that was delivered to Buyer on or before the
Purchase Date, provided that it complies with this clause (o)).
provided, that, notwithstanding the failure of an Asset or Purchased Asset to
conform to the requirements of this definition, Buyer may, subject to such
terms, conditions and requirements and Applicable Percentage adjustments as
Buyer may require, designate in writing any such non‑conforming Asset or
Purchased Asset as an Eligible Asset, which designation (1) may include a
temporary or permanent asset‑specific waiver of one or more Eligible Asset
requirements, and (2) shall not be deemed a waiver of the requirement that all
other Assets and Purchased Assets must be Eligible Assets (including any Assets
that are similar or identical to the Asset or Purchased Asset subject to the
waiver).
“Eligible Assignee”: Any of the following Persons designated by Buyer: (a) any
Qualified Assignee other than, prior to the occurrence and during the
continuance of an Event of


-9-

--------------------------------------------------------------------------------





Default, any Prohibited Assignee, and (b) any other Person to which Seller has
consented; provided, that such consent of Seller shall not be unreasonably
withheld, delayed or conditioned, and no consent shall be required at any time
when an Event of Default exists.
“Environmental Laws”: Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, employee health and safety or hazardous
materials, including CERCLA, RCRA, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water Act,
the Oil Pollution Act of 1990, the Emergency Planning and the Community
Right‑to‑Know Act of 1986, the Hazardous Material Transportation Act, the
Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.
“Equity Interests”: With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of Capital Stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized but unissued on any date.
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and, as of the
relevant date, any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate”: Any trade or business (whether or not incorporated) that is a
member of Seller’s, Pledgor’s or Guarantor’s controlled group or under common
control with Seller, Pledgor or Guarantor, within the meaning of Section 414 of
the Code.
“Event of Default”: Defined in Section 10.01.
“Exchange Act”: The Securities Exchange Act of 1934, as amended.
“Excluded Taxes”: Any of the following Taxes imposed on or with respect to Buyer
or required to be withheld or deducted from a payment to Buyer: (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of Buyer being
organized under the laws of, or having its principal office or the office from
which it books the Transactions located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Buyer with respect to an interest in the Repurchase Obligations
pursuant to a law in effect on the date on which such Buyer (i) acquires such
interest in the Repurchase Obligations or (ii) changes the office from which it
books the Transactions, except in each case to the extent that, pursuant to
Section 12.06, amounts with respect to such Taxes were payable either to such
Buyer’s assignor immediately before such


-10-

--------------------------------------------------------------------------------





Buyer became a Party hereto or to such Buyer immediately before it changed the
office from which it books the Transactions, (c) Taxes attributable to Buyer’s
failure to comply with Section 12.06(e) and (d) any U.S. federal withholding
Taxes imposed under FATCA.
“Exit Fee”: The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.
“Extension Conditions”: Defined in Section 3.06(a).
“Extension Fee”: The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.
“Extension Option”: Defined in Section 3.06(a).
“Extension Period”: Defined in Section 3.06(a).
“Facility Debt Yield Test”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any laws or agreement
implementing an intergovernmental approach thereto.
“FDIA”: Defined in Section 14.03.
“FDICIA”: Defined in Section 14.04.
“Fee Letter”: The fee and pricing letter, dated as of the date hereof, between
Buyer and Seller, as amended, modified, waived, supplemented, extended, restated
or replaced from time to time.
“Fitch”: Fitch, Inc. or, if Fitch, Inc. is no longer issuing ratings, another
nationally recognized rating agency reasonably acceptable to Buyer.
“Flex Purchased Assets”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.
“Foreign Buyer”: A Buyer that is not a U.S. Person.
“Future Funding Amount”: With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by Seller and approved by Buyer pursuant
to Section 3.10, the amount funded by Buyer in connection with such Future
Funding Transaction; provided that, in no event shall a future funding amount
exceed the product of (a) the amount that Seller is funding as a post‑closing
advance on the related Future Funding Date as required by the related Purchased
Asset Documents relating to such Purchased Asset, and (b) the Applicable
Percentage for such


-11-

--------------------------------------------------------------------------------





Purchased Asset; and provided, further in no event shall the aggregate amount so
requested by Seller exceed the amount of future funding set forth on the related
Confirmation for the initial Transaction relating to such Purchased Asset, minus
all previous Future Funding Amounts funded by Buyer relating to such Purchased
Asset.
“Future Funding Confirmation”: Defined in Section 3.10(i).
“Future Funding Date”: With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by Seller and approved by Buyer, the date
on which Seller is required to fund a Future Funding Amount pursuant to the
Purchased Asset Documents relating to such Purchased Asset.
“Future Funding Request Package”: With respect to one or more Future Funding
Transactions, the following, to the extent applicable and available, unless any
such items were previously delivered to Buyer and have not been modified since
the date of each such delivery: (a) the related request for advance, executed by
the related Underlying Obligor (which shall include evidence of Seller’s
approval of the related Future Funding Transaction), and any other documents
that require Seller to fund; (b) the related request for borrowing (or similar
affidavit or certification) executed by the related Underlying Obligor which
covers such issues as Buyer shall request, and any other related documents;
(c) the executed fund control agreement, if any (or the executed escrow
agreement, if funding through escrow); (d) the title policy endorsement for the
advance; (e) unless, in each case, otherwise agreed to by Buyer in its sole, but
commercially reasonable, discretion; (i) certified copies of all relevant trade
contracts; (ii) certified copies of any tenant leases; (iii) certified copies of
any service contracts; (iv) updated financial statements, operating statements
and rent rolls; (v) evidence of required insurance; and (vi) engineering reports
and updates to the engineering reports; (f) an updated Underwriting Package for
the related Purchased Asset; and (g) copies of any additional documentation as
required in connection therewith, or as otherwise requested by Buyer.
“Future Funding Transaction”: Any Transaction approved by Buyer pursuant to
Section 3.10.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.
“Governing Documents”: With respect to any Person, its articles or certificate
of incorporation or formation, by‑laws, partnership, limited liability company,
memorandum and articles of association, operating or trust agreement and/or
other organizational, charter or governing documents.
“Governmental Authority”: Any (a) national or federal government, (b) state,
regional or local or other political subdivision thereof, (c) central bank or
similar monetary or regulatory authority, (d) Person, agency, authority,
instrumentality, court, regulatory body, central bank or other body or entity
exercising executive, legislative, judicial, taxing, quasi–judicial,
quasi–legislative, regulatory or administrative functions or powers of or
pertaining to government, (e) court or arbitrator having jurisdiction over such
Person, its Affiliates or its assets or properties, (f) stock


-12-

--------------------------------------------------------------------------------





exchange on which shares of stock of such Person are listed or admitted for
trading, (g) accounting board or authority that is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic, and (h) supra‑national
body such as the European Union or the European Central Bank.
“Guarantee Agreement”: The Guarantee Agreement dated as of the date hereof, made
by Guarantor in favor of Buyer.
“Guarantee Obligation”: With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term “Guarantee Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the maximum stated amount of the primary obligation relating to such
Guarantee Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation). In the absence of any stated
amount or stated liability of a guaranteeing person, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum anticipated
liability in respect thereof as reasonably determined by Buyer.
“Guarantor”: Benefit Street Partners Realty Trust, Inc., a Maryland corporation.
“Hotel Asset”: Any Purchased Asset that is secured by (or with respect to any
Senior Interest, the related Whole Loan is secured by) one or more Mortgaged
Properties that are hotel properties.
“Income”: With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of such Purchased Asset and not just
with respect to the portion of the par amount represented by the Purchase Price
advanced against such Asset) without duplication: (a) all Principal Payments,
(b) all Interest Payments, and (c) all other income, distributions, receipts,
payments, collections, prepayments, recoveries, proceeds (including insurance
and condemnation proceeds) and other payments or amounts of any kind paid,
received, collected, recovered or distributed on, in connection with or in
respect of such Purchased Asset, including principal and interest payments,
prepayment fees, extension fees, exit fees, defeasance fees, transfer fees, make
whole fees, late charges, late fees and all other fees or charges of any kind


-13-

--------------------------------------------------------------------------------





or nature, premiums, yield maintenance charges, penalties, default interest,
dividends, gains, receipts, allocations, rents, interests, profits, payments in
kind, returns or repayment of contributions, net sale, foreclosure, liquidation,
securitization or other disposition proceeds, insurance payments, settlements
and proceeds; provided, that any amounts that under the applicable Purchased
Asset Documents are required to be deposited into and held in escrow or reserve
to be used for a specific purpose, such as taxes and insurance, shall not be
included in the term “Income” unless and until (i) an event of default exists
under such Purchased Asset Documents, (ii) the holder of the related Purchased
Asset has exercised or is entitled to exercise rights and remedies with respect
to such amounts, (iii) such amounts are no longer required to be held for such
purpose under such Purchased Asset Documents, or (iv) such amounts may be
applied to all or a portion of the outstanding indebtedness under such Purchased
Asset Documents.
“Indebtedness”: With respect to any Person and any date, all of the following
with respect to such Person as of such date, without duplication:
(a) obligations in respect of money borrowed (including principal, interest,
assumption fees, prepayment fees, yield maintenance charges, penalties, exit
fees, contingent interest and other monetary obligations whether choate or
inchoate and whether by loan, the issuance and sale of debt securities or the
sale of property or assets to another Person subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets, or
otherwise), (b) obligations, whether or not for money borrowed: (i) represented
by notes payable, letters of credit or drafts accepted, in each case
representing extensions of credit, (ii) evidenced by bonds, debentures, notes or
similar instruments, (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered, or (iv) in
connection with the issuance of Preferred Equity or trust preferred securities,
(c) Capitalized Lease Obligations, (d) reimbursement obligations under any
letters of credit or acceptances (whether or not the same have been presented
for payment), (e) Off–Balance Sheet Obligations, (f) obligations to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
mandatory redeemable stock issued by such Person or any other Person (inclusive
of forward equity contracts), valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (g) as
applicable, all obligations of such Person (but not the obligations of others)
in respect of any keep well arrangements, credit enhancements, contingent or
future funding obligations under any Purchased Asset or any obligation senior to
any Purchased Asset, unfunded interest reserve amount under any Purchased Asset
or any other obligation of such Person with respect to such Purchased Asset that
is senior to such Purchased Asset, purchase obligation, repurchase obligation,
sale/buy‑back agreement, takeout commitment or forward equity commitment, in
each case evidenced by a binding agreement (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than mandatory redeemable stock)), (h) net obligations under any
Derivatives Contract not entered into as a hedge against existing indebtedness,
in an amount equal to the Derivatives Termination Value thereof, (i) all
Non‑Recourse Indebtedness, recourse indebtedness and all indebtedness of other
Persons that such Person has guaranteed or is otherwise recourse to such Person,
(j) all indebtedness of another Person secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien (other than, except with respect to any Purchased Asset, any Liens
granted pursuant to a Repurchase Document) on property or assets owned by such
Person,


-14-

--------------------------------------------------------------------------------





even though such Person has not assumed or become liable for the payment of such
indebtedness or other payment obligation; provided, that if such Person has not
assumed or become liable for the payment of such indebtedness, then for the
purposes of this definition the amount of such indebtedness shall not exceed the
market value of the property subject to such Lien, (k) all Contingent
Liabilities, (l) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person or obligations of such
Person to pay the deferred purchase or acquisition price of property or assets,
including contracts for the deferred purchase price of property or assets that
include the procurement of services, (m) indebtedness of general partnerships of
which such Person is liable as a general partner (whether secondarily or
contingently liable or otherwise), and (n) obligations to fund capital
commitments under any Governing Document, subscription agreement or otherwise.
“Indemnified Amounts”: Defined in Section 13.01(a).
“Indemnified Persons”: Defined in Section 13.01(a).
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Seller under
any Repurchase Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Independent Appraiser”: A professional real estate appraiser that (i) is
approved by Buyer in its sole discretion; (ii) was not selected or identified by
the Underlying Obligor and is not affiliated with the Originator or the
Underlying Obligor; (iii) if engaged by Seller or any of its Affiliates, Seller
or such Affiliate, as applicable, is a “financial services institution” within
the meaning of the Interagency Guidelines on Evaluations and Appraisals, (iv) is
a member in good standing of the American Appraisal Institute; and (v) is
certified or licensed in the state where the subject Mortgaged Property is
located.
“Independent Director” or “Independent Manager”: An individual who has prior
experience as an independent director, independent manager or independent member
with at least three (3) years of employment experience and who is provided by CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, or Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Directors or Independent Managers, another nationally recognized
company approved by Buyer, in each case that is not an Affiliate of Seller and
that provides professional independent directors, independent managers and/or
other corporate services in the ordinary course of its business, and which
individual is duly appointed as Independent Director or Independent Manager and
is not, has never been, and will not while serving as Independent Director or
Independent Manager be, any of the following:
(a)    a member, partner, equity holder, manager, director, officer or employee
of Seller, Pledgor, or any of their respective equity holders or Affiliates
(other than as an Independent Director or Independent Manager of Seller or
Pledgor, or an Affiliate of Seller or Pledgor that does not own a direct or
indirect ownership interest in Seller or Pledgor and that is required by a
creditor to be a single purpose bankruptcy remote entity, provided, however,
that such Independent Director or Independent Manager is employed


-15-

--------------------------------------------------------------------------------





by a company that routinely provides professional Independent Directors or
Independent Managers);
(b)    a creditor, supplier or service provider (including provider of
professional services) to Seller, Pledgor or any of their respective equity
holders or Affiliates (other than through a nationally‑recognized company that
routinely provides professional Independent Directors, Independent Managers
and/or other corporate services to Seller, Pledgor or any of their respective
equity holders or Affiliates in the ordinary course of business);
(c)    a family member of any such member, partner, equity holder, manager,
director, officer, employee, creditor, supplier or service provider; or
(d)    a Person who controls (whether directly, indirectly or otherwise) any of
the individuals described in the preceding clauses (a), (b) or (c).
An individual who otherwise satisfies the preceding definition and satisfies
subparagraph (a) by reason of being the Independent Director or Independent
Manager of a Single Purpose Entity affiliated with Seller or Pledgor that does
not own a direct or indirect ownership interest in Seller or Pledgor shall be
qualified to serve as an Independent Director or Independent Manager of Seller
or Pledgor if the fees that such individual earns from serving as Independent
Director or Independent Manager of Affiliates of Seller or Pledgor in any given
year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.
“Insolvency Action”: With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event, other than solely under clause (g)
of the definition thereof.
“Insolvency Event”: With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its assets or
property, or ordering the winding‑up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
action by such Person in furtherance of any of the foregoing.
“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization,


-16-

--------------------------------------------------------------------------------





suspension of payments and similar debtor relief laws from time to time in
effect affecting the rights of creditors generally.
“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
“Interest Expense”: With respect to any Person and for any relevant time period,
the amount of total interest expense incurred by such Person, and its
consolidated Subsidiaries, including capitalized or accruing interest (but
excluding interest funded under a construction loan), plus such Person’s
proportionate share of interest expense from the joint venture investments and
unconsolidated Affiliates of such Person, all with respect to such period.
“Interest Payments”: With respect to any Purchased Asset, all payments of
interest, income, receipts, dividends, and any other collections and
distributions received from time to time in connection with any such Purchased
Asset.
“Interest Rate Protection Agreement”: With respect to any or all Purchased
Assets, any futures contract, options related contract, short sale of United
States Treasury securities or any interest rate swap, cap, floor or collar
agreement, total return swap or any other similar arrangement providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations either generally or under specific contingencies, in each
case with a hedge counterparty and that is acceptable to Buyer. For the
avoidance of doubt, any Interest Rate Protection Agreement with respect to a
Purchased Asset shall be included in the definitions of “Purchased Asset”.
“Interim Assignment Documents”: The allonge, assignment of Mortgage, assignment
of assignment of leases and rents, general assignment, UCC-3 financing
statements and/or, in the case of a Senior Interest consisting of a
participation interest, the assignment of related participation certificate
and/or, in the case of a Senior Interest consisting of a promissory note, the
related allonge and assignment and assumption agreement and all other applicable
documents evidencing the assignment of the related Purchased Asset from related
Originator to Seller.
“Internal Control Event”: Fraud that involves management or other employees who
have a significant role in the internal controls of Seller, Pledgor, Advisor,
Operating Partnership or Guarantor over financial reporting.
“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person. Any
binding commitment or option exercisable without the consent of such Person
which would obligate such Person to make an Investment in any other Person shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in this Agreement, the
amount of any Investment shall be the amount


-17-

--------------------------------------------------------------------------------





actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.
“Investment Company Act”: The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.
“Investor”: Any Person that is admitted to either Seller or Guarantor as a
member in accordance with the applicable operating agreement or limited
liability company agreement, as applicable, of Seller or Guarantor,
respectively.
“Irrevocable Redirection Notice”: A notice in a form acceptable to Buyer, to be
signed by the Underlying Obligor (if applicable) and Seller, or by Servicer on
Seller’s behalf, with respect to each Purchased Asset, directing the remittance
of all Income with respect to a Purchased Asset to an account designated by
Buyer, which notice may be delivered to the applicable Underlying Obligor in
accordance with this Agreement.
“IRS”: The United States Internal Revenue Service.
“Knowledge”: With respect to any Person, means collectively (i) the Actual
Knowledge of such Person, (ii) notice of any fact, event, condition or
circumstance that would cause a reasonably prudent Person to conduct an inquiry
that would give such Person Actual Knowledge, whether or not such Person
actually undertook such an inquiry, and (iii) all knowledge that is imputed to a
Person under any statute, rule, regulation, ordinance, or official decree or
order.
“LIBOR”: The rate of interest per annum determined by Buyer on the basis of the
rate for deposits in Dollars for delivery on the first (1st) day of each Pricing
Period, for a period approximately equal to such Pricing Period, as reported on
Reuters Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m.,
London time, on the Pricing Rate Determination Date (or if not so reported, then
as determined by Buyer in a commercially reasonable manner from another
recognized source or interbank quotation). Each calculation by Buyer of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.  If the
calculation of LIBOR results in a LIBOR rate of less than zero (0), LIBOR shall
be deemed to be zero (0) for all purposes of this Agreement.
“Lien”: Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, deposit arrangement,
security interest, UCC financing statement or encumbrance of any kind on or
otherwise relating to any Person’s assets or properties in favor of any other
Person or any preference, priority or other security agreement or preferential
arrangement of any kind.
“Margin Call”: Defined in Section 4.01(a).
“Margin Deficit”: Defined in Section 4.01(a).
“Margin Excess”: For any Purchased Asset, as of any date of determination, the
amount by which (a) the related Applicable Percentage for such Purchased Asset
on each such


-18-

--------------------------------------------------------------------------------





determination date (after giving effect to any increase to such Applicable
Percentage, if any, made by Buyer in its sole discretion pursuant to
Section 4.01(a)), multiplied by its Market Value on such date of determination
exceeds (b) the current outstanding Purchase Price of such Purchased Asset, but
in no event shall Margin Excess cause the Purchase Price of any Purchased Asset
to exceed the Purchase Price thereof on the related Purchase Date unless Buyer
has, after the Purchase Date of the related Purchased Asset, determined in its
sole and absolute discretion, to increase the Applicable Percentage and/or
Purchase Price of such Purchased Asset pursuant to Section 4.01(a) as set forth
in an amended and restated Confirmation.
“Market Disruption Event”: Any event or events that, in the determination of
Buyer, results in (a) the effective absence of a “repo market” or related
“lending market” for purchasing (subject to repurchase) or financing debt
obligations secured by commercial mortgage loans or securities, (b) Buyer’s not
being able to finance Purchased Assets through the “repo market” or “lending
market” with traditional counterparties at rates that would have been reasonable
prior to the occurrence of such event or events, (c) the effective absence of a
“securities market” for securities backed by Purchased Assets, or (d) Buyer’s
not being able to sell securities backed by Purchased Assets at prices that
would have been reasonable prior to the occurrence of such event or events.
“Market Value”: For any Purchased Asset as of any date, the lower of the Current
Mark‑to‑Market Value and Book Value for such Purchased Asset as determined by
Buyer in accordance herewith by taking into account such criteria as Buyer deems
appropriate, including as appropriate current interest rates, spreads and other
market conditions, credit quality, liquidity of position, eligibility for
inclusion in structured finance or securitization transactions, subordination,
delinquency status and aging and any amounts owing to or by Seller under any
related Interest Rate Protection Agreement, which market value, in each case,
may be determined to be zero, as of such date as determined by Buyer; provided
that, notwithstanding any other provision of this Agreement, the Market Value of
a Purchased Asset shall not exceed the lower of (x) the Market Value assigned to
such Purchased Asset as of the Purchase Date, and (y) the par value of such
Purchased Asset as of such date of determination; provided, further that the
Market Value of a particular Purchased Asset shall be automatically set at zero
if, with respect to such Purchased Asset:
(a)    the requirements of the definition of Eligible Asset are not satisfied,
as determined by Buyer (except to the extent waived by Buyer as provided in the
last paragraph of the definition hereinabove of “Eligible Asset”);
(b)    any material statement, affirmation or certification made or any
information, document, agreement, report or notice delivered by Seller to Buyer
was untrue in any material respect when made or delivered;
(c)    any Retained Interest, funding obligation or any other obligation of any
kind has been transferred to Buyer;
(d)    Seller fails to repurchase such Purchased Asset by the Repurchase Date
therefor;


-19-

--------------------------------------------------------------------------------





(e)    an Insolvency Event has occurred with respect to any Underlying Obligor
or, in the case of any Senior Interest, with respect to any Co-Lender;
(f)    all Purchased Asset Documents have not been delivered to Custodian within
the time periods required by this Agreement and the Custodial Agreement;
(g)    any material Purchased Asset Document has been released from the
possession of Custodian under the Custodial Agreement to Seller or any other
Person for more than twenty (20) days (unless Buyer has consented in writing and
in advance to such extension of time);
(h)    Seller fails to observe or perform in any material respect any obligation
of Seller under the Purchased Asset Documents (relating to such Purchased Asset)
to which Seller is a party; or
(i)    Seller fails to deliver any reports required hereunder where such failure
materially adversely affects the Market Value thereof or adversely affects
Buyer’s ability to determine Market Value therefor; provided, however, that if
such failure is due to Seller’s inability to obtain any such report from the
related Underlying Obligor due solely to such Underlying Obligor failing to
deliver such report, then (i) Seller shall make commercially reasonable efforts
to obtain such report from the related Underlying Obligor as soon as
practicable, (ii) during the thirty (30) day period following Seller’s initial
failure to deliver any such report, unless and until Seller delivers the
applicable report, Buyer may re-determine the Market Value of the applicable
Purchased Asset for purposes of a Margin Call and, in connection with such
re-determination, Buyer may draw any adverse inference from any missing
information that Buyer deems to be reasonable under the circumstances, and
(iii) the Market Value of such Purchased Asset shall be zero at any time after
the thirtieth (30th) day following Seller’s initial failure to deliver such
report unless Seller delivers such report to Buyer on or prior to such date.
“Material Adverse Effect”: Any event, development or circumstance that has a
material adverse effect on or material adverse change in or to (a) the property,
assets, business, liabilities (actual or contingent), operations, financial
condition of Seller, Pledgor, Advisor, Operating Partnership or Guarantor,
(b) the ability of Seller to pay and perform any of its respective duties,
obligations or agreements under the Repurchase Obligations, (c) the validity,
legality, binding effect or enforceability of any Repurchase Document, Purchased
Asset Document with respect to any Purchased Asset or security interest granted
thereunder, (d) the rights and remedies of Buyer or any Indemnified Person under
any Repurchase Document, Purchased Asset Document or Purchased Asset, (e) the
Current Mark‑to‑Market Value, rating (if applicable) or liquidity of a material
portion of the Purchased Assets, as determined by Buyer in accordance herewith,
or (f) the perfection or priority of any Lien granted under any Repurchase
Document or Purchased Asset Document with respect to any Purchased Asset.
“Material Impairment Threshold”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.


-20-

--------------------------------------------------------------------------------





“Material Modification”: Any (i) material amendment, waiver, termination,
rescission, cancellation or other modification to the terms of, or any
collateral, guaranty or indemnity for, or the exercise of any material right or
remedy of a holder (including all lending, corporate rights, remedies, consents,
approvals and waivers) of, any Purchased Asset, or any related Purchased Asset
Document (including, without limitation, any such document with respect to any
Whole Loan related to any Senior Interest), or (ii) extension or release of any
collateral for any Purchased Asset or any related Whole Loan (in each case,
other than as required by the express terms of the related Purchased Asset
Documents and for which there is no lender discretion) provided that,
non-material, administrative or ministerial modifications or actions with either
de minimis or no economic effect on the value of the related Purchased Asset or
related Mortgaged Property, including, without limitation, consent rights over
leases, budgets, utilization of reserves or the release thereof, approval of
escrows and bonding amounts for mechanics’ or materialmen’s liens, tax
abatements or tax challenges, shall not be considered a Material Modification.
“Materials of Environmental Concern”: Any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law.
“Maturity Date”: The earliest to occur of (a) November 21, 2020, as such date
may be extended pursuant to Section 3.06(a), (b) any Accelerated Repurchase
Date, and (c) any date on which the Maturity Date shall otherwise occur in
accordance with the provisions hereof or Requirements of Law.
“Maximum Amount”: As of the Closing Date, $175,000,000 and, if Seller requests
to exercise either or both of the Upsize Options, in each case, upon Buyer’s
agreement (in its discretion) to approve such request, subject to all terms and
conditions of Section 3.06(c), either $225,000,000, or $275,000,000, as
applicable. The Maximum Amount shall not be increased by any Future Funding
Transaction or reduced upon the repurchase of any Purchased Assets prior to the
earlier to occur of the Revolving Period Expiration Date and the Maturity Date;
provided, that (i) during any Extension Period (if any) that occurs following
the Revolving Period Expiration Date but prior to the third Extension Period (if
any), the Maximum Amount on any date shall be an amount equal to the sum of
(a) the then-current Aggregate Amount Outstanding, and (b) the Applicable
Percentage of those remaining future funding obligations that are scheduled in
the Confirmations for each related Purchased Asset, as such amounts decline as
Future Funding Transactions under Section 3.10 are funded, Purchased Assets are
repurchased (in whole or in part) and Margin Deficits are satisfied, and
(ii) during the third Extension Period (if any), the Maximum Amount on any date
shall be an amount equal to the then-current Aggregate Amount Outstanding, as
such amount declines as Purchased Assets are repurchased (in whole or in part)
and Margin Deficits are satisfied, in each case, all in accordance with the
applicable terms of this Agreement.
“Maximum Applicable Percentage”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.
“Maximum Purchased Asset PPV Requirement”: The meaning set forth in the Fee
Letter, which definition is incorporated by reference herein.


-21-

--------------------------------------------------------------------------------





“Minimum Purchased Asset Debt Yield Requirement”: The meaning set forth in the
Fee Letter, which definition is incorporated herein by reference.
“Moody’s”: Moody’s Investors Service, Inc. or, if Moody’s Investors
Service, Inc. is no longer issuing ratings, another nationally recognized rating
agency reasonably acceptable to Buyer.
“Mortgage”: Any mortgage, deed of trust, assignment of rents, security agreement
and fixture filing, or other instruments creating and evidencing a lien on real
property and other property and rights incidental thereto.
“Mortgage Asset File”: The meaning specified in the Custodial Agreement.
“Mortgage Loan Documents”: With respect to any Whole Loan, those documents
executed in connection with and/or evidencing or governing such Whole Loan,
including, without limitation, any Interest Rate Protection Agreements relating
to such Whole Loan and any other documents that are required to be delivered to
Custodian under the Custodial Agreement.
“Mortgage Note”: The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a commercial mortgage loan.
“Mortgaged Property”: The real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral directly or indirectly securing repayment of the debt
evidenced by (a) in the case of a Whole Loan, the related Mortgage Note or
(b) in the case of a Senior Interest, the related Senior Interest Note.
“Mortgagee”: The record holder of a Mortgage Note secured by a Mortgage.
“Mortgagor”: The obligor on a Mortgage Note, including any Person who has
assumed or guaranteed the obligations of the obligor thereunder, and the grantor
of the related Mortgage.
“Multiemployer Plan”: A Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Non-Controlling Participation”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.
“Non‑Recourse Indebtedness”: With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, Insolvency Events,
non‑approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.
“Non-Utilization Fee”: The meaning set forth in the Fee Letter, which definition
is incorporated herein by reference.


-22-

--------------------------------------------------------------------------------





“Off‑Balance Sheet Obligations”: With respect to any Person and any date, to the
extent not included as a liability on the balance sheet of such Person, all of
the following with respect to such Person (determined on a consolidated basis)
as of such date: (a) monetary obligations under any financing lease or so–called
“synthetic,” tax retention or off‑balance sheet lease transaction that, upon the
application of any Insolvency Laws, would be characterized as indebtedness,
(b) monetary obligations under any sale and leaseback transaction that does not
create a liability on the balance sheet of such Person, or (c) any other
monetary obligation arising with respect to any other transaction that (i) is
characterized as indebtedness for tax purposes but not for accounting purposes,
or (ii) is the functional equivalent of or takes the place of borrowing but that
does not constitute a liability on the balance sheet of such Person (for
purposes of this clause (c), any transaction structured to provide Tax
deductibility as Interest Expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).
“Operating Partnership”: Benefit Street Partners Realty Operating Partnership,
L.P., a Delaware limited partnership.
“Originator”: With respect to each Purchased Asset, the Person or Persons who
originated or issued, as applicable, such Purchased Asset.
“Other Connection Taxes”: With respect to Buyer, Taxes imposed as a result of a
present or former connection between Buyer and the jurisdiction imposing such
Taxes (other than a connection arising from Buyer having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Repurchase Document, or sold or assigned
an interest in any Transaction or Repurchase Document).
“Other Taxes”: Any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under any Repurchase Document or from the execution, delivery, performance, or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Repurchase Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.
“Participant”:    Defined in Section 18.08(b).
“Participant Register”: Defined in Section 18.08(g).
“Party”: The meaning set forth in the preamble to this Agreement.
“PATRIOT Act”: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended,
modified or replaced from time to time.
“Permitted Transferor”: Operating Partnership, Pledgor, or any Affiliate of such
Persons that is added (in a manner and in form and substance satisfactory to
Buyer and counsel for Buyer) to the coverage of the Initial True Sale Opinion,
or with respect to which a separate true sale


-23-

--------------------------------------------------------------------------------





opinion in the form and substance satisfactory to Buyer and counsel for Buyer is
given following the date hereof, as provided in Section 7.11.
“Person”: An individual, corporation, limited liability company, business trust,
partnership, trust, unincorporated organization, joint stock company, sole
proprietorship, joint venture, Governmental Authority or any other form of
entity.
“Plan”: An employee benefit or other plan established or maintained by Seller or
any ERISA Affiliate during the five year period ended prior to the date of this
Agreement or to which Seller or any ERISA Affiliate makes, is obligated to make
or has, within the five year period ended prior to the date of this Agreement,
been required to make contributions and that is covered by Title IV of ERISA or
Section 302 of ERISA or Section 412 of the Code, other than a Multiemployer
Plan.
“Plan Asset Regulation”: The regulation of the United States Department of Labor
at 29 C.F.R. § 2510.3‑101 (as modified by Section 3(42) of ERISA).
“Pledge Agreement”: The Pledge Agreement, dated as of the date hereof, between
Buyer and Pledgor, as amended, modified, waived, supplemented, extended,
restated or replaced from time to time.
“Pledged Collateral”: The meaning set forth in the Pledge Agreement.
“Pledgor”: BSPRT CRE Finance, LLC, a Delaware limited liability company.
“Power of Attorney”: Defined in Section 18.19.
“Preferred Equity”: A performing current pay preferred equity position (with a
put or synthetic maturity date structure replicating a debt instrument and
excluding any perpetual preferred equity positions) evidenced by a stock share
certificate or other similar ownership certificate representing the entire
equity ownership interest in entities that own income producing commercial real
estate.
“Price Differential”: For any Pricing Period or portion thereof and (a) for any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for each Purchased Asset subject to such Transaction during such Pricing Period,
times (ii) the outstanding Purchase Price for such Purchased Asset on each such
day, or (b) for all Transactions outstanding, the sum of the amounts calculated
in accordance with the preceding clause (a) for all Transactions.
“Pricing Margin”: The meaning set forth in the Fee Letter, which definition is
incorporated herein by reference.
“Pricing Period”: For any Purchased Asset, (a) in the case of the first
Remittance Date for such Purchased Asset, the period from the Purchase Date for
such Purchased Asset to but excluding such Remittance Date, and (b) in the case
of any subsequent Remittance Date, the one‑month period commencing on and
including the prior Remittance Date and ending on but


-24-

--------------------------------------------------------------------------------





excluding such Remittance Date; provided, that the then-applicable Pricing
Period for a Purchased Asset shall end on the Repurchase Date for such Purchased
Asset to the extent such Purchased Asset is actually repurchased on such
Repurchase Date.
“Pricing Rate”: For any Pricing Period, LIBOR for such Pricing Period plus the
applicable Pricing Margin, which shall be subject to adjustment and/or
conversion as provided in Sections 12.01 and 12.02; provided, that while an
Event of Default is continuing, the Pricing Rate shall be the Default Rate.
“Pricing Rate Determination Date”: (a) In the case of the first Pricing Period
for any Purchased Asset, the related Purchase Date for such Purchased Asset, and
(b) in the case of each subsequent Pricing Period, two (2) Business Days prior
to the Remittance Date on which such Pricing Period begins or on any other date
as determined by Buyer and communicated to Seller.  The failure to communicate
shall not impair Buyer’s decision to reset the Pricing Rate on any date.
“Principal Payments”: For any Purchased Asset, all payments and prepayments of
principal received for such Purchased Asset, including insurance and
condemnation proceeds which are permitted by the terms of the Purchased Asset
Documents to be applied to principal and are, in fact, so applied and recoveries
of principal from liquidation or foreclosure which are permitted by the terms of
the Purchased Asset Documents to be applied to principal and are, in fact, so
applied.
“Prohibited Assignee”: The meaning set forth in the Fee Letter, which definition
is incorporated herein by reference.
“Purchase Agreement”: Any purchase agreement between Seller and any Transferor
pursuant to which Seller purchased or acquired an Asset which is subsequently
sold to Buyer hereunder.
“Purchase Date”: For any Purchased Asset, the date on which such Purchased Asset
is purchased by Buyer from Seller in connection with a Transaction as set forth
in the related Confirmation.
“Purchase Price”: For any Purchased Asset, (a) as of the Purchase Date and, as
initially set forth in the related Confirmation for such Purchased Asset, as
such Confirmation may be updated by Buyer and Seller from time to time
(including any updated Confirmations that may be executed by Buyer and Seller
from time to time thereafter for any reason, including, without limitation, any
transfer of amounts from Buyer to Seller pursuant to Section 3 of the Fee
Letter), an amount equal to the product of the Market Value of such Purchased
Asset, times the Applicable Percentage for such Purchased Asset, and (b) as of
any other date, the amount described in the preceding clause (a), (i) increased
by any Future Funding Amounts disbursed by Buyer to Seller or the related
Underlying Obligor with respect to such Purchased Asset, (ii) reduced by any
amount of Margin Deficit transferred by Seller to Buyer pursuant to Section 4.01
and applied to the Purchase Price of such Purchased Asset, (iii) reduced by any
Principal Payments remitted to the Waterfall Account and which were applied to
the Purchase Price of such Purchased Asset by Buyer pursuant to clause fifth of
Section 5.02, (iv) reduced by any payments made by Seller in reduction of the
outstanding Purchase Price with respect to such Purchased Asset, or (v) reduced
by any Release


-25-

--------------------------------------------------------------------------------





Amounts remitted to the Waterfall Account and applied to the Purchase Price of
such Purchased Asset by Buyer pursuant to clause fourth of Section 5.02, and
(vi) increased or decreased, as appropriate, to the extent that any Margin
Excess is reallocated either to or from the related Purchased Asset in
accordance with Section 4.01(a), in each case on or prior to such date of
determination with respect to such Purchased Asset.
“Purchased Asset Documents”:  Individually or collectively, as the context may
require, the related Mortgage Loan Documents and/or the related Senior Interest
Documents.
“Purchased Assets”: (a) For any Transaction, each Asset sold by Seller to Buyer
in such Transaction, and (b) for the Transactions in general, all Assets sold by
Seller to Buyer, in each case including, to the extent relating to such Asset or
Assets and, subject to all terms and conditions of the Repurchase Documents, all
of Seller’s right, title and interest in and to (i) Purchased Asset Documents,
(ii) Servicing Rights, (iii) Servicing Files, (iv) mortgage guaranties and
insurance (issued by Governmental Authorities or otherwise) and claims, payments
and proceeds thereunder, (v) insurance policies, certificates of insurance and
claims, payments and proceeds thereunder, (vi) the principal balance of such
Assets, not just the amount advanced, (vii) the Waterfall Account and all
amounts and property from time to time on deposit therein, together with all
Income from Purchased Assets that is on deposit in the Servicer Account,
(viii) collection, escrow, reserve, collateral or lock–box accounts and all
amounts and property from time to time on deposit therein, to the extent of
Seller’s or the holder’s interest therein, (ix) all Income, (x) security
interests of Seller in Derivatives Contracts entered into by Underlying
Obligors, (xi) rights of Seller under any letter of credit, guarantee, warranty,
indemnity or other credit support or enhancement, (xii) rights of Seller under
any Interest Rate Protection Agreements relating to such Assets, (xiii) all
proceeds related to the sale, securitization or other disposition thereof, and
(xiv) all supporting obligations of any kind; provided, that (A) Purchased
Assets shall not include any obligations of Seller or any Retained Interests,
and (B) for purposes of the grant of security interest by Seller to Buyer set
forth in Section 11.01, together with the other provisions of Article 11,
Purchased Assets shall include all of the following: general intangibles,
accounts, chattel paper, deposit accounts, securities accounts, instruments,
securities, financial assets, uncertificated securities, security entitlements
and investment property (as such terms are defined in the UCC) and replacements,
substitutions, conversions, distributions or proceeds relating to or
constituting any of the items described in the preceding clauses (i)
through (xiv).
“Qualified Assignee”: ” A Person that is (a) a commercial bank, savings bank,
savings and loan association, trust company, commercial credit corporation,
pension plan, pension fund or pension advisory firm, insurance company, mutual
fund, or governmental entity that, in each case, has total combined assets of at
least $250,000,000; (b) an investment company, investment fund, money management
firm, qualified institutional buyer (as defined under Rule 144A of the
Securities Act of 1933, as amended), or institutional “accredited investor”
(within the meaning of Rule 501(a)(1), (2), (3) or (7) Regulation D of the
Securities Act of 1933, as amended) that, in each case, has total combined
assets of at least $250,000,000, (c) any institution substantially similar to
those described in clauses (a) and (b) above and any Affiliate of Buyer that, in
each case, has total combined assets of at least $250,000,000, or (d) any entity
Controlled by any of the Persons described in clauses (a) through (c) above.


-26-

--------------------------------------------------------------------------------





“Rating Agency” or “Rating Agencies”: Each of Fitch, Moody’s and S&P.
“Register”: Defined in Section 18.08(f).
“REIT”:  A Person satisfying the conditions and limitations set forth in
Section 856(b), Section 856(c), and Section 857(a) of the Code and qualifying as
a real estate investment trust, as defined in Section 856(a) of the Code.
“Release”: Any generation, treatment, use, storage, transportation, manufacture,
refinement, handling, production, removal, remediation, disposal, presence or
migration of Materials of Environmental Concern on, about, under or within all
or any portion of any property or Mortgaged Property in violation of, or that
would incur liability pursuant to, Environmental Law.
“Release Amount”: With respect to any Purchased Asset, an amount equal to the
lesser of (i) the Release Percentage multiplied by the unpaid Purchase Price of
the related Purchased Asset, and (ii) the Aggregate Amount Outstanding.
“Release Percentage”: The meaning set forth in the Fee Letter, which definition
is incorporated by reference herein.
“Remedial Work”: Any investigation, inspection, site monitoring, containment,
clean–up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release
in, about or to the air, soil, ground water, surface water or soil vapor at, on,
about, under or within all or any portion of any property or Mortgaged Property
of any Materials of Environmental Concern, including any action to comply with
any applicable Environmental Laws or directives of any Governmental Authority
with regard to any Environmental Laws.
“REMIC”: A REMIC, as that term is used in the REMIC Provisions.
“REMIC Provisions”: Sections 860A through 860G of the Code.
“Remittance Date”: The 16th day of each month (or if such day is not a Business
Day, the next following Business Day, or if such following Business Day would
fall in the following month, the next preceding Business Day), or such other day
as is mutually agreed to by Seller and Buyer.
“REOC”: A Real Estate Operating Company within the meaning of Regulation
Section 2510.3‑101(e) of the Plan Asset Regulations.
“Representation Breach”: Any representation, warranty, certification, statement
or affirmation made or deemed made by Seller, Pledgor or Guarantor in any
Repurchase Document (including in Schedule 1) or in any certificate, notice,
report or other document delivered pursuant to any Repurchase Document, that
proves to be incorrect, false or misleading in any material respect when made or
deemed made, without regard to any Knowledge or lack of Knowledge thereof by


-27-

--------------------------------------------------------------------------------





such Person; provided that no representation or warranty with respect to which a
related Approved Representation Exception exists shall constitute a
Representation Breach.
“Representation Exceptions”: With respect to each Purchased Asset, a written
list prepared by Seller and delivered to Buyer prior to the Purchase Date of
such Purchased Asset specifying, in reasonable detail, the representations and
warranties (or portions thereof) set forth in this Agreement (including in
Schedule 1) that are not satisfied with respect to an Asset or Purchased Asset.
“Repurchase Date”: For any Purchased Asset, the earliest to occur of (a) the
Maturity Date, without giving effect to any unexercised extensions thereof,
(b) any Early Repurchase Date therefor, (c) the Business Day on which Seller is
to repurchase such Purchased Asset as specified by Seller and agreed to by Buyer
in the related Confirmation, and (d) the date that is two (2) Business Days
prior to the maturity date (under the related Purchased Asset Documents with
respect to such Purchased Asset including, with respect to each Senior Interest
that is a participation, the related Whole Loan) for such Purchased Asset,
without giving effect to any extension of such maturity date, whether by
modification, waiver, forbearance or otherwise; provided that, solely with
respect to this clause (d), the settlement date with respect to such Repurchase
Date and Purchased Asset may occur two (2) Business Days thereafter as provided
in Section 3.05).
“Repurchase Documents”: Collectively, this Agreement, the Custodial Agreement,
the Fee Letter, the Controlled Account Agreement, the Servicing Agreement and
any related sub‑servicing agreements, the Pledge Agreement, the Guarantee
Agreement, the Power of Attorney, all Confirmations, all UCC financing
statements, amendments and continuation statements filed pursuant to any other
Repurchase Document, and all additional documents, certificates, agreements or
instruments, the execution of which is required, necessary or incidental to or
desirable for performing or carrying out any other Repurchase Document.
“Repurchase Obligations”: All obligations of Seller to pay the Repurchase Price
of all Purchased Assets on each applicable Repurchase Date, together with all
other obligations and liabilities of Seller to Buyer arising under or in
connection with the Repurchase Documents, whether now existing or hereafter
arising, and, without duplication, all interest and fees that accrue after the
commencement by or against Seller, Guarantor or Pledgor of any Insolvency
Proceeding naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding (in each
case, whether due or accrued).
“Repurchase Price”: For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date, (b) the accrued
and unpaid Price Differential for such Purchased Asset as of such date, (c) any
accrued and unpaid fees and expenses and accrued indemnity amounts, late fees,
default interest, or breakage costs then due and payable in accordance with this
Agreement or any Repurchase Document by Seller or Guarantor to Buyer or any of
its Affiliates under this Agreement, any Repurchase Document or otherwise,
(d) unless, simultaneously with the repurchase of such Purchased Asset, all
other amounts otherwise due and payable under this Agreement are being repaid in
full in connection with the termination of this Agreement, any Release Amounts
payable in connection with such repurchase of such Purchased Asset, (e) any
applicable Exit Fee then due and payable in connection with the related
Purchased


-28-

--------------------------------------------------------------------------------





Asset, and (f) all other amounts then due and payable in accordance with this
Agreement or any Repurchase Document on such date by Seller or Guarantor to
Buyer or any of its Affiliates under this Agreement, any Repurchase Document or
otherwise.
“Requirements of Law”: With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and all laws as in effect on such date (whether or
not in effect on the Closing Date), statutes, rules, regulations, treaties,
codes, ordinances, permits, certificates, orders and licenses of and
interpretations by any Governmental Authority (including Environmental Laws,
ERISA, Anti-Corruption Laws, Anti-Money Laundering Laws, Sanctions, regulations
of the Board of Governors of the Federal Reserve System, and laws, rules and
regulations relating to usury, licensing, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other Governmental Authority.
“Responsible Officer”: With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person or such other officer designated as an
authorized signatory pursuant to such Person’s Governing Documents.
“Retained Interest”: (a) With respect to any Purchased Asset, (i) all duties,
obligations and liabilities of Seller thereunder, including payment and
indemnity obligations, (ii) all obligations of agents, trustees, servicers,
administrators or other Persons under the documentation evidencing such
Purchased Asset, and (iii) if any portion of the Indebtedness related to such
Purchased Asset is owned by another lender or is being retained by Seller (other
than any such Indebtedness that is purchased by Buyer and becomes a Purchased
Asset in accordance with all of the terms of this Agreement), the interests,
rights and obligations under such documentation to the extent they relate to
such portion, and (b) with respect to any Purchased Asset with an unfunded
commitment on the part of Seller, all obligations to provide additional funding,
contributions, payments or credits.
“Revolving Period”: The period from the Closing Date to but excluding the
Revolving Period Expiration Date.
“Revolving Period Expiration Date”: The earliest to occur of (a) November 21,
2020, as such date may be extended pursuant to Section 3.06(b), (b) any
Accelerated Repurchase Date, and (c) any date on which the Maturity Date shall
otherwise occur in accordance with the provisions hereof or Requirements of Law.
“Revolving Period Extension Option”: Defined in Section 3.06(b).
“S&P”: Standard and Poor’s Ratings Services, a division of The McGraw‑Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
Buyer.


-29-

--------------------------------------------------------------------------------





“Sanction” or “Sanctions”: Individually and collectively, any and all economic
or financial sanctions, trade embargoes and anti-terrorism laws imposed,
administered or enforced from time to time by: (a) the United States of America,
including those administered by the U.S. Treasury Department’s Office of Foreign
Assets Control (OFAC), the U.S. State Department, the U.S. Department of
Commerce, or through any existing or future Executive Order, (b) the United
Nations Security Council, (c) the European Union, (d) the United Kingdom, or (e)
any other Governmental Authorities with jurisdiction over Seller or Guarantor or
any of their Affiliates.
“Sanctioned Target”: Any Person, group, sector, territory, or country that is
the target of any Sanctions, including without limitation any legal entity that
is deemed to be the target of any Sanctions based upon the direct or indirect
ownership or control of such entity by any other Sanctioned Target(s).
“Seller”: The Seller named in the preamble of this Agreement, together with its
permitted successors and assigns.
“Senior Interest”: (a) A senior or, if expressly authorized in writing by Buyer
on or before the related Purchase Date, either a controlling pari passu
participation interest in a Whole Loan or a Non-Controlling Participation, in
each case (i) that is evidenced by a Senior Interest Note, (ii) that represents
an undivided interest in part of the underlying Whole Loan and its proceeds,
(iii) that represents a pass through of a portion of the payments made on the
underlying Whole Loan which lasts for the same length of time as such Whole
Loan, (iv) as to which there is no guaranty of payments to the holder of the
Senior Interest Note or other form of credit support for such payments (other
than by any Underlying Obligor with respect to the underlying Whole Loan), and
(v) as to which, except with respect to Non‑Controlling Participations, the
holder thereof maintains full control over all decisions with respect to the
related Whole Loan (other than decision rights customarily granted to holders of
junior interests), or (b) an “A note” in an “A/B” or similar structure in a
Whole Loan, in each case for which the Mortgaged Property has fully stabilized,
as determined by Buyer.
“Senior Interest Documents”: For any Senior Interest, the Senior Interest Note,
together with any co‑lender agreements, participation agreements and/or other
intercreditor agreements or other documents governing or otherwise relating to
such Senior Interest, and the Mortgage Loan Documents for the related Whole
Loan, and including, without limitation, those documents which are required to
be delivered to Custodian under the Custodial Agreement (which documents so
required to be delivered to Custodian shall only be required to include, for the
avoidance of doubt, copies of the Mortgage Loan Documents for the related Whole
Loan).
“Senior Interest Note”: Collectively, (a) the original executed promissory note,
participation or other certificate or other tangible evidence of a Senior
Interest (or, if Seller cannot obtain the original, then a certified copy
thereof with a lost note affidavit signed by a senior officer of Seller in such
form as is acceptable to Buyer in its discretion), (b) in the case of a
participation, the related original Mortgage Note (or, if Seller cannot obtain
the original, then a certified copy thereof), and (c) the related original
participation and/or intercreditor agreement, as applicable (or, if Seller
cannot obtain the original, then a certified copy thereof).


-30-

--------------------------------------------------------------------------------





“Servicer”: For each Purchased Asset, as determined in accordance with
Article 17, either (a) Situs Asset Management LLC, or its designee or, (b) a
servicer acceptable to Buyer, servicing such Purchased Asset under a Servicing
Agreement.
“Servicer Account”: The “Collection Account”, as such term is defined in the
Situs Servicing Agreement as provided for in the applicable Servicer Notice, or
another segregated, non-interest bearing account, created and maintained at
Deposit Account Bank by a Servicer pursuant to a Servicing Agreement, which
shall be in Servicer’s name for the benefit of Seller, with Buyer’s rights
therein acknowledged by the Servicer pursuant to a Servicer Notice, or as
otherwise agreed among the parties.
“Servicer Event of Default”: With respect to a Servicer, (a) any default or
event of default (however defined) under the Servicing Agreement that continues
beyond any applicable notice and/or cure periods provided in the Servicing
Agreement, or (b) any failure of such Servicer to be rated by a Rating Agency as
an approved servicer of commercial mortgage loans.
“Servicer Notice”: A notice in the form of Exhibit G sent by Seller to Servicer,
and countersigned and returned to Buyer by Servicer.
“Servicing Agreement”: The Situs Servicing Agreement or such other agreement
entered into by Buyer (if applicable), Seller and a Servicer for the servicing
of Purchased Assets, acceptable to Buyer.
“Servicing File”: With respect to any Purchased Asset, the file retained and
maintained by Seller or the related Servicer, including the originals or copies
of all Purchased Asset Documents and other documents and agreements (i) relating
to such Purchased Asset and/or the related Whole Loan, (ii) relating to the
origination and/or servicing and administration of such Purchased Asset and/or
the related Whole Loan, or (iii) that are otherwise reasonably necessary for the
ongoing administration and/or servicing of such Purchased Asset and/or the
related Whole Loan or for evidencing or enforcing any of the rights of the
holder of such Purchased Asset or holders of interests therein, including, to
the extent applicable, all servicing agreements, files, documents, records,
databases, computer tapes, insurance policies and certificates, appraisals,
other closing documentation, payment history and other records relating to or
evidencing the servicing of such Purchased Asset, which file shall be held by
Seller and/or Servicer for and on behalf of Buyer.
“Servicing Rights”: With respect to any Purchased Asset, all right, title and
interest of Seller, Pledgor, Guarantor or any Affiliate of Seller, Pledgor or
Guarantor, or any other Person, in and to any and all of the following:
(a) rights to service and/or sub-service, and collect and make all decisions
with respect to, the Purchased Assets and/or any related Whole Loans,
(b) amounts received by Seller, Pledgor, Guarantor or any Affiliate of Seller,
Pledgor or Guarantor, or any other Person, for servicing and/or sub-servicing
the Purchased Assets and/or any related Whole Loans, (c) late fees, penalties or
similar payments as compensation with respect to the Purchased Assets and/or any
related Whole Loans, (d) agreements and documents creating or evidencing any
such rights to service and/or sub-service the Purchased Assets (including,
without limitation, all Servicing Agreements), together with all documents,
files and records relating to the servicing and/or sub-servicing of the
Purchased Assets and/or any related Whole Loans, and rights of Seller, Pledgor,


-31-

--------------------------------------------------------------------------------





Guarantor or any Affiliate of Seller, Pledgor or Guarantor, or any other Person
thereunder, (e) escrow, reserve and similar amounts with respect to the
Purchased Assets and/or any related Whole Loans, (f) rights to appoint,
designate and retain any other servicers, sub-servicers, special servicers,
agents, custodians, trustees and liquidators with respect to the Purchased
Assets and/or any related Whole Loans, and (g) accounts and other rights to
payment related to the Purchased Assets and/or any related Whole Loans.
“Single Purpose Entity”: A corporation, limited partnership or limited liability
company that, since the date of its formation (unless otherwise indicated in
this Agreement) and at all times on and after the date hereof, has complied with
and shall at all times comply with the provisions of Article 9.
“Situs Servicing Agreement”: The Servicing Agreement dated as of January 18,
2018 between Operating Partnership and Situs Asset Management LLC, as Servicer,
as the same may be amended or modified (to the extent relating to the Purchased
Assets, only with the prior written consent of Buyer) and in effect from time to
time.
“Solvent”: With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time: (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.
“Structuring Fee”: The meaning set forth in the Fee Letter, which definition is
incorporated herein by reference.
“Sub‑Limit”: The meaning set forth in the Fee Letter, which definition is
incorporated herein by reference.
“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
Controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP.


-32-

--------------------------------------------------------------------------------





“Taxes”: All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Sheet”: The letter (with attachment) from Buyer to Pledgor dated April 19,
2018.
“Transaction”: With respect to any Asset, the sale and transfer of such Asset
from Seller to Buyer pursuant to the Repurchase Documents against the transfer
of funds from Buyer to Seller representing the Purchase Price or any additional
Purchase Price for such Asset.
“Transaction Request”: Defined in Section 3.01(a).
“Transferor”: The seller of an Asset under a Purchase Agreement, if any, or
transferor or assignor under any Interim Assignment Documents.
“Type”: With respect to a Mortgaged Property underlying any Purchased Asset,
such Mortgaged Property’s classification as one of the following: retail,
office, industrial, self‑storage, Hotel Asset, mobile home community or
multifamily asset.
“UCC”: The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of Requirements of Law, the perfection, effect on
perfection or non‑perfection or priority of the security interest in any
Purchased Asset is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, then “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority.
“Underlying Obligor”: Individually and collectively, as the context may require,
(a) in the case of a Purchased Asset that is a Whole Loan, the Mortgagor and
each obligor and guarantor under such Purchased Asset, including (i) any Person
who has not signed the related Mortgage Note but owns an interest in the related
Mortgaged Property, which interest has been encumbered to secure such Purchased
Asset, and (ii) any other Person who has assumed or guaranteed the obligations
of such Mortgagor under the Purchased Asset Documents relating to such Purchased
Asset, and (b) in the case of a Purchased Asset that is a Senior Interest, the
Mortgagor and each obligor and any other Person who has assumed or guaranteed
the related Whole Loan.
“Underwriting Package”: With respect to one or more Assets, the internal
document or credit committee memorandum setting forth all material information
relating to an Asset which is known by Seller, prepared by Seller for its
evaluation of such Asset, to include at a minimum all the information required
to be set forth in the relevant Confirmation. In addition, the Underwriting
Package shall include all of the following, to the extent applicable and
available:
(a)    all Purchased Asset Documents required to be delivered to Custodian under
Section 2.01 of the Custodial Agreement;


-33-

--------------------------------------------------------------------------------





(b)    an Appraisal, together with a property condition report, a Phase I
environmental report and, if appropriate, a seismic report;
(c)    the current occupancy report, tenant stack and rent roll;
(d)    at least two (2) years of property‑level financial statements;
(e)    the current financial statement of the Underlying Obligor;
(f)    the Mortgage Asset File;
(g)    third‑party reports and agreed‑upon procedures, letters and reports
(whether drafts or final forms), site inspection reports, market studies and
other due diligence materials prepared by or on behalf of or delivered to
Seller;
(h)    aging of accounts receivable and accounts payable;
(i)    copies of all Purchased Asset Documents not otherwise required to be
delivered pursuant to clause (a) above;
(j)    such further documents or information as Buyer may request;
(k)    any and all agreements, documents, reports, or other information
concerning the Purchased Assets (including, without limitation, all of the
related Purchased Asset Documents) received or obtained in connection with the
origination of the Purchased Assets;
(l)    any other material documents or reports concerning the Purchased Assets
prepared or executed by Seller, Pledgor or Guarantor; and
(m)    if the related Asset was acquired by Seller from a third party, all
documents, instruments and agreements received in respect of the closing of the
acquisition transaction under the related Purchase Agreement, if any, including
all Interim Assignment Documents.
“Upsize Fee”: The meaning set forth in the Fee Letter, which definition is
incorporated herein by reference.
“Upsize Date” and “Upsize Option”: Defined in Section 3.06(c).
“U.S. Person”: Any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: Defined in Section 12.06(e).
“VCOC”: A “venture capital operating company” within the meaning of
Section 2510.3‑101(d) of the Plan Asset Regulations.


-34-

--------------------------------------------------------------------------------





“Waterfall Account”: A segregated non‑interest bearing account established at
Deposit Account Bank, in the name of Seller, pledged to Buyer and subject to a
Controlled Account Agreement.
“Wet Mortgage Asset”: An Eligible Asset for which (i) the scheduled origination
date of the related Whole Loan is the proposed Purchase Date set forth in the
Transaction Request, (ii) Seller has delivered a Transaction Request pursuant to
Section 3.01(g) hereof, and (iii) a complete Mortgage Asset File has not been
delivered to Custodian prior to the related Purchase Date.
“Whole Loan: A performing commercial real estate whole loan made to the related
Underlying Obligor and secured primarily by a perfected, first priority Lien in
the related underlying Mortgaged Property, including, without limitation with
respect to any Senior Interest, the whole loan in which Seller owns a Senior
Interest.
Section 2.02    Rules of Interpretation. Headings are for convenience only and
do not affect interpretation. The following rules of this Section 2.02 apply
unless the context requires otherwise. The singular includes the plural and
conversely. A gender includes all genders. Where a word or phrase is defined,
its other grammatical forms have a corresponding meaning. A reference to an
Article, Section, Subsection, Paragraph, Subparagraph, Clause, Annex, Schedule,
Appendix, Attachment, Rider or Exhibit is, unless otherwise specified, a
reference to an Article, Section, Subsection, Paragraph, Subparagraph or Clause
of, or Annex, Schedule, Appendix, Attachment, Rider or Exhibit to, this
Agreement, all of which are hereby incorporated herein by this reference and
made a part hereof. A reference to a party to this Agreement or another
agreement or document includes the party’s successors, substitutes or assigns in
each case, permitted by the Repurchase Documents. A reference to an agreement or
document is to the agreement or document as amended, restated, modified,
novated, supplemented or replaced, except to the extent prohibited by any
Repurchase Document. A reference to legislation or to a provision of legislation
includes a modification, codification, replacement, amendment or reenactment of
it, a legislative provision substituted for it and a rule, regulation or
statutory instrument issued under it. A reference to writing includes a
facsimile or electronic transmission and any means of reproducing words in a
tangible and permanently visible form. A reference to conduct includes an
omission, statement or undertaking, whether or not in writing. A Default or
Event of Default exists until it has been cured or waived in writing by Buyer.
The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement,
unless the context clearly requires or the language provides otherwise. The word
“including” is not limiting and means “including without limitation.” The word
“any” is not limiting and means “any and all” unless the context clearly
requires or the language provides otherwise. In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.” The words “will” and “shall”
have the same meaning and effect. A reference to day or days without further
qualification means calendar days. A reference to any time means New York time.
This Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
respective terms. Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed in accordance with


-35-

--------------------------------------------------------------------------------





GAAP, and all accounting determinations, financial computations and financial
statements required hereunder shall be made in accordance with GAAP, without
duplication of amounts, and on a consolidated basis with all Subsidiaries. All
terms used in Articles 8 and 9 of the UCC, and used but not specifically defined
herein, are used herein as defined in such Articles 8 and 9. A reference to
“fiscal year” and “fiscal quarter” means the fiscal periods of the applicable
Person referenced therein. A reference to an agreement includes a security
interest, guarantee, agreement or legally enforceable arrangement whether or not
in writing. A reference to a document includes an agreement (as so defined) in
writing or a certificate, notice, instrument or document, or any information
recorded in electronic format. Whenever a Person is required to provide any
document to Buyer under the Repurchase Documents, the relevant document shall be
provided in writing (including, except for Mortgage Notes, Senior Interest
Notes, and any other document required to be in an original form in order to
preserve, record, grant or perfect Buyer’s interest therein, in the form of a
PDF document attached to an e‑mail message) or printed form unless Buyer
requests otherwise. At the request of Buyer, the document shall be provided in
electronic format or both printed and in electronic format. The Repurchase
Documents are the result of negotiations between the Parties, have been reviewed
by counsel to Buyer and counsel to Seller, and are the product of both Parties.
No rule of construction shall apply to disadvantage one Party on the ground that
such Party proposed or was involved in the preparation of any particular
provision of the Repurchase Documents or the Repurchase Documents themselves.
Except where otherwise expressly stated or qualified herein, Buyer may give or
withhold, or give conditionally, approvals and consents, and may form opinions
and make determinations, in its sole and absolute discretion. Reference herein
or in any other Repurchase Document to Buyer’s discretion, shall mean, unless
otherwise expressly stated or qualified herein or therein, Buyer’s sole and
absolute discretion, and the exercise of such discretion shall be final and
conclusive. In addition, except where otherwise expressly stated or qualified
herein, whenever Buyer has a decision or right of determination, opinion or
request, exercises any right given to it to agree, disagree, accept, consent,
grant waivers, take action or no action or to approve or disapprove (or any
similar language or terms), or any arrangement or term is to be satisfactory or
acceptable to or approved by Buyer (or any similar language or terms), the
decision of Buyer with respect thereto shall be in the sole and absolute
discretion of Buyer, and such decision shall be final and conclusive, except as
may be otherwise specifically provided herein. References to “good faith” in
this Agreement shall mean “honesty in fact in the conduct or transaction
concerned”.
ARTICLE 3    

THE TRANSACTIONS
Section 3.01    Procedures.
(a)    From time to time during the Revolving Period, but not more frequently
than twice per week, with not less than three (3) Business Days prior written
notice to Buyer] Seller may request Buyer to enter into a proposed Transaction
by sending Buyer a notice substantially in the form of Exhibit A (“Transaction
Request”), which Transaction Request shall: (i) describe the Transaction and
each proposed Asset and any related underlying Mortgaged Property and other
security therefor in reasonable detail, (ii) transmit a complete Underwriting
Package for each proposed Asset, (iii) set forth the Representation Exceptions
requested, if any, with respect to each


-36-

--------------------------------------------------------------------------------





proposed Asset, and (iv) indicate the amount of all then‑currently unfunded
future funding obligations, and the portion thereof expected to be funded by
Buyer under Section 3.10. Seller shall promptly deliver to Buyer any
supplemental materials requested at any time by Buyer. Buyer shall conduct such
review of the Underwriting Package and each such Asset as Buyer determines
appropriate. Buyer shall determine whether or not it is willing to purchase any
or all of the proposed Assets, and if so, on what terms and conditions. In
connection with such review and determination, Buyer may also consider the pro
forma effect that acquiring the proposed Purchased Asset would have on the
concentrations of specific asset categories. It is expressly agreed and
acknowledged that Buyer is entering into the Transactions on the basis of all
such representations and warranties and on the completeness and accuracy of the
information contained in the applicable Underwriting Package, and any
incompleteness or inaccuracies in the related Underwriting Package will only be
acceptable to Buyer if disclosed in writing to Buyer by Seller in advance of the
related Purchase Date (in a Representation Exception or otherwise), and then
only if Buyer opts to purchase the related Purchased Asset from Seller
notwithstanding such incompleteness and inaccuracies. In the event of a
Representation Breach with respect to a particular Purchased Asset, Seller shall
(x) immediately in the event of a Representation Breach of which Seller has
Actual Knowledge on the related Purchase Date and (y) otherwise, within three
(3) Business Days from the earlier of (i) notice to Seller from Buyer or
Servicer or (ii) Seller’s otherwise having Knowledge of such Representation
Breach, repurchase the related Asset or Assets in accordance with Section 3.05.
(b)    Buyer shall give Seller notice of the date when Buyer has received a
complete Transaction Request, together with the Underwriting Package,
supplemental materials and any other documentation required pursuant to
Section 3.01(a) or otherwise required under any Repurchase Documents. Buyer
shall endeavor to communicate to Seller a preliminary non‑binding determination
of whether or not it is willing to purchase (i) any single Eligible Asset, and
if so, on what terms and conditions, within five (5) Business Days after such
date, and (ii) two (2) or more proposed Eligible Assets within ten (10) Business
Days after such date, and if its preliminary determination is favorable, by what
date Buyer expects to communicate to Seller a final non‑binding indication of
its determination. If Buyer has not communicated its final non‑binding
indication to Seller by such date, Buyer shall automatically and without further
action be deemed to have determined not to purchase any such Asset.
(c)    If Buyer communicates to Seller a final non‑binding determination that it
is willing to purchase any or all of such Assets, Seller shall deliver to Buyer
a draft preliminary Confirmation for such Transaction, describing each such
Asset and its proposed Purchase Date, Market Value, Applicable Percentage,
Purchase Price and such other terms and conditions as Buyer may require prior to
the Purchase Date. If Buyer requires changes to the preliminary Confirmation and
such changes are acceptable to Seller, Seller shall make such changes, execute
the preliminary Confirmation and deliver same to Buyer. If Buyer determines to
enter into the Transaction on the terms described in the preliminary
Confirmation, Buyer shall promptly execute and return the same to Seller, which
shall thereupon become effective as the Confirmation of the Transaction. Buyer’s
approval of the purchase of an Asset on such terms and conditions as Buyer may
require shall be evidenced only by its execution and delivery of the related
Confirmation. For the avoidance of doubt, Buyer shall not (i) be bound by any
preliminary or final non‑binding determination referred to above, (ii) be deemed
to have approved the purchase of an Asset by virtue of the approval or


-37-

--------------------------------------------------------------------------------





entering into by Buyer of a rate lock agreement, Interest Rate Protection
Agreement, total return swap or any other agreement with respect to such Asset,
or (iii) be obligated to purchase an Asset notwithstanding a Confirmation
executed by the Parties unless and until all applicable conditions precedent in
Article 6 have been satisfied or waived by Buyer.
(d)    Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction covered thereby, and shall be construed
to be cumulative to the extent possible, but in no way shall be construed as
evidence of Buyer’s agreement subsequently to purchase additional amounts of, or
other, Assets. If terms in a Confirmation are inconsistent with terms in this
Agreement with respect to a particular Transaction, the Confirmation shall
prevail. Whenever the Applicable Percentage or any other term of a Transaction
(other than the Pricing Rate, Market Value and outstanding Purchase Price) with
respect to an Asset is revised or adjusted in accordance with this Agreement, an
amended and restated Confirmation reflecting such revision or adjustment and
that is otherwise acceptable to the Parties shall be prepared by Seller and
executed by the Parties.
(e)    The fact that Buyer has conducted or has failed to conduct any partial or
complete examination or any other due diligence review of any Asset or Purchased
Asset shall in no way affect any rights Buyer may have under the Repurchase
Documents or otherwise with respect to any representations or warranties or
other rights or remedies thereunder or otherwise, including the right to
determine at any time that such Asset or Purchased Asset is not an Eligible
Asset.
(f)    A proposed Transaction with respect to a Purchased Asset shall not be
entered into if (i) any Margin Deficit, Default, Event of Default, Market
Disruption Event or Material Adverse Effect has occurred and is continuing or
would exist as a result of such Transaction, (ii) the Repurchase Date for the
Purchased Assets subject to such Transaction would be later than the Maturity
Date, (iii) the proposed Purchased Asset does not qualify as an Eligible Asset,
(iv) after giving effect to such Transaction, (A) the Aggregate Amount
Outstanding would exceed the Maximum Amount, or (B) any Sub-Limit has been or
would be exceeded, (v) the Revolving Period Expiration Date has occurred,
(vi) if Buyer determines not to enter into any such Transaction for any reason
or for no reason, or (vii) all Purchased Asset Documents have not been delivered
to Custodian in accordance with the applicable provisions of this Agreement and
the Custodial Agreement, (viii) the Facility Debt Yield Test is then‑currently
being breached or would be breached after giving effect to such Transaction, or
(ix) the proposed Purchased Asset does not comply with either the Minimum
Purchased Asset Debt Yield Requirement or the Maximum Purchased Asset PPV
Requirement.
(g)    In addition to the foregoing provisions of this Section 3.01, solely with
respect to any Wet Mortgage Asset, a copy of the related Transaction Request
shall be delivered by Seller to Bailee no later than 10:00 a.m. (New York City
time) one (1) Business Day prior to the requested Purchase Date, to be held in
escrow by Bailee on behalf of Buyer pending finalization of the Transaction.


-38-

--------------------------------------------------------------------------------





(h)    Notwithstanding any of the foregoing provisions of this Section 3.01 or
any contrary provisions set forth in the Custodial Agreement, solely with
respect to any Wet Mortgage Asset:
(i)    by 10:00 a.m. (New York City time) on the Purchase Date, Seller or Bailee
shall deliver signed .pdf copies of the Purchased Asset Documents to Custodian
via electronic mail, and Seller shall deliver the appropriate written
third‑party wire transfer instructions to Buyer;
(ii)    not later than 10:00 a.m. (New York City time) on the related Purchase
Date, (A) Bailee shall deliver an executed .pdf copy of the Bailee Agreement (as
such term is defined in the Custodial Agreement) to Seller, Buyer and Custodian
by electronic mail and (B) if Buyer has previously received the trust receipt in
accordance with Section 3.01(b) of the Custodial Agreement, determined that all
other applicable conditions in this Agreement, including without limitation
those set forth in Section 6.02 hereof, have been satisfied, and otherwise has
agreed to purchase the related Wet Mortgage Asset, Buyer shall (I) execute and
deliver a .pdf copy of the related Confirmation to Seller and Bailee via
electronic mail and (II) wire funds in the amount of the related Purchase Price
for the related Wet Mortgage Asset in accordance with the wire transfer
instructions that were previously delivered to Buyer by Seller; and
(iii)    within three (3) Business Days after the applicable Purchase Date with
respect to any Wet Mortgage Asset, Seller shall deliver, or cause to be
delivered (A) to Custodian, the complete original Mortgage Asset File with
respect to such Wet Mortgage Asset, pursuant to and in accordance with the terms
of the Custodial Agreement, and (B) to Buyer, the complete original Underwriting
Package with respect to the related Wet Mortgage Assets purchased by Buyer;
provided, that if Seller cannot deliver, or cause to be delivered within three
(3) Business Days, (A) any Basic Mortgage Asset Document to Custodian that is
required by its terms to be recorded, due to a delay caused solely by the public
recording office where such document or instrument has been delivered for
recordation, then Seller shall deliver to Custodian (x) within three (3)
Business Days of the applicable Purchase Date, a copy thereof (certified by
Seller to be a true and complete copy of the original thereof submitted for
recording) and (y) within thirty (30) days of the applicable Purchase Date,
either the original of such document, or a photocopy thereof, with official
evidence of submission for recording (including stamp‑filed copies, if
applicable) thereon and (B) any document in the Mortgage Asset File other than a
Basic Mortgage Asset Document, due to an unavoidable delay outside the control
of Seller, then Seller shall deliver to Custodian within thirty (30) days of the
applicable Purchase Date, either the original of such document, or a photocopy
thereof certified by Seller to be a true and correct copy of the original. For
the avoidance of doubt (A) Seller shall, in all cases, deliver the original
Mortgage Note or, in the case of a Senior Interest consisting of a participation
interest, the original participation certificate to Buyer, within three (3)
Business Days of the applicable Purchase Date and (B) Buyer may, but shall not
obligated to, consent to such later date for delivery of any part of the
Mortgage Asset File as Buyer sees fit, in Buyer’s sole discretion.


-39-

--------------------------------------------------------------------------------





(i)    In the event that Seller cannot deliver or cause to be delivered on the
applicable Purchase Date, any Interim Assignment Document that is required by
its terms to be recorded, due to a delay caused solely by the public recording
office where such document or instrument has been delivered for recordation,
then Seller shall deliver to Custodian (x) on the applicable Purchase Date, a
copy thereof (certified by Seller to be a true and complete copy of the original
thereof submitted for recording), with evidence of the submission thereof for
recording and (y) within thirty (30) days of the applicable Purchase Date,
either the original of such document, or a photocopy thereof, with official
evidence of submission for recording (including stamp filed copies, if
applicable) thereon.
Section 3.02    Transfer of Purchased Assets; Servicing Rights. On the Purchase
Date for each Purchased Asset, and subject to the satisfaction of all applicable
conditions precedent in Article 6, (a) ownership of and title to such Purchased
Asset shall be transferred to and vest in Buyer or its designee against the
simultaneous transfer of the Purchase Price to the account of Seller specified
in Annex 1 (or if not specified therein, in the related Confirmation or as
directed by Seller), and (b) Seller hereby sells, transfers, conveys and assigns
to Buyer on a servicing‑released basis all of Seller’s right, title and interest
(except with respect to any Retained Interests) in and to such Purchased Asset,
together with all related Servicing Rights. Subject to this Agreement, during
the Revolving Period Seller may sell Eligible Assets to Buyer, repurchase
Purchased Assets from Buyer and re‑sell Eligible Assets to Buyer, but Seller may
not substitute other Eligible Assets for Purchased Assets. Buyer has the right
to designate each Servicer of the Purchased Assets. The Servicing Rights and
other servicing provisions under this Agreement are not severable from or to be
separated from the Purchased Assets under this Agreement, and such Servicing
Rights and other servicing provisions of this Agreement constitute (a) “related
terms” under this Agreement within the meaning of Section 101(47)(A)(i) of the
Bankruptcy Code and/or (b) a security agreement or other arrangement or other
credit enhancement related to the Repurchase Documents. To the extent any
additional limited liability company is formed by a Division of Seller (and
without prejudice to Sections 8.01, 8.03 and 9.01 hereof), Seller shall cause
each such Division LLC to sell, transfer, convey and assign to Buyer on a
servicing released basis and for no additional consideration all of each such
Division LLC’s right, title and interest in and to each Purchased Asset,
together with all related Servicing Rights in the same manner and to the same
extent as the sale, transfer, conveyance and assignment by Seller on each
related Purchase Date of all of Seller’s right, title and interest in and to
each Purchased Asset, together with all related Servicing Rights.
Section 3.03    Maximum Amount. The Aggregate Amount Outstanding as of any date
of determination shall not exceed the Maximum Amount. If the Aggregate Amount
Outstanding as of any date of determination exceeds the Maximum Amount, Seller
shall immediately pay to Buyer an amount necessary to reduce the Aggregate
Amount Outstanding to an amount equal to or less than the Maximum Amount.
Section 3.04    Early Repurchase Date; Mandatory Repurchases; Optional
Repurchases.Seller may terminate any Transaction with respect to any or all
Purchased Assets and repurchase such Purchased Assets on any date prior to the
Repurchase Date (an “Early Repurchase Date”); provided, that (a) Seller
irrevocably notifies Buyer at least three (3) Business Days before the proposed
Early Repurchase Date identifying the Purchased Asset(s) to be repurchased and
the


-40-

--------------------------------------------------------------------------------





outstanding Purchase Price thereof, (b) Seller delivers to Buyer a certificate
from a Responsible Officer of Seller in form and substance satisfactory to Buyer
certifying that no Margin Deficit, Default or Event of Default has occurred and
is continuing or, if applicable, that the contemplated repurchase will cure
same, or would exist as a result of such repurchase, there are no other Liens on
the remaining Purchased Assets or Pledged Collateral other than Liens granted
pursuant to the Repurchase Documents, and such repurchase would not cause Seller
to violate the Facility Debt Yield Test, (c) if the Early Repurchase Date is not
a Remittance Date, Seller pays to Buyer any amount due under Section 12.03,
(d) after giving effect to the payment of the Repurchase Price on such Early
Repurchase Date, no Repurchase Obligations are then‑currently due and payable
from Seller to Buyer and (e) Seller pays to Buyer any Exit Fee due in accordance
with Section 3.07(b)(iv), (including, in connection with each partial reduction
of outstanding Purchase Price, a pro rata portion of the related Exit Fee) and
Seller thereafter complies with Section 3.05. Notwithstanding the foregoing,
should any Margin Deficit exist after giving effect to any repurchase under this
Section 3.04, Seller shall also pay the amount of each related Margin Deficit to
Buyer at the same time that Seller pays the related Repurchase Price to Buyer
hereunder. Such voluntary early terminations and optional repurchases shall be
limited to two (2) occurrences in any calendar week.
(a)    Notwithstanding any provision to the contrary contained elsewhere in any
Repurchase Document, at any time during the existence of any unsatisfied Margin
Deficit that is subject to a Margin Call, or an uncured Default or Event of
Default that would not otherwise be fully cured immediately after giving effect
to the related repurchase, Seller shall be permitted to effect the repurchase
and release of a Purchased Asset only in connection with either (i) a full
payoff of all amounts due in respect of such Purchased Asset by the Underlying
Obligor, or (ii) a sale of such Purchased Asset to an unaffiliated third party
purchaser purchasing on an arm’s length basis, and so long as, in each such
case, Seller pays, or causes to be paid, directly to Buyer for deposit to the
Waterfall Account an amount equal to either (x) 100% of the net proceeds paid in
connection with the relevant payoff by the Underlying Obligor or any Affiliate
thereof or (y) 100% of the net proceeds received by Seller from an unaffiliated
third-party purchaser purchasing on arm’s length terms in connection with the
sale of such Purchased Asset, as applicable. The portion of all such net
proceeds in excess of the then‑current Repurchase Price of the related Purchased
Asset (including all then-due Release Amounts, if any) shall be applied by Buyer
to reduce the Purchase Price of other Purchased Assets, as determined by Buyer
in its discretion.
(b)    In addition to other rights and remedies of Buyer under any Repurchase
Document, Seller shall, within three (3) Business Days and in accordance with
the procedures set forth in this Section 3.04 and Section 3.05 (i) repurchase
any Purchased Asset (A) that no longer qualifies as an Eligible Asset, as
determined by Buyer in accordance herewith (B) for which all documents required
to be delivered to Custodian under the Custodial Agreement have not been so
delivered on a timely basis, or (C) with respect to which, in the case of any
Non-Controlling Participation, any material consent, waiver, forbearance,
modification, supplement or amendment has been made to the related Whole Loan,
and (ii) make a partial or complete repurchase of one or more of the Purchased
Assets to the extent necessary to cure a breach of a Sub-Limit.
Section 3.05    Repurchase. On the Repurchase Date for each Purchased Asset,
Seller shall transfer to Buyer the Repurchase Price for such Purchased Asset as
of the Repurchase


-41-

--------------------------------------------------------------------------------





Date, and, so long as no Default or Event of Default has occurred and is
continuing and no unsatisfied Margin Deficit exists, Buyer shall transfer to
Seller such Purchased Asset, whereupon such Transaction with respect to such
Purchased Asset shall terminate; provided, however, that, with respect to any
Repurchase Date that occurs on the second Business Day prior to the maturity
date (as defined under the related Purchased Asset Documents with respect to
such Purchased Asset) for such Purchased Asset by reason of clause (d) of the
definition of “Repurchase Date”, settlement of the payment of the Repurchase
Price and such amounts may occur up to the second Business Day after such
Repurchase Date; provided, further, that Buyer shall have no obligation to
transfer to Seller, or release any interest in, such Purchased Asset until
Buyer’s receipt of payment in full of the Repurchase Price therefor. So long as
no Default or Event of Default has occurred and is continuing, upon receipt by
Buyer of the Repurchase Price, Buyer shall be deemed to have simultaneously
released its security interest in such Purchased Asset, shall authorize
Custodian (in accordance with the terms of the Custodial Agreement) to release
to Seller the Purchased Asset Documents for such Purchased Asset and, to the
extent any UCC financing statement filed against Seller specifically identifies
such Purchased Asset, Buyer shall deliver an amendment thereto or termination
thereof evidencing the release of such Purchased Asset from Buyer’s security
interest therein. To the extent that any Release Amount is paid by Seller in
connection with the repurchase of any Purchased Asset, such Release Amount shall
be applied by Buyer to reduce the then-current unpaid Purchase Prices of one or
more of the remaining Purchased Assets, as Buyer shall determine in its
discretion, and thereafter Buyer shall provide notice of same to Seller
specifying the relevant Purchased Assets. Any such transfer or release shall be
without recourse to Buyer and without representation or warranty by Buyer,
except that Buyer shall be deemed to represent and warrant to Seller, to the
extent that good title was transferred and assigned by Seller to Buyer
hereunder, that Buyer has made such transfer and release of such Purchased Asset
free and clear of any other interests or Liens caused by Buyer (other than, if
applicable, any Liens caused by Buyer’s completion and recordation of Blank
Assignment Documents in accordance with Section 7.10). Any Income with respect
to such Purchased Asset received by Servicer, Buyer or Deposit Account Bank
after payment of the Repurchase Price therefor shall be remitted to Seller.
Notwithstanding the foregoing, Seller shall repurchase all Purchased Assets no
later than the Maturity Date by paying to Buyer the outstanding Repurchase Price
therefor and all other outstanding Repurchase Obligations.
Section 3.06    Maturity Date Extension Option, Maximum Amount Upsize Option and
Revolving Period Extension Option.
(a)    Maturity Date Extension Options. At the request of Seller delivered to
Buyer in writing no earlier than ninety (90) days and no later than thirty (30)
days before the then-current Maturity Date, provided that the Extension
Conditions set forth below are fully satisfied both on the date of Seller’s
written request and as of the then-current Maturity Date, Seller shall have
three (3) separate, consecutive options (each an “Extension Option”) to extend
the then‑current Maturity Date, each such option for a period of one (1) year
(each, an “Extension Period”). Any extension of the Maturity Date shall be
subject to the satisfaction of the following conditions, as determined by Buyer
in a commercially reasonable manner in accordance with this Agreement (each, an
“Extension Condition”): (i) no Default or Event of Default has occurred and is
continuing, (ii) no unsatisfied Margin Deficit shall be outstanding,
(iii) Seller shall have made a timely written request to extend the then-current
Maturity Date as provided in this Section 3.06, (iv) Seller shall be in


-42-

--------------------------------------------------------------------------------





compliance with the Facility Debt Yield Test; provided that, if the Facility
Debt Yield Test is not satisfied, Buyer shall specify the Purchased Assets which
caused such violation, and Seller may elect to repay such portion of the
Purchase Prices of one or more of such Purchased Assets (in such amounts and
applied to such Purchased Assets as specified by Buyer), as will cause the
Facility Debt Yield Test (as determined by Buyer on a basis consistent with
Buyer’s then-current determination of the failure of the Facility Debt Yield
Test to be satisfied), (v) Seller shall be in compliance with each Sub-Limit,
(vi) all Purchased Assets otherwise qualify as Eligible Assets, (vii) if
requested by Buyer, Seller shall have delivered to Buyer a new or updated
Beneficial Ownership Certification, as applicable, in relation to Seller to the
extent that Seller qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, and (viii) Seller has paid to Buyer the Extension Fee on
or before the then‑current Maturity Date. If the Extension Conditions are not
fully satisfied as of the then-current Maturity Date, then notwithstanding any
prior approval by Buyer to extend the then-current Maturity Date, Seller shall
have no right to extend the then-current Maturity Date, and any pending request
to extend the then-current Maturity Date shall be deemed to be denied.
Notwithstanding anything to the contrary in this Section 3.06, in no event shall
the Maturity Date be extended for more than three (3) Extension Periods. For the
avoidance of doubt, an extension of the Maturity Date pursuant to this
Section 3.06 (i) shall become effective on the then‑current Maturity Date, and
(ii) shall not extend the Repurchase Date of any Transaction (other than with
respect to clause (a) of the definition of “Repurchase Date”).
(b)    Revolving Period Extension Option. Seller may request to extend the
Revolving Period for one (1) year (the “Revolving Period Extension Option”)
simultaneously with the exercise by Seller of the first Extension Option in the
manner set forth in Section 3.06(a) by the delivery of written notice from
Seller to Buyer of such request no earlier than ninety (90) days and no later
than thirty (30) days prior to the last day of the initial Revolving Period. The
request of Seller to exercise the Revolving Period Extension Option may be
approved or denied by Buyer, in Buyer’s sole and absolute discretion and any
failure of Buyer to respond in writing to such request shall be deemed to be a
denial thereof by Buyer. Seller’s request to exercise the Revolving Period
Extension Option will be deemed to be denied if any of the Extension Conditions
set forth in Section 3.06(a) are not satisfied with respect to the exercise of
the first Extension Option, as determined by Buyer in a commercially reasonable
manner in accordance with this Agreement.
(c)    Maximum Amount Upsize Option. Seller may request up to two (2) separate
increases of the Maximum Amount from (i) $175,000,000 to either $225,000,000 or
$275,000,000 and (ii) if the Maximum Amount has previously been increased to
$225,000,000, from $225,000,000 to $275,000,000 (each an “Upsize Option”), in
each case by the delivery of at least thirty (30) days prior written notice
thereof to Buyer. No Upsize Option shall be allowed on or after the Revolving
Period Expiration Date. Seller’s request(s) to exercise any Upsize Option may be
approved or denied by Buyer, in its sole discretion and any failure of Buyer to
respond in writing to such request on a timely basis shall be deemed to be a
denial thereof by Buyer. Seller’s request(s) to exercise any Upsize Option will
be deemed to be denied if, on or before the date of such request or on or before
the proposed effective date of such request (the “Upsize Date”) (i) a Default or
Event of Default has occurred and is continuing, (ii) the Facility Debt Yield
Test or any Sub-Limit is not satisfied, (iii) Buyer has requested a new or
updated Beneficial Ownership Certification, as applicable, in relation to Seller
(to the extent Seller qualifies as a “legal entity customer”), and Seller


-43-

--------------------------------------------------------------------------------





has failed to provide such new or updated Beneficial Ownership Certification to
Buyer, or (iv) an unsatisfied Margin Deficit exists. No request to exercise an
Upsize Option shall be effective until Seller has paid to Buyer an amount equal
to the Upsize Fee, which Upsize Fee shall be due and payable on the Upsize Date.


Section 3.07    Payment of Price Differential and Fees.
(a)    Notwithstanding that Buyer and Seller intend that each Transaction
hereunder constitute a sale to Buyer of the Purchased Assets subject thereto,
Seller shall pay to Buyer the accrued value of the Price Differential for each
Purchased Asset on each Remittance Date. In addition thereto, interest shall
accrue on all past due amounts otherwise due from Seller to Buyer under this
Agreement at a rate equal to the Pricing Rate plus five percent (5%). Buyer
shall give Seller notice of the Price Differential and any fees and other
amounts due under the Repurchase Documents on or prior to the second (2nd)
Business Day preceding each Remittance Date; provided, that Buyer’s failure to
deliver such notice shall not affect (i) the accrual of such obligations in
accordance with this Agreement or (ii) Seller’s obligation to pay such amounts.
If the Price Differential includes any estimated Price Differential, Buyer shall
recalculate such Price Differential after the Remittance Date and, if necessary,
make adjustments to the Price Differential amount due on the following
Remittance Date.
(b)    The terms and conditions related to the payment by Seller and Guarantor
to Buyer of certain fees and expenses are set forth in Section 2 of the Fee
Letter.
In addition thereto, Seller and Guarantor shall pay to Buyer all fees and other
amounts as and when due, as set forth in this Agreement including, without
limitation:
(i)    the Structuring Fee, which shall be fully earned by Buyer, and due and
payable to Buyer by Seller and Guarantor, in accordance with the terms and
conditions set forth in Section 2 of the Fee Letter, which terms and provisions
are incorporated herein by reference;
(ii)    the Non-Utilization Fee which shall be due and payable to Buyer by
Seller and Guarantor in accordance with the terms and provisions set forth in
Section 2 of the Fee Letter, which terms and provisions are incorporated by
reference;
(iii)    the Extension Fee, which shall be fully earned on, and due and payable
to Buyer by Seller and Guarantor in accordance with the terms and provisions set
forth in Section 3.06(a); and
(iv)    the Exit Fee, which shall be fully earned on, and due and payable to
Buyer by Seller and Guarantor in accordance with, both the terms and provisions
set forth in Section 2 of the Fee Letter, which terms and provisions are
incorporated by reference, and the terms set forth in Section 3.04(a) hereof.


-44-

--------------------------------------------------------------------------------





Section 3.08    Payment, Transfer and Custody.
(a)    Unless otherwise expressly provided herein, all amounts required to be
paid or deposited by Seller, Pledgor, Guarantor or any other Person under the
Repurchase Documents shall be paid or deposited in accordance with the terms
hereof no later than 3:00 p.m. on the Business Day when due, in immediately
available Dollars and without deduction, set‑off or counterclaim, and if not
received before such time shall be deemed to be received on the next Business
Day. Whenever any payment under the Repurchase Documents shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
following Business Day, and such extension of time shall in such case be
included in the computation of such payment. Seller, Guarantor and Pledgor
shall, to the extent permitted by Requirements of Law, pay to Buyer interest in
connection with any amounts not paid when due under the Repurchase Documents,
which interest shall be calculated at a rate equal to the Default Rate, until
all such amounts are received in full by Buyer. Amounts payable to Buyer and not
otherwise required to be deposited into the Servicer Account shall be deposited
into an account of Buyer. Seller shall have no rights in any Buyer’s account and
no rights of withdrawal from, or rights to give notices or instructions
regarding any Buyer’s account, the Waterfall Account or the Servicer Account.
Instructions to Servicer in respect of the Servicer Account are set forth in the
Servicer Notice.
(b)    Any Purchased Asset Documents not delivered to Buyer or Custodian on the
relevant Purchase Date and subsequently received or held by or on behalf of
Seller are and shall be held in trust by Seller or its agent for the benefit of
Buyer as the owner thereof until so delivered to Buyer or Custodian. Seller or
its agent shall maintain a copy of such Purchased Asset Documents and the
originals of the Purchased Asset Documents not delivered to Buyer or Custodian.
The possession of Purchased Asset Documents by Seller or its agent is in a
custodial capacity only at the will of Buyer for the sole purpose of assisting
the related Servicer with its duties under the Servicing Agreement. Each
Purchased Asset Document retained or held by or on behalf of Seller or its agent
shall be segregated on Seller’s books and records from the other assets of
Seller or its agent, and the books and records of Seller or its agent shall be
marked to reflect clearly the sale of the related Purchased Asset to Buyer on a
servicing‑released basis. Seller or its agent shall release its custody of the
Purchased Asset Documents only in accordance with written instructions from
Buyer, unless such release is required as incidental to the servicing of the
Purchased Assets by Servicer or is in connection with a repurchase of any
Purchased Asset by Seller, in each case in accordance with the Custodial
Agreement.
Section 3.09    Repurchase Obligations Absolute. All amounts payable by Seller
under the Repurchase Documents shall be paid without notice, demand,
counterclaim, set‑off, deduction or defense (as to any Person and for any reason
whatsoever) and without abatement, suspension, deferment, diminution or
reduction (as to any Person and for any reason whatsoever), and the Repurchase
Obligations shall not be released, discharged or otherwise affected, except as
expressly provided herein, by reason of: (a) any damage to, destruction of,
taking of, restriction or prevention of the use of, interference with the use
of, title defect in, encumbrance on or eviction from, any Purchased Asset, the
Pledged Collateral or related Mortgaged Property, (b) any Insolvency Proceeding
relating to Seller, any Underlying Obligor or any other loan participant under a
Senior Interest, or any action taken with respect to any Repurchase Document or
Purchased Asset Document


-45-

--------------------------------------------------------------------------------





by any trustee or receiver of Seller, any Underlying Obligor or any other loan
participant under a Senior Interest, or by any court in any such proceeding,
(c) any claim that Seller has or might have against Buyer under any Repurchase
Document or otherwise, (d) any default or failure on the part of Buyer to
perform or comply with any Repurchase Document or other agreement with Seller,
(e) the invalidity or unenforceability of any Purchased Asset, Repurchase
Document or Purchased Asset Document, or (f) any other occurrence whatsoever,
whether or not similar to any of the foregoing, and whether or not Seller has
notice or Knowledge of any of the foregoing. The Repurchase Obligations shall be
full recourse to Seller and Pledgor, and limited recourse to Guarantor to the
extent of, and subject to the specified full-recourse provisions set forth in,
the Guarantee Agreement. This Section 3.09 shall survive the termination of the
Repurchase Documents and the payment in full of the Repurchase Obligations.
Section 3.10    Future Funding Transactions. Buyer’s agreement to enter into any
Future Funding Transaction is subject to the satisfaction of the following
conditions precedent, both immediately prior to entering into such Future
Funding Transaction and also after giving effect to the consummation thereof:
(i)    Seller shall give Buyer written notice of each Future Funding
Transaction, together with a signed, written confirmation in the form of
Exhibit H attached hereto prior to the related Future Funding Date (each, a
“Future Funding Confirmation”), signed by a Responsible Officer of Seller. Each
Future Funding Confirmation shall identify the related Whole Loan and/or Senior
Interest, shall identify Buyer and Seller, shall set forth the requested Future
Funding Amount, and shall be executed by both Buyer and Seller; provided,
however, that Buyer shall not be liable to Seller if it inadvertently acts on a
Future Funding Confirmation that has not been signed by a Responsible Officer of
Seller. Each Future Funding Confirmation, together with this Agreement, shall be
conclusive evidence of the terms of the Future Funding Transaction covered
thereby, and shall be construed to be cumulative to the extent possible. If
terms in a Future Funding Confirmation are inconsistent with terms in this
Agreement with respect to a particular Future Funding Transaction such Future
Funding Confirmation shall prevail.
(ii)    For each proposed Future Funding Transaction, no less than seven (7)
Business Days prior to the proposed Future Funding Date, Seller shall deliver to
Buyer a Future Funding Request Package. Buyer shall have the right to conduct an
additional due diligence investigation of the Future Funding Request Package
and/or the related Whole Loan and/or Senior Interest as Buyer determines. Buyer
shall be entitled to make a determination, in the exercise of Buyer’s sole and
absolute discretion whether, in the case of a Future Funding Transaction, it
shall or shall not advance the requested Future Funding Amount. If Buyer
determines not to advance a requested Future Funding Amount with respect to any
Purchased Asset, Seller shall promptly satisfy all future funding obligations
with respect to each Purchased Asset as and when required pursuant to the
related Purchased Asset Documents, together with the terms of this Agreement.
Prior to the approval of each proposed Future Funding Transaction by Buyer,
Buyer shall have determined, in Buyer’s sole and absolute discretion, that
(A) all of the applicable conditions precedent for a Transaction, as described
in Section 6.02, have been met by Seller, (B) Seller is in


-46-

--------------------------------------------------------------------------------





compliance with the Facility Debt Yield Test both before and after giving effect
to the proposed Transaction, (C) the related Purchased Asset is not a Defaulted
Asset, (D) the related Purchased Asset satisfies the Maximum Purchased Asset PPV
Requirement and the Minimum Purchased Asset Debt Yield Requirement both before
and after giving effect to the proposed Transaction and (E) all related
conditions precedent set forth in the related Purchased Asset Documents have
been satisfied. Notwithstanding any other provision herein or otherwise, Buyer
shall have no obligation to enter into any Future Funding Transaction (even with
respect to any Purchased Asset identified on the applicable Purchase Date as
having future funding obligations). Any determination to enter into a Future
Funding Transaction shall be made in Buyer’s sole and absolute discretion.
(iii)    Upon the approval by Buyer of a particular Future Funding Transaction,
Buyer shall deliver to Seller a signed copy of the related Future Funding
Confirmation described in clause (i) above, on or before the related Future
Funding Date. On the related Future Funding Date, which shall occur no later
than three (3) Business Days after the final approval of the Future Funding
Transaction by Buyer (a) if an escrow agreement has been established in
connection with such Future Funding Transaction, Buyer shall remit the related
Future Funding Amount to the related escrow account, (b) if the terms of the
Purchased Asset Documents provide for a reserve account in connection with
future advances, Buyer shall remit the related Future Funding Amount to the
applicable reserve account and (c) otherwise, Buyer shall remit the related
Future Funding Amount directly to the related Underlying Obligor.
(iv)    Notwithstanding the foregoing, in no event shall a Future Funding
Transaction be permitted hereunder at any time after the expiration of the
second Extension Period, if any.
ARTICLE 4    

MARGIN MAINTENANCE
Section 4.01    Margin Deficit.
(a)    With respect to any Purchased Asset, if on any date (I) an amount equal
to the product of the Applicable Percentage for such Purchased Asset, multiplied
by its Market Value, is less than the outstanding Purchase Price for such
Purchased Asset as of such date, or (II) one or more of the Purchased Assets has
caused Seller to violate the Facility Debt Yield Test (the amount of any
shortfall under clause (I) or the amount necessary to cure any violation under
clause (II), a “Margin Deficit”), then Buyer shall have the right from time to
time as determined in its sole discretion to make a margin call on Seller (a
“Margin Call”) in an amount equal to the amount of the related Margin Deficit;
provided that, (i) prior to the occurrence and continuation of a Default or an
Event of Default, Buyer shall only make a Margin Call if the related Margin
Deficit exceeds, or if the aggregate of all Margin Deficits collectively
exceeds, the Material Impairment Threshold, (ii) prior to the occurrence and
continuance of a Default or an Event of Default, Buyer shall not make any Margin
Call under clause (I) above in connection with any Purchased Asset that accrues


-47-

--------------------------------------------------------------------------------





interest at a floating rate to the extent that the related Margin Deficit
resulted solely from interest rate changes and/or credit spread movements, (iii)
with respect to a Margin Call under clause (II), Buyer shall specify the
Purchased Assets which caused such violation of the Facility Debt Yield Test and
(iv) for the avoidance of doubt, Buyer shall be permitted to make Margin Calls
hereunder in connection with multiple assets at the same time. In lieu of the
satisfaction by Seller of a Margin Call under clause (I) above through the
payment of cash or in combination with Seller’s payment of cash, Buyer may
elect, in its sole and absolute discretion, upon a written request of Seller
that satisfies all of the requirements set forth in clauses (w) through (z)
below (to be received prior to the date that the related Margin Deficit is due),
to reallocate any then-currently available Margin Excess in order to eliminate
the related Margin Deficit by increasing the Purchase Price of one or more
Purchased Assets then having any Margin Excess and decreasing the Purchase Price
of one or more Purchased Assets that is or are the subject of the related Margin
Call, by the same aggregate amounts. Any such written request for reallocation
shall include a certification by Seller setting forth the following, with such
back-up calculations as Buyer may require: (w) the Purchased Asset(s) with
respect to which Seller requests that Buyer determine, in Buyer’s sole
discretion, that Margin Excess exists and the amount of such Margin Excess, if
any, that Seller requests be re-allocated, (x) the Purchased Asset(s) to which
Seller is requesting such Margin Excess be applied, the new Purchase Price of
each such Purchased Asset and the new Purchase Price of the Purchased Asset(s)
with the related Margin Excess, in each case, after giving pro forma effect to
such reallocation, (y) the amount of the Margin Deficit on the Purchased
Asset(s) to which any such Margin Excess is to be applied in order to reduce the
Purchase Price(s) thereof so as to eliminate such Margin Deficit, both
immediately prior to and immediately after giving pro forma effect to such
reallocation, and (z) that no Default or Event of Default exists (except as
would be cured by such reallocation). In connection with any request from Seller
to reallocate available Margin Excess, Buyer may, in its sole and absolute
discretion, elect to increase the Applicable Percentage and/or Purchase Price of
one or more Purchased Assets, by such amounts as Buyer shall determine in its
sole and absolute discretion, in order to calculate the amount of Margin Excess
then-currently available in respect of such Purchased Asset(s). Upon Buyer’s
independent confirmation, to be made in Buyer’s sole discretion, that the
conclusions and calculations set forth in Seller's written request comply with
the requirements set forth above, Buyer may, in its sole and absolute
discretion, reallocate the related Margin Excess to those Purchased Assets for
which Margin Deficits would otherwise exist, as determined by Buyer in its sole
discretion, and, immediately thereafter, Seller shall execute and deliver new
Confirmations acceptable to Buyer reflecting the new Purchase Price of all
affected Purchased Assets.
(b)    To the extent any Margin Deficit that is subject to a Margin Call under
Section 4.01(a)(I) above is not eliminated by way of a Margin Excess
reallocation pursuant to Section 4.01(a), or in the case of any Margin Call
under Section 4.01(a)(II) above, in each case, Seller shall, within three (3)
Business Days after notice from Buyer that a Margin Call has occurred, either
(i) transfer cash to Buyer, or (ii) repurchase the related Purchased Asset(s)
subject to such Margin Call, so that, after giving effect to such transfers
(excluding all Release Amounts paid to Buyer in connection with any cure made
pursuant to 4.01(b)(ii)), the related Margin Deficit is fully cured.


-48-

--------------------------------------------------------------------------------





(c)    In no case shall Buyer’s forbearance from delivering a Margin Call at any
time there is a Margin Deficit be deemed to waive such Margin Deficit or in any
way limit, stop or impair Buyer’s right to deliver a Margin Call at any time
when the same or any other Margin Deficit exists on the same or any other
Purchased Asset. Buyer’s rights under this Section 4.01 are cumulative and in
addition to and not in lieu of any other rights of Buyer under the Repurchase
Documents or Requirements of Law.
(d)    All cash transferred to Buyer pursuant to this Section 4.01 shall be
deposited into the Waterfall Account, except as directed by Buyer, and
notwithstanding any provision in Section 5.02 to the contrary, shall be applied
to reduce the Purchase Price of either (i) in connection with any Margin Deficit
under Section 4.01(a)(I), the Purchased Asset to which such Margin Deficit
relates, or (ii) in connection with any Margin Deficit under
Section 4.01(a)(II), to the unpaid Purchase Price(s) first, of the Purchased
Asset(s) identified by Buyer in connection with such Margin Call, and second, of
such other Purchased Asset(s) as Buyer shall have determined in its sole
discretion. Immediately after the satisfaction by Seller of each Margin Call
hereunder, Seller and Buyer shall execute and deliver the appropriate amended
and restated Confirmations.
Section 4.02    Additional Provisions Regarding Margin Calls. Additional terms
and provisions concerning Margin Calls are set forth in Section 3 of the Fee
Letter, and are incorporated herein by reference.
ARTICLE 5    

APPLICATION OF INCOME
Section 5.01    Waterfall Account; Servicer Account. The Waterfall Account shall
be established at Deposit Account Bank in the name of Seller and pledged to
Buyer as additional security for the Repurchase Obligations. Buyer shall have
sole dominion and control (including without limitation, “control” within the
meaning of Section 9‑104(a)(2) of the UCC) over the Waterfall Account pursuant
to the terms of the Controlled Account Agreement. Neither Seller nor any Person
claiming through or under Seller shall have any claim to or interest in the
Servicer Account except as expressly provided in the Repurchase Documents, and
no rights of withdrawal from, or rights to give notices or instructions
regarding, the Waterfall Account. Instructions to Servicer in respect of the
Servicer Account are set forth in the Servicer Notice. All Income received by
Seller, Buyer, any Servicer or Deposit Account Bank in respect of the Purchased
Assets, shall be transferred, subject to the applicable provisions of the
Servicing Agreement, by Servicer from the Servicer Account into the Waterfall
Account within two (2) Business Days prior to the next Remittance Date (unless
Servicer is an entity other than Buyer or an Affiliate of Buyer, in which case
all such transfers shall be made within two (2) Business Days of receipt
thereof). All such Income, once deposited in the Waterfall Account, shall be
applied to and remitted by Deposit Account Bank in accordance with this
Article 5.
Section 5.02    Before an Event of Default. If no Event of Default has occurred
and is continuing, all Income described in Section 5.01 and deposited into the
Waterfall Account during


-49-

--------------------------------------------------------------------------------





each Pricing Period shall be applied by Deposit Account Bank by no later than
the next following Remittance Date in the following order of priority:
first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;
second, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;
third, to pay to Buyer an amount sufficient to eliminate any outstanding Margin
Deficit that is subject to a Margin Call (without limiting Seller’s obligation
to satisfy a Margin Deficit that is subject to a Margin Call in a timely manner
as required by Section 4.01);
fourth, to the extent that any Release Amount has not been paid in connection
with the repurchase of any Purchased Asset by Seller during any Extension
Period, to pay to Buyer an amount equal to such unpaid Release Amount to be
applied by Buyer to reduce the then-current unpaid Purchase Prices of one or
more of the remaining Purchased Assets, as Buyer shall determine in its
discretion;
fifth, to pay to Buyer the Applicable Percentage of any Principal Payments (to
the extent actually deposited into the Waterfall Account), to be applied to
reduce the outstanding Purchase Price of each related Purchased Asset;
sixth, to pay any custodial and servicing fees and expenses due and payable
under the Custodial Agreement and any Servicing Agreement;
seventh, to pay to Buyer any other amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents; and
eighth, to pay to Seller any remainder for its own account, subject, however, to
the covenants and other requirements of the Repurchase Documents; provided that,
if any Default exists on such Remittance Date, all amounts otherwise payable to
Seller hereunder shall be retained in the Waterfall Account until the earlier of
(x) the day on which Buyer provides written notice to the Deposit Account Bank
that such Default has been cured to the satisfaction of Buyer in its
commercially reasonable discretion in accordance with this Agreement and no
other Default or Event of Default exists, at which time the Deposit Account Bank
shall apply all such amounts pursuant to this priority eighth; and (y) the day
that the related Default becomes an Event of Default, at which time the Deposit
Account Bank shall apply all such amounts pursuant to Section 5.03.
Section 5.03    After an Event of Default. If an Event of Default has occurred
and is continuing, all Income deposited into the Waterfall Account in respect of
the Purchased Assets shall be applied by Deposit Account Bank, on the Business
Day next following the Business Day on which each amount of Income is so
deposited, in the following order of priority:


-50-

--------------------------------------------------------------------------------





first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such date;
second, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;
third, to pay any custodial and servicing fees and expenses due and payable
under the Custodial Agreement and any Servicing Agreement;
fourth, to pay to Buyer an amount equal to the remaining aggregate Repurchase
Price of all Purchased Assets (to be applied in such order and in such amounts
as determined by Buyer, until the Aggregate Amount Outstanding has been reduced
to zero);
fifth, to pay to Buyer all other Repurchase Obligations due to Buyer; and
sixth, to pay to Seller any remainder for its own account; provided, that if
Buyer has exercised the remedies described in Section 10.02(d)(ii) with respect
to any or all Purchased Assets, Seller shall not be entitled to any proceeds
from any eventual sale of such Purchased Assets.
Section 5.04    Seller to Remain Liable. If the amounts remitted to Buyer as
provided in Sections 5.02 and 5.03 are insufficient to pay all amounts due and
payable to Buyer or any of its Affiliates under this Agreement or any Repurchase
Document on a Remittance Date, a Repurchase Date or Maturity Date, whether due
to the occurrence of an Event of Default or otherwise, Seller shall remain
liable to Buyer for payment of all such amounts when due.
ARTICLE 6    

CONDITIONS PRECEDENT
Section 6.01    Conditions Precedent to Initial Transaction. Buyer shall not be
obligated to enter into any Transaction or purchase any Asset until the
following conditions have been satisfied or waived by Buyer, on and as of the
Closing Date and which shall remain in compliance as of the first Purchase Date:
(a)    Buyer has received the following documents, each dated the Closing Date
or as of the first Purchase Date unless otherwise specified: (i) each Repurchase
Document duly executed and delivered by the parties thereto, (ii) an official
good standing certificate or its documentary equivalent dated a recent date with
respect to Seller, Pledgor and Guarantor (including, with respect to Seller, in
each jurisdiction where any Mortgaged Property is located to the extent
requested by Buyer as necessary for Buyer to enforce its rights and remedies
thereunder), (iii) certificates of a Responsible Officer of each of Seller,
Pledgor and Guarantor with respect to attached copies of the Governing Documents
and applicable resolutions of Seller, Pledgor and Guarantor, and the
incumbencies and signatures of officers of Seller, Pledgor and Guarantor
executing the Repurchase Documents to which each is a party, evidencing the
authority of Seller,


-51-

--------------------------------------------------------------------------------





Pledgor and Guarantor with respect to the execution, delivery and performance
thereof, (iv) a Closing Certificate, (v) an executed Power of Attorney,
(vi) such opinions from counsel to Seller, Pledgor and Guarantor as Buyer may
require, including with respect to corporate matters, due formation, existence
and good standing of Seller, Pledgor and Guarantor, the due authorization,
execution, delivery and enforceability of each Repurchase Document,
non‑contravention, no consents or approvals required other than those that have
been obtained, validly granted and perfected security interests in the Purchased
Assets, the Pledged Collateral and any other collateral pledged pursuant to the
Repurchase Documents, Investment Company Act matters, and true sale, and
substantive non consolidation, and the applicability of Bankruptcy Code safe
harbors (including Buyer’s related liquidation, termination and offset rights),
(vii) a duly completed Compliance Certificate, and (viii) all other documents,
certificates, information, financial statements, reports, approvals and opinions
of counsel as Buyer may require;
(b)    (i) UCC financing statements have been filed against Seller and Pledgor
in all filing offices required by Buyer, (ii) Buyer has received such searches
of UCC filings, tax liens, judgments, pending litigation and other matters
relating to Seller and the Purchased Assets as Buyer may require, and (iii) the
results of such searches are satisfactory to Buyer;
(c)    Buyer has received payment from Seller of all fees and expenses then
payable under Section 3.07(b), the related provisions of the Fee Letter and all
expenses payable as contemplated by Section 13.02, together with any other fees
and expenses otherwise due and payable pursuant to any of the other Repurchase
Documents;
(d)    Buyer has completed to its satisfaction such due diligence (including,
Buyer’s “Know Your Customer”, Anti-Corruption Laws, Sanctions and Anti-Money
Laundering Laws diligence and any information required to be obtained by Buyer
pursuant to the Beneficial Ownership Regulation) and modeling as it may require,
and all information provided to Buyer by Seller or Guarantor must be true,
accurate, complete and not misleading in any material respect, all as determined
by Buyer;
(e)    Buyer shall have received, sufficiently in advance of (but in any event
not less than three (3) Business Days prior to) the Closing Date a Beneficial
Ownership Certification in relation to Seller to the extent that Seller
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation; and
(f)    Buyer has received approval from its internal credit committee and all
other necessary approvals required for Buyer, to enter into this Agreement and
consummate Transactions hereunder, no material adverse change has occurred from
the approval date until the Closing Date, including, without limitation, any
changes in requirements of Laws, or relevant financial, banking, real estate or
capital market conditions, and Guarantor will be in compliance with all
financial covenants set forth in the Guarantee Agreement.
Section 6.02    Conditions Precedent to All Transactions. Buyer shall not be
obligated to enter into any Transaction, purchase any Asset, or be obligated to
take, fulfill or perform any other action hereunder, until the following
additional conditions have been satisfied or waived


-52-

--------------------------------------------------------------------------------





by Buyer, with respect to each Asset on and as of the Purchase Date (including
the first Purchase Date) therefor:
(a)    Buyer has received the following documents for each prospective Purchased
Asset: (i) a Transaction Request, (ii) an Underwriting Package, (iii) a
Confirmation, (iv) if the prospective Purchased Asset is not serviced by Buyer
or an Affiliate of Buyer, copies of the related Servicing Agreements, (v) an
Irrevocable Redirection Notice that is (x) executed by Seller and delivered to
Custodian on behalf of Buyer, and (y) to the extent the related Underlying
Obligor is not required by the related Purchased Asset Documents to remit Income
to the Servicer, a fully executed Irrevocable Redirection Notice delivered to
Custodian on behalf of Buyer, (vi) if the Underlying Obligor is required to
remit Income to the Servicer, evidence satisfactory to Buyer that the Underlying
Obligor has been so directed to remit Income to Servicer in accordance with the
Purchased Asset Documents, (vii) a trust receipt and other items required to be
delivered under the Custodial Agreement, (viii) with respect to any Wet Mortgage
Asset, a Bailee Agreement (as such term is defined in the Custodial Agreement),
(ix) the related Servicing Agreement, if a copy was not previously delivered to
Buyer, (x) a Servicer Notice, if not previously delivered to Servicer, (xi) a
duly completed Compliance Certificate and (xii) all other documents,
certificates, information, financial statements, reports, approvals and opinions
of counsel as Buyer may require;
(b)    immediately before such Transaction and immediately after giving effect
thereto and to the intended use thereof, no change in any Requirements of Law or
market conditions which make it unfavorable for Buyer to enter into the proposed
Transaction has occurred, no Representation Breach (including with respect to
any Purchased Asset), Default, Event of Default, Margin Deficit, Market
Disruption Event or Material Adverse Effect has occurred, and each of the
Minimum Purchased Asset Debt Yield Requirement, the Maximum Purchased Asset PPV
Requirement, the Facility Debt Yield Test and each Sub‑Limit are satisfied as of
the applicable Purchase Date;
(c)    Buyer has completed its due diligence review of the Underwriting Package,
Purchased Asset Documents and such other documents, records and information as
Buyer deems appropriate, and the results of such reviews are satisfactory to
Buyer;
(d)    Buyer has (i) determined that such Asset is an Eligible Asset and
complies, on the related Purchase Date, with both the Minimum Purchased Asset
Debt Yield Requirement and the Maximum Purchased Asset PPV Requirement,
(ii) approved the purchase of such Asset, (iii) obtained all necessary internal
credit and other approvals for such Transaction, and (iv) executed the
Confirmation;
(e)    immediately after giving effect to such Transaction, (i) the Aggregate
Amount Outstanding does not exceed the Maximum Amount, and (ii) Guarantor will
be in compliance with all of the financial covenants set forth in the Guarantee
Agreement;
(f)    the Repurchase Date specified in the Confirmation is not later than the
Maturity Date;


-53-

--------------------------------------------------------------------------------





(g)    Seller has satisfied all requirements and conditions and has performed
all covenants, duties, obligations and agreements contained in the other
Repurchase Documents to be performed by Seller on or before the Purchase Date;
(h)    to the extent the related Purchased Asset Documents contain notice, cure
and other provisions in favor of a pledgee under a repurchase or warehouse
facility, and without prejudice to the sale treatment of such Asset to Buyer,
Buyer has received satisfactory evidence that Seller has given notice to the
applicable Persons of Buyer’s interest in such Asset and otherwise satisfied any
other applicable requirements under such pledgee provisions so that Buyer is
entitled to the rights and benefits of a pledgee under such pledgee provisions;
(i)    if requested by Buyer, Seller has provided Buyer with copies of any
license, registration or other similar certification or official document
available to Seller from the jurisdiction where the related underlying Mortgaged
Property is located, to the extent necessary for Seller to enforce its rights
and remedies under the related Purchased Asset Documents;
(j)    if requested by Buyer, such opinions from counsel to Seller, Pledgor and
Guarantor as Buyer may require, including, without limitation, with respect to
the perfected security interest in the Purchased Assets, the Pledged Collateral
and any other collateral pledged pursuant to the Repurchase Document, and, to
the extent required by Section 7.11, true sale issues;
(k)    Custodian (or a bailee) shall have received executed blank assignments of
all Purchased Asset Documents in appropriate form for recording, to the extent
such documents are required to be recorded, in the jurisdiction in which the
underlying real estate is located, together with executed blank assignments of
all applicable Purchased Asset Documents (the “Blank Assignment Documents”); and
(l)    Seller shall have provided evidence, satisfactory to Buyer in its
reasonable discretion, that the applicable Interim Assignment Documents have
been submitted for recordation in the public recording office of the applicable
jurisdiction.
Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 have been satisfied.
The failure of Seller to satisfy any of the conditions precedent in this
Article 6 with respect to any Transaction or Purchased Asset shall, unless such
failure was set forth in an exceptions schedule to the relevant Confirmation or
otherwise waived in writing by Buyer on or before the related Purchase Date,
give rise to the right of Buyer at any time to rescind the related Transaction
on notice to Seller, whereupon Seller shall (x) immediately in the case of any
such rescission made on the Purchase Date, and (y) otherwise, within three (3)
Business Days from the date of such rescission, pay to Buyer the Repurchase
Price of such Purchased Asset.
ARTICLE 7    

REPRESENTATIONS AND WARRANTIES OF SELLER


-54-

--------------------------------------------------------------------------------





Seller represents and warrants, on and as of the date of this Agreement, each
Purchase Date, and, except as expressly set forth below, at all times when any
Repurchase Document or Transaction is in full force and effect as follows:
Section 7.01    Seller. Seller has been duly organized and validly exists in
good standing as a limited liability company under the laws of the State of
Delaware. Seller (a) has all requisite power, authority, legal right, licenses
and franchises, (b) is duly qualified to do business in all jurisdictions
necessary, and (c) has been duly authorized by all necessary action, to (w) own,
lease and operate its properties and assets, (x) conduct its business as
presently conducted, (y) execute, deliver and perform its obligations under the
Repurchase Documents to which it is a party, and (z) as applicable, originate,
service, acquire, own, sell, assign, pledge and repurchase the Purchased Assets.
Seller’s exact legal name is set forth in the preamble and signature pages of
this Agreement. Seller’s location (within the meaning of Article 9 of the UCC),
and the office where Seller keeps all records (within the meaning of Article 9
of the UCC) relating to the Purchased Assets is at the address of Seller
referred to in Annex 1. Seller has not changed its name or location within the
past twelve (12) months. Seller’s organizational identification number is
6884489 and its employer identification number is 61-1889899. Seller is a one
hundred percent (100%) direct and wholly‑owned Subsidiary of Pledgor. The fiscal
year of Seller is the calendar year. Seller has no Indebtedness, Contractual
Obligations or Investments other than (a) ordinary trade payables, (b) in
connection with Assets acquired or originated for the Transactions, and
(c) under the Repurchase Documents. Seller has no Guarantee Obligations. Seller
has no Subsidiaries. Seller shall provide Buyer with thirty (30) days advance
notice of any change in Seller’s principal office or place of business or
jurisdiction. Seller has no trade name. During the preceding five (5) years,
Seller has not been known by nor done business under any other name, corporate
or fictitious.
Section 7.02    Repurchase Documents. Each Repurchase Document to which Seller
is a party has been duly executed and delivered by Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
Insolvency Laws and general principles of equity. The execution, delivery and
performance by Seller of each Repurchase Document to which it is a party do not
and will not (a) conflict with, result in a breach of, or constitute (with or
without notice or lapse of time or both) a default under, any (i) Governing
Document, Indebtedness, Guarantee Obligation or Contractual Obligation
applicable to Seller or any of its properties or assets, (ii) Requirements of
Law, or (iii) approval, consent, judgment, decree, order or demand of any
Governmental Authority, or (b) result in the creation of any Lien (other than,
except with respect to any Purchased Asset, any Liens granted pursuant to a
Repurchase Document) on any of the properties or assets of Seller. All
approvals, authorizations, consents, orders, filings, notices or other actions
of any Person or Governmental Authority required for the execution, delivery and
performance by Seller of the Repurchase Documents to which it is a party and the
sale of and grant of a security interest in each Purchased Asset to Buyer, and
the grant of a security interest in the Pledged Collateral to Buyer, have been
obtained, effected, waived or given and are in full force and effect. The
execution, delivery and performance of the Repurchase Documents do not require
compliance by Seller with any “bulk sales” or similar law. There is no material
litigation, proceeding or investigation pending or, to the Knowledge of Seller
threatened, against Seller, Pledgor, Guarantor or any of their respective
Affiliates before any Governmental Authority (a) asserting the invalidity of any
Repurchase


-55-

--------------------------------------------------------------------------------





Document, (b) seeking to prevent the consummation of any Transaction, or
(c) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.
Section 7.03    Solvency. None of Seller, Pledgor, Guarantor or any of their
respective Affiliates is, nor has Seller, Pledgor, Guarantor or Operating
Partnership ever been, the subject of an Insolvency Proceeding. Each of Seller,
Pledgor, Guarantor and each of their respective Affiliates is Solvent and the
Transactions do not and will not render Seller, Pledgor, Guarantor or any of
their respective Affiliates not Solvent. Seller is not entering into the
Repurchase Documents or any Transaction with the intent to hinder, delay or
defraud any creditor of Seller, Pledgor, Guarantor or any of their respective
Affiliates. Seller has received or will receive reasonably equivalent value for
the Repurchase Documents and each Transaction. Seller has adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations. Seller is
generally able to pay, and as of the date hereof is paying, its debts as they
come due. During the preceding five (5) years, none of Seller, Pledgor or
Guarantor has filed or had filed against it any bankruptcy receivership or
similar petitions nor has it made any assignments for the benefit of creditors.
Section 7.04    Taxes. Guarantor is a REIT. Seller is a disregarded entity, the
income of which is included in the income of Operating Partnership for U.S.
federal income tax purposes. Seller, Pledgor and Guarantor have each timely
filed all required federal tax returns and all other material tax returns,
domestic and foreign, required to be filed by them and have (for all prior
fiscal years and for the current fiscal year to date) timely paid all federal
and other material taxes (including mortgage recording taxes), assessments,
fees, and other governmental charges (whether imposed with respect to their
income or any of their properties or assets) which have become due and payable,
other than any such taxes, assessments, fees, or other governmental charges that
are being contested in good faith by appropriate proceedings diligently
conducted and for which appropriate reserves have been established in accordance
with GAAP. There is no material suit or claim relating to any such taxes now
pending or, to the Knowledge of Seller, threatened by any Governmental Authority
which is not being contested in good faith as provided above.
Section 7.05    Financial Condition. The audited balance sheet of Guarantor as
at the fiscal year most recently ended for which such audited balance sheet is
available, and the related audited statements of income, stockholders equity,
retained earnings and of cash flows for the fiscal year then ended, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification arising out of the
audit conducted by Guarantor’s independent certified public accountants, copies
of which have been delivered to Buyer, are complete and correct and present
fairly the financial condition of Guarantor as of such date and the results of
its operations and cash flows for the fiscal year then ended. All such financial
statements, including related schedules and notes, were prepared in accordance
with GAAP except as disclosed therein. Guarantor has no material contingent
liability or liability for taxes or any long term lease or unusual forward or
long term commitment, including any Derivatives Contract, which is not accounted
for in the foregoing statements or notes unless the foregoing is not required in
accordance with GAAP. Since the date of the financial statements and other
information delivered to Buyer prior to the Closing Date, neither Seller nor
Guarantor has sold, transferred or otherwise disposed of any material part of
its property or assets (except pursuant to the Repurchase Documents)


-56-

--------------------------------------------------------------------------------





or acquired any property or assets (including Equity Interests of any other
Person) that could reasonably be expected to have a Material Adverse Effect.
Section 7.06    True and Complete Disclosure. The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of
Seller to Buyer in connection with the Repurchase Documents and the
Transactions, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of Seller to Buyer in connection with the Repurchase
Documents and the Transactions will be true, correct and complete in all
material respects, or in the case of projections will be based on reasonable
estimates prepared and presented in good faith, in each case, on the date as of
which such information is stated or certified.
Section 7.07    Compliance with Laws. Seller, Pledgor, Operating Partnership and
Guarantor have complied in all material respects with all Requirements of Law,
and no Purchased Asset contravenes any Requirements of Laws. None of Seller,
Guarantor nor any Subsidiaries of Seller or Guarantor, nor to the knowledge of
Seller or Guarantor, no Affiliate of Seller or Guarantor (i) is in violation of
any Sanctions or (ii) is a Sanctioned Target. The proceeds of any Transaction
have not been and will not be used, directly or indirectly, to fund any
operations in, finance any investments or activities in or make any payments to
a Sanctioned Target or otherwise in violation of Sanctions, Anti-Corruption Laws
or Anti-Money Laundering Laws. None of Seller, Guarantor nor any Subsidiaries of
Seller or Guarantor (a) is a “broker” or “dealer” as defined in, or could be
subject to a liquidation proceeding under, the Securities Investor Protection
Act of 1970, or (b) is subject to regulation by any Governmental Authority
limiting its ability to incur the Repurchase Obligations. No properties
presently or previously owned or leased by Seller or any of its Affiliates, or
to the Knowledge of Seller, Pledgor or Guarantor any of their respective
predecessors, contain or previously contained any Materials of Environmental
Concern that constitute or constituted a violation of Environmental Laws that
reasonably could be expected to give rise to liability of Seller, Pledgor or
Guarantor thereunder. Seller, Pledgor and Guarantor each have no Knowledge of
any violation, alleged violation, non‑compliance, liability or potential
liability of Seller, Pledgor or Guarantor under any Environmental Law. Materials
of Environmental Concern have not been Released, on properties presently or
previously owned or leased by Seller or any of its Affiliates, in violation of
Environmental Laws in a manner that reasonably could be expected to give rise to
liability of Seller, Pledgor or Guarantor thereunder. Seller and all Affiliates
of Seller are in compliance with all Anti-Corruption Laws. Neither Seller nor
any Affiliate of Seller has made, offered, promised or authorized a payment of
money or anything else of value (a) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(b) to any foreign official, foreign political party, party official or
candidate for foreign political office, or (c) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to Seller, any Affiliate of Seller or any other Person, in violation of any
Anti-Corruption Law.
Section 7.08    Compliance with ERISA. (a)  None of Seller, Pledgor or Guarantor
has any employees as of the date of this Agreement.


-57-

--------------------------------------------------------------------------------





(a)    Each of Seller, Pledgor and Guarantor either (i) qualifies as a VCOC or a
REOC, (ii) complies with an exception set forth in the Plan Asset Regulations
such that the assets of such Person would not be subject to Title I of ERISA
and/or Section 4975 of the Code, or (iii) does not hold any “plan assets” within
the meaning of the Plan Asset Regulations that are subject to ERISA.
(b)    Assuming that no portion of the Purchased Assets are funded by Buyer with
“plan assets” within the meaning of the Plan Asset Regulations, none of the
transactions contemplated by the Repurchase Documents will constitute a
nonexempt prohibited transaction (as such term is defined in Section 4975 of the
Code or Section 406 of ERISA) that could subject the Buyer to any tax or penalty
or prohibited transactions imposed under Section 4975 of the Code or
Section 502(i) of ERISA.
Section 7.09    No Default or Material Adverse Effect. No Event of Default
exists and, to the Knowledge of Seller, no Default exists. No event of default
(however defined) exists, and to the Knowledge of Seller no default exists,
under any Indebtedness, Guarantee Obligations or Contractual Obligations of
Seller. Seller believes that it is and will be able to pay and perform each
agreement, duty, obligation and covenant contained in the Repurchase Documents
and Purchased Asset Documents to which it is a party, and that it is not subject
to any agreement, obligation, restriction or Requirements of Law that would
unduly burden its ability to do so or could reasonably be expected to have a
Material Adverse Effect. Seller has no Knowledge of any actual or prospective
development, event or other fact that could reasonably be expected to have a
Material Adverse Effect. No Internal Control Event has occurred. Seller has
delivered to Buyer all underlying servicing agreements (or provided Buyer with
access to a service, internet website or other system where Buyer can
successfully access such agreements) with respect to the Purchased Assets, and
to Seller’s Knowledge no material default or event of default (however defined)
exists thereunder.
No event of default (however defined), and to Seller’s Knowledge, no default, in
either case on the part of Guarantor or Pledgor exists under any credit
facility, repurchase facility or substantially similar facility that is
presently in effect, to which Guarantor or Pledgor is a party.
Section 7.10    Purchased Assets. Each Purchased Asset, other than a Purchased
Asset that has been, or is contemporaneously being, repurchased pursuant to
Section 3.04 or 3.05 or any other requirement hereof, is an Eligible Asset. Each
representation and warranty of Seller set forth in the Repurchase Documents
(including in Schedule 1 applicable to the Class of such Purchased Asset) and
the Purchased Asset Documents with respect to each Purchased Asset is true and
correct, except as otherwise disclosed in any applicable Representation
Exception or otherwise in writing on the executed copy of the related
Confirmation. The review and inquiries made on behalf of Seller in connection
with the next preceding sentence have been made by Persons having the requisite
expertise, knowledge and background to verify such representations and
warranties. Seller has complied with all requirements of the Custodial Agreement
with respect to each Purchased Asset, including delivery to Custodian of all
required Purchased Asset Documents. Except as reported to Buyer or disclosed in
materials or notices delivered to Buyer in accordance with Sections 8.08 and
8.09, Seller has no Knowledge of any fact that could reasonably lead it to
expect that any Purchased Asset will not be paid in full. No Purchased Asset is
or has been the subject of


-58-

--------------------------------------------------------------------------------





any compromise, adjustment, extension, satisfaction, subordination, rescission,
setoff, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning such Purchased Asset or otherwise, by Seller or any Affiliate of
Seller, any Transferor, any Underlying Obligor, Guarantor or any other Person,
in each case, other than as disclosed to Buyer on the related Confirmation on or
before each related Purchase Date or, if such event occurred following the
Purchase Date, with respect to which either (i) Buyer consented in writing in
its sole discretion, or (ii) Seller has repurchased or is in the process of
repurchasing the Purchased Asset in accordance with Section 3.04(c). No
procedures believed by Seller to be adverse to Buyer were utilized by Seller in
identifying or selecting the proposed Purchased Assets for sale to Buyer. The
purchase of each proposed Purchased Asset was underwritten in accordance with
and satisfies applicable standards established by Seller or any applicable
Affiliate of Seller. None of the Purchased Asset Documents (to the extent
relating to the applicable Purchased Asset) has any marks or notations
indicating that it has been sold, assigned, pledged, encumbered or otherwise
conveyed to any Person other than Buyer. If any Purchased Asset Document
requires the holder or transferee of the related Purchased Asset to be a
qualified transferee, qualified institutional lender or qualified lender
(however defined), Seller meets such requirement. Assuming that Buyer also meets
such requirement, the assignment and pledge of such Purchased Asset to Buyer
pursuant to the Repurchase Documents do not violate such Purchased Asset
Document. Seller and all Affiliates of Seller have sold and transferred all
Servicing Rights with respect to the Purchased Assets to Buyer. At Buyer’s
election (and, so long as no Default or Event of Default exists, at Buyer’s sole
cost and expense including, without limitation, the cost of any applicable
recording and/or transfer or mortgage recording taxes and re-recording costs and
taxes) and at any time during the term of this Agreement, and, so long as no
Default or Event of Default exists, upon the delivery of at least five (5)
Business Days prior written notice thereof to Seller, Buyer may complete and
record any or all of the Blank Assignment Documents as further evidence of
Buyer’s ownership interest in the related Purchased Assets; provided, that, in
no event shall any such completion or recordation modify, waive, alter or impair
any obligation of Buyer, so long as no Default or Event of Default has then
occurred and is continuing and no unsatisfied Margin Deficit exists, to transfer
to Seller any such Purchased Asset on the applicable Repurchase Date upon the
transfer by Seller to Buyer of the applicable Repurchase Price(s) thereof in
accordance with Section 3.04 or 3.05, together with Blank Assignment Documents,
executed by Buyer, for each such repurchased Purchased Asset with respect to
which Buyer previously completed and recorded Blank Assignment Documents as
provided in this sentence.
Section 7.11    Purchased Assets Acquired from Transferors. With respect to each
Purchased Asset purchased by Seller or an Affiliate of Seller from a Transferor,
(a) such Purchased Asset was acquired and transferred pursuant to a Purchase
Agreement and/or any applicable Interim Assignment Documents, (b) such
Transferor received reasonably equivalent value in consideration for the
transfer of such Purchased Asset, (c) no such transfer was made for or on
account of an antecedent debt owed by such Transferor to Seller or an Affiliate
of Seller, (d) no such transfer is or may be voidable or subject to avoidance
under the Bankruptcy Code, (e) if Seller acquired the Purchased Asset from an
Affiliate other than a Permitted Transferor, then (i) such transfer (A) shall be
in the form of an absolute transfer of all right, title and interest of the
Transferor in such proposed Purchased Asset to Seller, in return for payment by
Seller of the fair market value of such Purchased Asset, with no retained
interest by the Transferor and no recourse to the Transferor by the Seller


-59-

--------------------------------------------------------------------------------





(other than, at the option of the Transferor and Seller, for breach of customary
factual representations and warranties), and (B) shall conform in all respects
to the facts and assumptions recited as being relied upon in the opinion
delivered to Buyer and dated as of November 21, 2018 issued by McDermott Will &
Emery LLP, as outside counsel to Seller, to the effect that the conveyance of
all right, title and interest in and to such proposed Purchased Asset to Seller
pursuant to the agreements and instruments effecting such conveyance constitutes
a “true sale” of such proposed Purchased Asset (the foregoing, collectively, the
“Initial True Sale Opinion”), (ii) Seller shall have delivered to Buyer a
written certification executed by a Responsible Officer of Seller, substantially
in the form of Exhibit J attached hereto, to the effect that such transfer
conforms to the facts and assumptions recited as being relied upon in the
Initial True Sale Opinion, (iii) notwithstanding the foregoing, Buyer retains
the right and option, in connection with any transfer of any proposed Purchased
Asset from an Affiliate of Seller other than a Permitted Transferor, to require
the delivery of a true sale opinion of outside counsel to Seller in the form and
substance satisfactory to Buyer and counsel for Buyer, and Seller agrees to
cooperate with Buyer in order to obtain such opinion in a timely manner either
prior to or following such transfer and (iv) if BSPRT BB Loan, LLC, an indirect
wholly owned Subsidiary of Guarantor, transfers a proposed Purchased Asset
directly to Seller on behalf of a Permitted Transferor, as described in the
Initial True Sale Opinion, such transfer shall not be treated as a separate
transfer by BSPRT BB Loan, LLC to Seller, but shall be a part of the transfer of
such proposed Purchased Asset by such Permitted Transferor, as set forth in the
form of Interim Assignment Documents attached to the Initial True Sale Opinion,
and (f) the representations and warranties made by a Transferor to Seller or
such Affiliate in any Purchase Agreement or Interim Assignment Documents are
hereby incorporated herein mutatis mutandis and are hereby remade by Seller to
Buyer on each date as of which they speak in such Purchase Agreement or Interim
Assignment Documents. Other than if the Transferor named therein is a Permitted
Transferor, if such Purchased Asset was acquired by Seller or such Affiliate of
Seller via a Purchase Agreement and/or Interim Assignment Documents, and the
related Transferor has therein granted a security interest in each such
Purchased Asset to either Seller or such Affiliate, then Seller or such
Affiliate has filed one or more UCC financing statements against the Transferor
to perfect such security interest, assigned such financing statements in blank
and delivered such blank assignments to Buyer or Custodian.
Section 7.12    Transfer and Security Interest. The Repurchase Documents
constitute a valid and effective transfer to Buyer of all right, title and
interest of Seller in, to and under all Purchased Assets (together with all
related Servicing Rights), subject to the terms and conditions hereof, free and
clear of any Liens. With respect to the protective security interest granted by
Seller in Section 11.01, upon the delivery of the Confirmations and the
Purchased Asset Documents to Custodian, the execution and delivery of the
Controlled Account Agreement and the filing of the UCC financing statements as
provided herein, such security interest shall be a valid first priority
perfected security interest to the extent such security interest can be
perfected by possession, filing or control under the UCC. Upon receipt by
Custodian of each Purchased Asset Document required to be endorsed in blank by
Seller and payment by Buyer of the Purchase Price for the related Purchased
Asset, Buyer shall either own such Purchased Asset and the related Purchased
Asset Documents or have a valid first priority perfected security interest in
such Purchased Asset and related Purchased Asset Documents. The Purchased Assets
constitute the following, as defined in the UCC: a general intangible,
instrument, investment property, security, deposit account,


-60-

--------------------------------------------------------------------------------





financial asset, uncertificated security, securities account, or security
entitlement. Seller has not sold, assigned, pledged, granted a security interest
in, encumbered or otherwise conveyed any of the Purchased Assets to any Person
other than pursuant to the Repurchase Documents. Seller has not authorized the
filing of and has no Knowledge of any UCC financing statements filed against
Seller as debtor that include the Purchased Assets, other than any financing
statement that has been terminated or filed pursuant to this Agreement.
Section 7.13    No Broker. Neither Seller nor any Affiliate of Seller has dealt
with any broker, investment banker, agent or other Person, except for Buyer or
an Affiliate of Buyer, who may be entitled to any commission or compensation in
connection with any Transaction.
Section 7.14    Separateness. Seller is in compliance with the requirements of
Article 9.
Section 7.15    Investment Company Act. None of Seller, Pledgor, Guarantor or
any Subsidiary of Guarantor that is also a direct or indirect parent of Seller
is required to be registered as, or is controlled by, an “investment company” or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act, or otherwise required to register thereunder. Seller is
exempt from the registration requirements of the Investment Company Act pursuant
to an exemption other than the exemptions set forth in Section 3(c)(1) and
3(c)(7) of the Investment Company Act.
Section 7.16    Location of Books and Records. The location where Seller keeps
its books and records, including all computer tapes and records relating to the
Purchased Assets is its chief executive office.
Section 7.17    Chief Executive Office; Jurisdiction of Organization. On the
Closing Date, each of Seller’s, Pledgor’s and Guarantor’s chief executive
office, is, and has been, located at 142 West 57th Street, 12th Floor, New York,
NY 10019. On the Closing Date, (x) Seller’s jurisdiction of organization is
Delaware, (y) Pledgor’s jurisdiction of organization is Delaware,
(z) Guarantor’s jurisdiction of organization is Maryland. Each of Seller,
Pledgor, and Guarantor shall provide Buyer with thirty (30) days advance notice
of any change in its principal office or place of business or jurisdiction. None
of Seller, Pledgor or Guarantor has a trade name. During the preceding five (5)
years, none of Seller or Pledgor has been known by or done business under any
other name, corporate or fictitious, and none of Seller, Pledgor or Guarantor
has filed or had filed against it any bankruptcy receivership or similar
petitions or made any assignments for the benefit of creditors. During the
preceding five (5) years Guarantor changed its name from ARC Realty Finance
Trust, Inc. to Realty Finance Trust, Inc. and from Realty Finance Trust, Inc. to
its current name.
Section 7.18    Anti-Money Laundering Laws and Anti-Corruption Laws. The
operations of each of Seller and Guarantor are, and have been, conducted at all
times in compliance with all applicable Anti-Money Laundering Laws and
Anti-Corruption Laws. No litigation, regulatory or administrative proceedings of
or before any court, tribunal or agency with respect to any Anti-Money
Laundering Laws or Anti-Corruption Laws have been started or (to the best of its


-61-

--------------------------------------------------------------------------------





knowledge and belief) threatened against each of Seller and Guarantor or to the
knowledge of Seller or Guarantor, any Affiliates of Seller or Guarantor.
Section 7.19    Sanctions. None of Seller, Guarantor, any Subsidiaries of Seller
or Guarantor and, to the knowledge of Seller or Guarantor, no Affiliate of
Seller or Guarantor (a) is a Sanctioned Target, (b) is controlled by or is
acting on behalf of a Sanctioned Target, or (c) to the best knowledge of Seller
or Guarantor after due inquiry, is under investigation for an alleged breach of
Sanctions by a Governmental Authority that enforces Sanctions. To Seller’s
knowledge, no Investor is a Sanctioned Target.
Section 7.20    Beneficial Ownership Certification. The information included in
each Beneficial Ownership Certification is true and correct in all respects.
ARTICLE 8    

COVENANTS OF SELLER
From the date hereof until the Repurchase Obligations are indefeasibly paid in
full and the Repurchase Documents are terminated, Seller shall perform and
observe the following covenants, which shall be given independent effect (so
that if a particular action or condition is prohibited by any covenant, the fact
that it would be permitted by an exception to or be otherwise within the
limitations of another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists):
Section 8.01    Existence; Governing Documents; Conduct of Business. Seller
shall (a) preserve and maintain its legal existence, (b) qualify and remain
qualified in good standing in each jurisdiction where the failure to be so
qualified would have a Material Adverse Effect, (c) comply with its Governing
Documents, including all single purpose entity provisions, and (d) not modify,
amend or terminate its Governing Documents. Seller shall (a) continue to engage
in the same (and no other) general lines of business as presently conducted by
it, (b) maintain and preserve all of its material rights, privileges, licenses
and franchises necessary for the operation of its business, and (c) maintain
Seller’s status as a qualified transferee, qualified lender or any similar term
(however defined) under the Purchased Asset Documents. Seller shall not
(A) change its name, organizational number, tax identification number, fiscal
year, method of accounting, identity, structure or jurisdiction of organization
(or have more than one such jurisdiction), move the location of its principal
place of business and chief executive office (as defined in the UCC) from the
location referred to in Section 7.01, or (B) move, or consent to Custodian
moving, the Purchased Asset Documents from the location thereof on the
applicable Purchase Date for the related Purchased Asset, unless in each case
Seller has given, or caused to be given, at least thirty (30) days prior notice
to Buyer and has taken, or caused to be taken, all actions required under the
UCC to continue the first priority perfected security interest of Buyer in the
Purchased Assets and in the Pledged Collateral. Seller shall enter into each
Transaction as principal.
Section 8.02    Compliance with Laws, Contractual Obligations and Repurchase
Documents. Seller shall comply in all material respects with each and every
Requirements of Law, including those relating to any Purchased Asset, the
Pledged Collateral and to the reporting and


-62-

--------------------------------------------------------------------------------





payment of taxes. No part of the proceeds of any Transaction shall be used for
any purpose that violates Regulation T, U or X of the Board of Governors of the
Federal Reserve System. Seller shall maintain the Custodial Agreement and
Controlled Account Agreement in full force and effect. Seller shall not directly
or indirectly enter into any agreement that would be violated or breached by any
Transaction or the performance by Seller of any Repurchase Document.
Section 8.03    Structural Changes. Seller shall not enter into any merger or
consolidation, or adopt, file or effect a Division, or liquidate, wind up or
dissolve, or sell all or substantially all of its assets or properties, divide
itself into two or more limited liability companies, or permit any changes in
the ownership of the Equity Interests of Seller, without the consent of Buyer.
Seller shall ensure that all Equity Interests of Seller shall continue to be
directly owned by the owner or owners thereof as of the date hereof. Seller
shall ensure that neither the Equity Interests of Seller nor any property or
assets of Seller shall be pledged to any Person other than Buyer. Seller shall
not enter into any transaction with an Affiliate of Seller (except transactions
expressly contemplated hereby, including, without limitation, the acquisition of
Eligible Assets from a Permitted Transferor or other Affiliates of Seller,
subject to and in accordance with Section 7.11, or the sale or transfer of a
Purchased Asset in connection with a capital markets transaction after or
simultaneously with the repurchase thereof by Seller in accordance herewith,
which sale or transfer shall be on customary terms and conditions for such
transaction), unless, as to such other transactions (a) Seller notifies Buyer of
such transaction not less than seven (7) days before entering into it, and
(b) such transaction is on commercially reasonable terms similar to those
available to unaffiliated parties in an arm’s-length transaction as set forth in
Seller’s notice.
Section 8.04    Protection of Buyer’s Interest in Purchased Assets. With respect
to each Purchased Asset, Seller shall take all action necessary or required by
the Repurchase Documents, the Purchased Asset Documents and each and every
Requirements of Law, or requested by Buyer, to perfect, protect and evidence the
security interest, if any, granted in any Purchase Agreement or Interim
Assignment Documents, and Buyer’s ownership of and first priority perfected
security interest in such Purchased Asset and related Purchased Asset Documents,
including executing or causing to be executed (a) such other instruments or
notices as may be necessary or appropriate and filing and maintaining effective
UCC financing statements, continuation statements and assignments and amendments
thereto, and (b) all documents necessary to both collaterally and absolutely
and, subject to the terms and conditions of the Repurchase Documents,
unconditionally assign all rights (but none of the obligations) of Seller under
each Purchase Agreement or Interim Assignment Documents and Purchased Asset
Documents, in each case as additional collateral security for the payment and
performance of each of the Repurchase Obligations. Seller shall (a) not assign,
sell, transfer, pledge, hypothecate, grant, create, incur, assume or suffer or
permit to exist any security interest in or Lien (other than, except with
respect to any Purchased Asset, any Liens granted pursuant to a Repurchase
Document) on any Purchased Asset to or in favor of any Person other than Buyer,
(b) defend the right, title and interest of Buyer in and to all Purchased Assets
and in and to the Pledged Collateral against the claims and demands of all
Persons whomsoever. Seller shall comply with all requirements of the Custodial
Agreement with respect to each Purchased Asset and the Pledged Collateral.
Notwithstanding the foregoing, (i) if Seller grants a Lien on any Purchased
Asset in violation of this Section 8.04 or any other Repurchase Document, Seller
shall defend such Purchased Asset against, and take such action as is necessary
to remove, any such Lien,


-63-

--------------------------------------------------------------------------------





and be deemed to have simultaneously granted an equal and ratable Lien on such
Purchased Asset in favor of Buyer to the extent such Lien has not already been
granted to Buyer; provided, that such equal and ratable Lien shall not cure any
resulting Event of Default, and (ii) to the extent any additional limited
liability company is formed by a Division of Seller (and without prejudice to
Sections 8.01, 8.03 and 9.01 hereof), Seller shall cause any such Division LLC
to assign, pledge and grant to Buyer, for no additional consideration, all of
its assets, and shall cause any owner of each such Division LLC to pledge all of
the Equity Interests and any rights in connection therewith of each such
Division LLC to Buyer, for no additional consideration, in support of all
Repurchase Obligations in the same manner and to the same extent as the
assignment, pledge and grant by Seller of all of Seller’s assets hereunder, and
in the same manner and to the same extent as the pledge by Pledgor of all of
Pledgor’s right, title and interest in all of the Equity Interests of Seller and
any rights in connection therewith, in each case pursuant to the Pledge
Agreement. Seller shall not materially amend, modify, waive or terminate any
provision of any Purchase Agreement or Interim Assignment Documents or, insofar
as it relates to the Purchased Assets, any Servicing Agreement. Seller shall
not, and shall not permit any Servicer to, make any Material Modification to any
Purchased Asset or Purchased Asset Document, without the prior written consent
of Buyer. Seller shall use appropriate documentation to evidence the interests
granted to Buyer hereunder. Seller shall not take any action to cause any
Purchased Asset that is not evidenced by an instrument or chattel paper (as
defined in the UCC) to be so evidenced. If a Purchased Asset becomes evidenced
by an instrument or chattel paper, the same shall be immediately delivered to
Custodian on behalf of Buyer, together with endorsements that may be required
hereby or by Buyer, to the same extent as if the same had been in existence on
the applicable Purchase Date.
Section 8.05    Actions of Seller Relating to Distributions, Indebtedness,
Guarantee Obligations, Contractual Obligations, Investments and Liens. Seller
shall not declare or make any payment on account of, or set apart assets for, a
sinking or similar fund for the purchase, redemption, defeasance, retirement or
other acquisition of any Equity Interest of Seller, Pledgor, Guarantor or any
Affiliate of Seller, Pledgor or Guarantor, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Seller, Pledgor,
Guarantor or any Affiliate of Seller, Pledgor or Guarantor; provided that, so
long as no Event of Default shall be outstanding, the foregoing shall not
prevent or restrict, or be deemed to prevent or restrict, the ability of Seller
to dividend or otherwise distribute to Pledgor, Operating Partnership or
Guarantor, or any of their respective direct or indirect parent entities, any
cash received by Seller in respect of the Purchased Assets in compliance with
the provisions of this Agreement and the other Repurchase Documents. Seller
shall not contract, create, incur, assume or permit to exist any Indebtedness,
Guarantee Obligations, Contractual Obligations or Investments, except to the
extent (a) arising or existing under the Repurchase Documents or from Seller’s
performance thereunder, (b) arising or existing pursuant to any Retained
Interests, (c) existing as of the Closing Date, as referenced in the financial
statements delivered to Buyer prior to the Closing Date, and any renewals,
refinancings or extensions thereof in a principal amount not exceeding that
outstanding as of the date of such renewal, refinancing or extension,
(d) incurred after the Closing Date to originate or acquire Assets or to provide
funding or to perform Seller’s obligations with respect to Assets, (e) related
to Interest Rate Protection Agreements entered into in order to manage risks
related to Assets or (f) permitted by the terms of Section 9.01. Seller shall
not (a) contract, create, incur, assume or permit to exist any Lien on or with
respect to any of its property or assets


-64-

--------------------------------------------------------------------------------





(including the Purchased Assets or the Pledged Collateral) of any kind (whether
real or personal, tangible or intangible), whether now owned or hereafter
acquired, other than, except with respect to any Purchased Asset or the Pledged
Collateral, any Liens granted pursuant to a Repurchase Document, or (b) except
as provided in the preceding clause (a), grant, allow or enter into any
agreement or arrangement with any Person that prohibits or restricts or purports
to prohibit or restrict the granting of any Lien on any of the foregoing.
Section 8.06    Maintenance of Property, Insurance and Records. Seller shall
(a) keep all property useful and necessary in its business in good working order
and condition, (b) maintain insurance on all its properties in accordance with
customary and prudent practices of companies engaged in the same or a similar
business, and (c) furnish to Buyer upon request information and certificates
with respect to such insurance. Seller shall maintain and implement
administrative and operating procedures (including the ability to recreate
records evidencing the Purchased Assets if the original records are destroyed)
and shall keep and maintain all documents, books, records and other information
(including with respect to the Purchased Assets) that are reasonably necessary
or advisable in the conduct of its business. In connection with the preceding
sentences of this Section 8.06, however, Buyer acknowledges and understands that
Seller is an externally managed entity that owns and shall own no property or
assets other than Purchased Assets and Eligible Assets or other Assets intended
for purchase or repurchase hereunder.
Section 8.07    Delivery of Income. Unless otherwise agreed to by Buyer in
writing, each Servicer Notice shall require, and Seller shall cause Servicer to,
transfer all Income for each Purchased Asset into the Waterfall Account in
accordance with Section 5.01 hereof. Seller and Servicer shall, in connection
with each principal payment or prepayment under a Purchased Asset, provide or
cause to be provided to Buyer sufficient detail to enable Buyer to identify the
Purchased Asset to which such payment applies. If Seller receives any rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any Purchased Assets, or otherwise in respect thereof, Seller shall accept
the same as Buyer’s agent, hold the same in trust for Buyer and immediately
deliver the same to Buyer or its designee in the exact form received, together
with duly executed instruments of transfer, stock powers or assignment in blank
and such other documentation as Buyer shall reasonably request. If any Income is
received by Seller, Pledgor, Guarantor or any Affiliate of Seller, Pledgor or
Guarantor, Seller shall, subject to the applicable provisions of the related
Servicing Agreement and the Servicer Notice, directly deposit such Income for
deposit into the Waterfall Account within two (2) Business Days after receipt,
and, until so deposited, hold such Income in trust for Buyer, segregated from
other funds of Seller.
Section 8.08    Delivery of Financial Statements and Other Information.Subject
to Section 8.08(b) below, Seller shall deliver the following to Buyer, as soon
as available and in any event within the time periods specified:
(i)    within sixty (60) days after the end of the first three fiscal quarters
and each fiscal year of Guarantor, (A) the unaudited balance sheets of Guarantor
as at the end of such period, (B) the related unaudited statements of income,
retained earnings, stockholders equity and cash flows for such period and the
portion of the fiscal year through the end of


-65-

--------------------------------------------------------------------------------





such period, setting forth in each case in comparative form the figures for the
previous year, and (C) a Compliance Certificate;
(ii)    within one hundred twenty (120) days after the end of each fiscal year
of Guarantor, (A) the audited balance sheets of Guarantor as at the end of such
fiscal year, (B) the related statements of income, retained earnings and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, (C) a report thereon of independent certified public
accountants of recognized national standing, which report shall not be qualified
as to scope of audit or going concern and shall state that said financial
statements fairly present the financial condition and results of operations of
Guarantor as at the end of and for such fiscal year in accordance with GAAP, and
(D) a Compliance Certificate;
(iii)    all reports submitted to and Guarantor by independent certified public
accountants in connection with each annual, interim or special audit of the
books and records of and Guarantor made by such accountants, including any
management letter commenting on and Guarantor’s internal controls;
(iv)    with respect to each Purchased Asset and related Mortgaged Property
serviced by a Servicer other than Wells Fargo Bank, National Association:
(i) within thirty (30) days after the end of month, a monthly report of the
following: delinquency, loss experience, internal risk rating, surveillance,
rent roll, occupancy and other property‑level information, and (ii) within
ten (10) days after either the preparation thereof by Seller, or the receipt by
Seller from any Underlying Obligor, any Servicer or from any other source, all
remittance, servicing, securitization, exception and other reports, operating
and financial statements of Underlying Obligors, and all modifications or
updates to the items contained in the Underwriting Package; provided that Seller
uses reasonable efforts to require each Underlying Obligor to comply with the
reporting requirements of the related Purchased Asset Documents;
(v)    all financial statements, reports, notices and other documents that sends
to holders of its Equity Interests or makes to or files with any Governmental
Authority, promptly after the delivery or filing thereof;
(vi)    all amendments to the Advisory Agreement;
(vii)    all amendments to any Purchased Asset Documents that are executed after
the Purchase Date of each related Purchased Asset, whether or not the related
amendment is also a Material Modification;
(viii)    any other material agreements, correspondence, documents or other
information not included in an Underwriting Package which is related to Seller,
the Purchased Assets or the Pledged Collateral, as soon as possible after the
discovery thereof by Seller, Pledgor, Guarantor or any Affiliate of Seller,
Pledgor or Guarantor; and


-66-

--------------------------------------------------------------------------------





(ix)    such other information regarding the financial condition, operations or
business of Seller, Pledgor, Guarantor or any Underlying Obligor as Buyer may
reasonably request including, without limitation, any such information that is
otherwise necessary to allow Buyer to monitor compliance with the terms of the
Repurchase Documents.
(b)    Notwithstanding anything to the contrary set forth in Section 8.08(a),
Seller’s obligation to deliver annual or quarterly consolidated financial
statements and other financial reports with respect to Guarantor and/or Seller
as provided in clauses (a)(i) through (vi) above (other than in respect of (x)
any required property-level financial information as specified clause (a)(iv)
above, and (y) Seller’s obligations to deliver Compliance Certificates as
specified in clauses (a)(i) and (a)(ii) above) shall be deemed to have been met
by the timely filing by or on behalf of Guarantor with the Securities and
Exchange Commission (“SEC”) of annual and quarterly reports on Forms 10-K and
10-Q, respectively, at any time that Guarantor has a class of securities
registered with, and is obligated to deliver such reports to, the SEC; provided
that Guarantor delivers electronic notice thereof to Buyer promptly after the
filing of such financial statements with the SEC together with an electronic
link to the filed copy of such financial statements.
Section 8.09    Delivery of Notices. Seller shall immediately notify Buyer of
the occurrence of any of the following of which Seller has Knowledge, together
with a certificate of a Responsible Officer of Seller setting forth details of
such occurrence and any action Seller has taken or proposes to take with respect
thereto:
(a)    a Representation Breach;
(b)    any of the following: (i) with respect to any Purchased Asset or related
underlying Mortgaged Property: material change in Market Value, material loss or
damage, material licensing or permit issues, violation of Requirements of Law,
discharge of or damage from Materials of Environmental Concern or any other
actual or expected event or change in circumstances that, with respect to each
of the foregoing, could reasonably be expected to result in a default or
material decline in value or cash flow, and (ii) with respect to Seller:
violation of Requirements of Law, material decline in the value of Seller’s
assets or properties, an Internal Control Event or other event or circumstance
that, with respect to each of the foregoing, could reasonably be expected to
have a Material Adverse Effect;
(c)    the existence of any Default, Event of Default or material default under
or related to any Purchased Asset, any Purchased Asset Document, the Pledged
Collateral, or any Indebtedness, Guarantee Obligation or Contractual Obligation
of Seller;
(d)    the resignation or termination of any Servicer under any Servicing
Agreement with respect to any Purchased Asset;
(e)    the establishment of a rating by any Rating Agency applicable to Seller,
Pledgor, Guarantor or any Affiliate of Guarantor that owns, directly or
indirectly, any of the Capital Stock of Seller, and any downgrade in or
withdrawal of such rating once established;


-67-

--------------------------------------------------------------------------------





(f)    the commencement of, settlement of or material judgment in any
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceedings before any Governmental Authority that (i) affects
Seller, any Purchased Asset, the Pledged Collateral or any Mortgaged Property,
(ii) affects Pledgor, Guarantor or Operating Partnership in an amount,
individually or in the aggregate, that would be material if any such proceeding
is decided adversely to such Person, (iii) questions or challenges the validity
or enforceability of the Pledged Collateral, any Repurchase Document,
Transaction, Purchased Asset or Purchased Asset Document, or (iv) individually
or in the aggregate, if adversely determined, could reasonably be likely to have
a Material Adverse Effect; and
(g)    each change in the location of its principal place of business and chief
executive office, from the location referred to in Annex I.
Section 8.10    Pledge Agreement. Seller shall not take any direct or indirect
action inconsistent with the Pledge Agreement or the security interest granted
thereunder to Buyer in the Pledged Collateral. Seller shall not permit any
additional Persons to acquire Equity Interests in Seller other than the Equity
Interests owned by Pledgor and pledged to Buyer on the Closing Date, and Seller
shall not permit any sales, assignments, pledges or transfers of the Equity
Interests in Seller other than to Buyer.
Section 8.11    Taxes. Guarantor will continue to be a REIT.  Seller will
continue to be a disregarded entity for U.S. federal income tax purposes. 
Seller and Guarantor will each timely file all required federal tax returns and
all other material tax returns, domestic and foreign, required to be filed by
them and will timely pay all federal and other material taxes (including
mortgage recording taxes), assessments, fees, and other governmental charges
(whether imposed with respect to their income or any of their properties or
assets) which become due and payable, other than any such taxes, assessments,
fees, or other governmental charges that are being contested in good faith by
appropriate proceedings diligently conducted and for which appropriate reserves
are established in accordance with GAAP.  Seller will provide Buyer with written
notice of any material suit or claim relating to any such taxes, whether pending
or, to the Knowledge of Seller, threatened by any Governmental Authority.
Section 8.12    Transaction with Affiliates. Neither Seller nor Guarantor will,
directly or indirectly, (i) make any investment in an Affiliate (whether by
means of share purchase; capital contribution; loan, advance or any other
extension of credit, including repurchase agreements, securities lending
transactions or any transaction involving a Derivatives Contract; deposit, or
otherwise including any agreement or commitment to enter into any of the
foregoing) or (ii) transfer, sell, lease, assign or otherwise dispose of any
tangible or intangible property to an Affiliate or enter into any other
transaction, directly or indirectly, with or for the benefit of any Affiliate
(including, without limitation, guarantees and assumptions of obligations of an
Affiliate) except, in each case, in a manner that does not constitute a breach
or violation of the Repurchase Documents, the Investment Company Act and any
other Requirements of Law.


-68-

--------------------------------------------------------------------------------





Section 8.13    Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.
(a)    The proceeds of any Transaction shall not be used, directly or
indirectly, for any purpose which would breach any applicable Anti-Corruption
Laws, Anti-Money Laundering Laws or Sanctions.
(b)    Seller and Guarantor shall each (i) conduct its business in compliance
with applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions;
and (ii) maintain policies and procedures designed to promote and achieve
compliance with applicable Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions.
(c)    The repurchase of any Purchased Asset or any other payment due to Buyer
under this Agreement or any other Repurchase Document shall not be funded,
directly or indirectly, with proceeds derived from a transaction that would be
prohibited by Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions, or
in any manner that would cause Seller or Guarantor or to the knowledge of Seller
or Guarantor, any Affiliates of Seller or Guarantor to be in breach of any
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions.
(d)    With respect to the Purchased Assets that were originated by Seller or
any Affiliate of Seller, Seller has conducted the customer identification and
customer due diligence required in connection with the origination of each
Purchased Asset for purposes of complying with all Anti-Money Laundering Laws,
and will maintain sufficient information to identify each such customer for
purposes of such Anti-Money Laundering Laws.
Section 8.14    Compliance with Sanctions. The proceeds of any Transaction
hereunder will not, directly or indirectly, be used to lend, contribute, or
otherwise be made available; (i) to fund any activities or business of or with a
Sanctioned Target, or (ii) be used in any manner that would be prohibited by
Sanctions or would otherwise cause Buyer to be in breach of any Sanctions.
Seller or Guarantor shall notify the Buyer in writing not more than three (3)
Business Days after becoming aware of any breach of Section 7.19 or this
Section 8.14.
Section 8.15    Beneficial Ownership. To the extent that Seller is a “legal
entity customer” under the Beneficial Ownership Regulation, Seller shall
promptly give notice to Buyer of any change in the information provided in any
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and shall promptly deliver an updated
Beneficial Ownership Certification to Buyer.
ARTICLE 9    

SINGLE‑PURPOSE ENTITY
Section 9.01    Covenants Applicable to Seller. Seller shall (a) own no assets,
and shall not engage in any business, other than the assets and transactions
specifically contemplated by this Agreement and any other Repurchase Document
and incidental property, assets and transactions necessary to perform its
obligations hereunder and thereunder and in accordance herewith and therewith;
(b) not incur any Indebtedness or other obligation, secured or unsecured,


-69-

--------------------------------------------------------------------------------





direct or indirect, absolute or contingent (including guaranteeing any
obligation), other than (I) with respect to the Purchased Asset Documents and
the Retained Interests, (II) commitments to make loans which may become Eligible
Assets and to provide funding for and otherwise to perform Seller’s obligations
with respect thereto, including the payment of ordinary unsecured trade payables
incurred in connection therewith, (III) Interest Rate Protection Agreements
entered into to manage risks related to such Assets, and (IV) as otherwise
permitted under this Agreement; (c) not make any loans or advances to any
Affiliate or any other Person and shall not acquire obligations or securities of
its Affiliates, in each case other than in connection with the origination or
acquisition of Assets for purchase under the Repurchase Documents and otherwise
in performance of its obligations under any of the Purchased Asset Documents,
including, without limitation, in connection with any Retained Interests;
(d) pay its debts and liabilities (including shared personnel and overhead
expenses, it being understood and acknowledged that the Seller and certain of
its Affiliates are externally managed organizations managed by Advisor pursuant
to the Advisory Agreement) only from its own assets (provided that the foregoing
shall not require the member of Seller to make additional contributions to
Seller); (e) comply with the provisions of its Governing Documents; (f) do all
things necessary to observe organizational formalities and to preserve its
existence, and shall not amend, modify, waive provisions of or otherwise change
its Governing Documents with respect to the matters set forth in this Article 9;
(g) maintain all of its books, records and bank accounts separate from those of
any other Person; (h) maintain separate financial statements, showing its assets
and liabilities separate and apart from those of any other Person and not have
its assets listed on any financial statement of any other Person; provided,
however, that Seller’s assets may be included in a consolidated financial
statement of its Affiliates provided that (I) appropriate notation shall be made
on such consolidated financial statements to indicate the separateness of Seller
from any such Affiliates and to indicate that Seller’s assets and credit are not
available to satisfy the debts and other obligations of such Affiliates or any
other Person, and (II) such assets shall also be listed on Seller’s own separate
balance sheet; (i) file its own tax returns separate from those of any other
Person, except to the extent that Seller is treated as a “disregarded entity”
for tax purposes and is not required to file tax returns under Requirements of
Law, or is otherwise permitted or required to file consolidated tax returns (or
returns having similar effect) under Requirements of Law; (j) be, and at all
times hold itself out to the public as, a legal entity separate and distinct
from any other entity (including any Affiliate), correct any known
misunderstanding regarding its status as a separate entity, conduct business in
its own name, and not identify itself or any of its Affiliates as a division of
the other (except for business conducted on behalf of the Seller by Advisor
pursuant to the Advisory Agreement); (k) maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations (provided the
foregoing shall not require the member of Seller to make any additional capital
contributions to Seller); (l) to the fullest extent permitted by law, not engage
in or suffer any Change of Control, dissolution, winding up, liquidation,
consolidation or merger in whole or in part or convey or transfer all or
substantially all of its properties and assets to any Person (except as
contemplated herein), nor shall Seller adopt, file, or effect a Division;
(m) not commingle its funds or other assets with those of any Affiliate or any
other Person (except as expressly contemplated by any Repurchase Documents or
Servicing Agreement, as modified by any related Servicer Notice); (n) maintain
its properties, assets and accounts separate from those of any Affiliate or any
other Person; (o) not guarantee any obligation of any Person, including any
Affiliate, become obligated for the debts of any other Person, or hold out its
credit or assets as being


-70-

--------------------------------------------------------------------------------





available pay the obligations of any other Person; (p) not, without the prior
unanimous written consent of all of its Independent Directors or Independent
Managers, take any Insolvency Action; (q) have at all times at least one (1)
Independent Director or Independent Manager whose vote is required to take any
Insolvency Action; (r) have Governing Documents that provide that for so long as
any Repurchase Obligations remain outstanding, (I) the Independent Manager or
Independent Director may be removed only for Cause, (II) that Buyer be given at
least five (5) Business Days prior notice of the removal and/or replacement of
any Independent Director or Independent Manager, together with the name and
contact information of the replacement Independent Director or Independent
Manager and evidence of the replacement’s satisfaction of the definition of
Independent Director or Independent Manager, (III) that, to the fullest extent
permitted by law, and notwithstanding any duty otherwise existing at law or in
equity, any Independent Director or Independent Manager shall consider only the
interests of Seller, including its respective creditors, in acting or otherwise
voting on the Insolvency Action, and (IV) that, except for duties to Seller as
set forth in the immediately preceding clause (including duties to the holders
of the Equity Interests in Seller or Seller’s respective creditors solely to the
extent of their respective economic interests in Seller, but excluding (A) all
other interests of the holders of the Equity Interests in Seller, (B) the
interests of other Affiliates of Seller, and (C) the interests of any group of
Affiliates of which Seller is a part), the Independent Directors or Independent
Managers shall not have any fiduciary duties to the holders of the Equity
Interests in Seller, any officer or any other Person bound by the Governing
Documents; provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing; (s) except for capital
contributions or capital distributions that do not violate the terms and
conditions of its Governing Documents and that are properly reflected on the
books and records of Seller, not enter into any transaction with an Affiliate of
Seller except (I) the acquisition of Eligible Assets from a Permitted Transferor
or other Affiliates of Seller, subject to and in accordance with Section 7.11,
(II) the sale or transfer of a Purchased Asset in connection with a capital
markets transactions after or simultaneously with the repurchase thereof by the
Seller in accordance with this Agreement, which sale or transfer shall be on
customary terms and conditions for such transaction, or (III) otherwise on
commercially reasonable terms similar to those available to unaffiliated parties
in an arm’s‑length transaction; (t) pay the salaries of its own employees, if
any, only from its own funds (it being understood that the Seller and certain of
its Affiliates are externally managed organizations managed by a common
Affiliate pursuant to the Advisory Agreement); (u) allocate fairly and
reasonably any overhead expenses that are shared with an Affiliate, including
for shared office space and for services performed by an employee of an
Affiliate (it being understood that the Seller and certain of its Affiliates are
externally managed organizations managed by a common Affiliate pursuant to the
Advisory Agreement); (v) not pledge its assets to secure the obligations of any
other Person; and (w) not form, acquire or hold any Subsidiary or own any Equity
Interest in any other entity. Seller has complied with the covenants set forth
in this Section 9.01 since the date of its formation.
Section 9.02    Additional Covenants Applicable to Seller. Seller shall: (i) be
a Delaware limited liability company, (ii) have at least one Independent
Director or Independent Manager serving as manager of such company, (iii) not
take any Insolvency Action and shall not cause or permit the members or managers
of such entity to take any Insolvency Action, with respect to itself unless all
of its Independent Director(s) or Independent Manager(s) then serving as
managers of the company shall have consented in writing to such action (directly
or indirectly), and (iv) have


-71-

--------------------------------------------------------------------------------





either (A) a member which owns no economic interest in the company, has signed
the company’s limited liability company agreement and has no obligation to make
capital contributions to the company, or (B) one or more natural persons
(including any Independent Director or Independent Manager) or one entity that
is not a member of the company, that has signed its limited liability company
agreement and that, under the terms of such limited liability company agreement
becomes a member of the company immediately upon the occurrence of any event
that causes the last remaining member of the company to cease to be a member of
the company.
ARTICLE 10    

EVENTS OF DEFAULT AND REMEDIES
Section 10.01    Events of Default. Each of the following events shall be an
“Event of Default”:
(a)    Seller fails to make a payment of (i) Margin Deficit or Repurchase Price
(other than Price Differential) when due under this Agreement or under any other
Repurchase Document, whether by acceleration or otherwise (including, if
applicable, any Future Funding Amounts related to a Future Funding Transaction),
(ii) Price Differential when due, provided, however, no more than two (2) times
during any twelve (12) month period Seller may cure such failure within one (1)
Business Day if the funds were available in the Waterfall Account when due and
such failure arose solely by reason of an error or omission of an administrative
or operational nature, or (iii) any fee or other amount when due, in each case
under the Repurchase Documents and such failure, in the case of this clause
(iii), continues unremedied for two (2) Business Days after the earlier of
receipt of notice thereof from Buyer or the discovery of such failure by Seller;
(b)    Seller fails to observe or perform in any material respect any other
Repurchase Obligation of Seller under the Repurchase Documents or Purchased
Asset Documents to which Seller is a party, and (except in the case of a failure
to perform or observe the Repurchase Obligations of Seller under Section 8.04
and 18.08(a)) such failure continues unremedied for five (5) Business Days after
the earlier of receipt of notice thereof from Buyer or the discovery of such
failure by Seller;
(c)    any Representation Breach (other than a Representation Breach arising out
of the representations and warranties set forth in Schedule 1) exists and
continues unremedied for five (5) Business Days after the earlier of receipt of
notice thereof from Buyer or the discovery of such failure by Seller;
(d)    Seller, Pledgor, Operating Partnership or Guarantor defaults beyond any
applicable grace period in paying any amount or performing any obligation under
any Indebtedness, Guarantee Obligation or Contractual Obligation with an
outstanding amount of at least $100,000 with respect to Seller or Pledgor, or
$5,000,000 with respect to Guarantor or Operating Partnership;
(e)    Seller, Pledgor, Guarantor or any Affiliate of Seller, Pledgor or
Guarantor defaults beyond any applicable grace period in paying any amount or
performing any obligation due to Buyer or any Affiliate of Buyer under any other
financing, hedging, security or other


-72-

--------------------------------------------------------------------------------





agreement (other than under any Repurchase Document) between Seller, Pledgor,
Guarantor or any Affiliate of Seller, Pledgor or Guarantor, on the one hand, and
Buyer or any Affiliate of Buyer, on the other hand;
(f)    Guarantor defaults in paying any amount due under, or performing any
obligation or covenant of Guarantor under, the Guarantee Agreement;
(g)    an Insolvency Event occurs with respect to Seller, Pledgor, Guarantor or
any Affiliate of Seller, Pledgor or Guarantor;
(h)    a Change of Control occurs;
(i)    a final judgment or judgments for the payment of money in excess of
$100,000 with respect to Seller or Pledgor, or $5,000,000 with respect to
Guarantor or Operating Partnership, each determined in the aggregate, is entered
against Seller, Pledgor, Operating Partnership or Guarantor by one or more
Governmental Authorities and the same is not satisfied, discharged (or provision
has not been made for such discharge) or bonded, or a stay of execution thereof
has not been procured, within ten (10) Business Days from the date of entry
thereof;
(j)    a Governmental Authority takes any action to (i) condemn, seize or
appropriate, or assume custody or control of, all or any substantial part of the
property of Seller, (ii) displace the management of Seller or curtail its
authority in the conduct of the business of Seller, (iii) terminate the
activities of Seller as contemplated by the Repurchase Documents, or
(iv) remove, limit or restrict the approval of Seller, if any, as an issuer,
buyer or seller of securities, and in each case such action is not discontinued
or stayed within thirty (30) days;
(k)    Seller, Pledgor, Guarantor, Operating Partnership or Advisor admits in
writing that it is not Solvent or is not able or not willing to perform any of
its Repurchase Obligations, Contractual Obligations, Guarantee Obligations,
Capitalized Lease Obligations or Off‑Balance Sheet Obligations;
(l)    any provision of the Repurchase Documents, any right or remedy of Buyer
or obligation, covenant, agreement or duty of Seller thereunder, or any Lien,
security interest or control granted under or in connection with the Repurchase
Documents or the Pledged Collateral terminates, is declared null and void,
ceases to be valid and effective or otherwise ceases to be the legal, valid,
binding and enforceable obligation of Seller or any other Person, or the
validity, effectiveness, binding nature or enforceability thereof is contested,
challenged, denied or repudiated by Seller or any Affiliate thereof, in each
case directly, indirectly, in whole or in part;
(m)    Buyer ceases for any reason to have a valid and perfected first priority
security interest in any Purchased Asset or any Pledged Collateral;
(n)    Seller, Pledgor, Guarantor or any of their respective Affiliates is
required to register as an “investment company” (as defined in the Investment
Company Act) or the arrangements contemplated by the Repurchase Documents shall
require registration of Seller, Pledgor or Guarantor as an “investment company”;


-73-

--------------------------------------------------------------------------------





(o)    Seller, Pledgor or Guarantor engages in any conduct or action where
Buyer’s prior consent is required by any Repurchase Document and Seller, Pledgor
or Guarantor fails to obtain such consent;
(p)    Seller, Servicer, any Underlying Obligor or any other Person fails to
deposit to the Waterfall Account all Income and other amounts as required by
Section 5.01 and other provisions of this Agreement when due, or the occurrence
of a Servicer Event of Default; provided that no Event of Default shall occur
under this clause (p) if (i) such failure or Servicer Event of Default is cured
within (x) in the case of any failure to deposit amounts in accordance with
Section 5.01, two (2) Business Days thereafter, and (y) in the case of any other
Servicer Event of Default, thirty (30) days thereafter, and (ii) Servicer is
removed and replaced with Wells Fargo Bank, National Association, as Servicer,
within thirty (30) days of the date of such failure or Servicer Event of
Default;
(q)    Guarantor’s audited annual financial statements or the notes thereto or
other opinions or conclusions stated therein are qualified or limited by
reference to the status of Guarantor as a “going concern” or a reference of
similar import, other than a qualification or limitation expressly related to
Buyer’s rights in the Purchased Assets;
(r)    any termination event, default or event of default (however defined)
shall have occurred with respect to Seller under any Interest Rate Protection
Agreement, in each case, after expiration of any applicable notice and cure
periods;
(s)    any Material Modification is made to any Purchased Asset or any Purchased
Asset Document without the prior written consent of Buyer;
(t)    any condition or circumstance exists which causes or constitutes a
Material Adverse Effect (other than any such event or circumstance that relates
solely to a specific Purchased Asset or that occurs as the result of any waiver,
act or omission by Buyer), as reasonably determined by Buyer in good faith;
(u)    (i) Guarantor fails to qualify as a REIT (after giving effect to any cure
or corrective periods or allowances pursuant to the Code), or (ii) Seller
becomes subject to U.S. federal income tax on a net income basis; and
(v)    Seller adopts, files, or effects a Division.
Section 10.02    Remedies of Buyer as Owner of the Purchased Assets. If an Event
of Default exists, at the option of Buyer, exercised by notice to Seller (which
option shall be deemed to be exercised, even if no notice is given,
automatically and immediately upon the occurrence of an Event of Default under
Section 10.01(f)), the Repurchase Date for all Purchased Assets shall be deemed
automatically and immediately to occur (the date on which such option is
exercised or deemed to be exercised, the “Accelerated Repurchase Date”). If
Buyer exercises or is deemed to have exercised the foregoing option:


-74-

--------------------------------------------------------------------------------





(a)    All Repurchase Obligations shall become immediately due and payable on
and as of the Accelerated Repurchase Date and Buyer may, upon the delivery of at
least three (3) Business Days’ prior written notice thereof to Seller, terminate
this Agreement, except provisions of this Agreement which by their terms survive
any such termination of the Agreement or the transactions contemplated hereby.
For the avoidance of doubt, the provisions of Section 5.03, Section 10.02(b) and
Section 10.02(d) shall survive the termination of this Agreement until the first
date upon which Buyer shall have completed its exercise of remedies with respect
to all Purchased Assets, pursuant to Section 10.02(d).
(b)    All amounts in either the Servicer Account or the Waterfall Account and
all Income paid after the Accelerated Repurchase Date shall be retained in such
accounts and applied in accordance with Article 5.
(c)    Buyer may complete any assignments, allonges, endorsements, powers or
other documents or instruments executed in blank and otherwise obtain physical
possession of all Purchased Asset Documents and all other instruments,
certificates and documents then held by or on behalf of Custodian under the
Custodial Agreement. Buyer may obtain physical possession of all Servicing
Files, Servicing Agreements and other files and records of Seller or any
Servicer. Seller shall deliver to Buyer such assignments and other documents
with respect thereto as Buyer shall request.
(d)    Buyer may, at any time, and from time to time, exercise either of the
following remedies with respect to any or all of the Purchased Assets: (i) upon
at least three (3) Business Days’ prior written notice to Seller, sell such
Purchased Assets on a servicing‑released basis and/or without providing any
representations and warranties on an “as‑is where is” basis, in a recognized
market and by means of a public or private sale at such price or prices as Buyer
accepts, and apply the net proceeds thereof in accordance with Article 5, or
(ii) upon at least three (3) Business Days’ prior written notice to
Seller, retain such Purchased Assets and give Seller credit against the
Repurchase Price for such Purchased Assets (or if the amount of such credit
exceeds the Repurchase Price for such Purchased Assets, to credit against
Repurchase Obligations due and any other amounts (without duplication) then
owing to Buyer by Seller or any other Person pursuant to any Repurchase
Document, in such order and in such amounts as determined by Buyer), in an
amount equal to the Market Value (determined without giving effect to the
provisos in the definition of “Market Value” hereunder) of such Purchased Assets
on the date of the related Event of Default. Until such time as Buyer exercises
either such remedy with respect to a Purchased Asset, Buyer may hold such
Purchased Asset for its own account and apply all Income with respect thereto in
accordance with Article 5.
(e)    The Parties agree that the Purchased Assets are of such a nature that
they may decline rapidly in value, and may not have a ready or liquid market.
Accordingly, Buyer shall not be required to sell more than one Purchased Asset
on a particular Business Day, to the same purchaser or in the same manner. Buyer
may determine whether, when and in what manner a Purchased Asset shall be sold,
it being agreed that both a good faith public and a good faith private sale
shall be deemed to be commercially reasonable. Buyer shall not be required to
give notice to Seller or any other Person prior to exercising any remedy in
respect of an Event of Default. If no


-75-

--------------------------------------------------------------------------------





prior notice is given, Buyer shall give notice to Seller of the remedies
exercised by Buyer promptly thereafter.
(f)    Seller shall be liable to Buyer for (i) any amount by which the
Repurchase Obligations due to Buyer exceed the aggregate of the net proceeds and
credits referred to in the preceding clause (d), (ii) the amount of all actual
out‑of‑pocket expenses, including reasonable legal fees and expenses, actually
incurred by Buyer in connection with or as a consequence of an Event of Default,
(iii) any costs and losses payable under Section 12.03, and (iv) any other
actual loss, damage, cost or expense resulting from the occurrence of an Event
of Default.
(g)    Buyer shall be entitled to an injunction, an order of specific
performance or other equitable relief to compel Seller to fulfill any of its
obligations as set forth in the Repurchase Documents, including this Article 10,
if Seller fails or refuses to perform its obligations as set forth herein or
therein.
(h)    Seller hereby appoints Buyer as attorney‑in‑fact of Seller for purposes
of carrying out the Repurchase Documents, including executing, endorsing and
recording any instruments or documents and taking any other actions that Buyer
deems necessary or advisable to accomplish such purposes, which appointment is
coupled with an interest and is irrevocable.
(i)    Buyer may, without prior notice to Seller, exercise any or all of its
set‑off rights including those set forth in Section 18.17 and pursuant to any
other Repurchase Document. This Section 10.02(i) shall be without prejudice and
in addition to any right of set‑off, combination of accounts, Lien or other
rights to which Buyer is at any time otherwise entitled.
(j)    All rights and remedies of Buyer under the Repurchase Documents,
including those set forth in Section 18.17, are cumulative and not exclusive of
any other rights or remedies that Buyer may have and may be exercised at any
time when an Event of Default exists. Such rights and remedies may be enforced
without prior judicial process or hearing. Seller agrees that nonjudicial
remedies are consistent with the usages of the trade, are responsive to
commercial necessity and are the result of a bargain at arm’s‑length. Seller
hereby expressly waives any defenses Seller might have to require Buyer to
enforce its rights by judicial process or otherwise arising from the use of
nonjudicial process, disposition of any or all of the Purchased Assets, or any
other election of remedies.
ARTICLE 11    

SECURITY INTEREST
Section 11.01    Grant. Buyer and Seller intend that the Transactions be sales
to Buyer of the Purchased Assets and not loans from Buyer to Seller secured by
the Purchased Assets. However, to preserve and protect Buyer’s rights with
respect to the Purchased Assets and under the Repurchase Documents if any
Governmental Authority recharacterizes any Transaction with respect to a
Purchased Asset as other than a sale, and as security for Seller’s performance
of the Repurchase Obligations, and in all events in order to evidence and
perfect Buyer’s rights and interests hereunder in any “deposit account” (as
defined in the UCC), Seller hereby grants to Buyer a present Lien on


-76-

--------------------------------------------------------------------------------





and security interest in all of the right, title and interest of Seller in, to
and under (i) the Purchased Assets (which for this purpose shall be deemed to
include the items described in clause (B) of the proviso in the definition
thereof), and (ii) each Interest Rate Protection Agreement with each hedge
counterparty relating to each Purchased Asset and the transfer of the Purchased
Assets to Buyer shall be deemed to constitute and confirm such grant, to secure
the payment and performance of the Repurchase Obligations (including the
obligation of Seller to pay the Repurchase Price, or if the related Transaction
is recharacterized as a loan, to repay such loan for the Repurchase Price).
Section 11.02    Effect of Grant. If any circumstance described in Section 11.01
occurs, and in all events in order to evidence and perfect Buyer’s rights and
interests hereunder in any “deposit account” (as defined in the UCC), (a) this
Agreement shall be deemed to be a security agreement as defined in the UCC,
(b) Buyer shall have all of the rights and remedies provided to a secured party
by Requirements of Law (including the rights and remedies of a secured party
under the UCC and the right to set off any mutual debt and claim) and under any
other agreement between Buyer and Seller, (c) without limiting the generality of
the foregoing, Buyer shall be entitled to set off the proceeds of the
liquidation of the Purchased Assets against all of the Repurchase Obligations,
without prejudice to Buyer’s right to recover any deficiency, (d) the possession
by Buyer or any of its agents, including Custodian, of the Purchased Asset
Documents, the Purchased Assets and such other items of property as constitute
instruments, money, negotiable documents, securities or chattel paper shall be
deemed to be possession by the secured party for purposes of perfecting such
security interest under the UCC and Requirements of Law, and (e) notifications
to Persons (other than Buyer) holding such property, and acknowledgments,
receipts or confirmations from Persons (other than Buyer) holding such property,
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, securities intermediaries, bailees or agents (as applicable) of the
secured party for the purpose of perfecting such security interest under the UCC
and Requirements of Law. The security interest of Buyer granted herein shall be,
and Seller hereby represents and warrants to Buyer that it is, a first priority
perfected security interest. For the avoidance of doubt, (i) each Purchased
Asset and each Interest Rate Protection Agreement relating to a Purchased Asset
secures the Repurchase Obligations of Seller with respect to all other
Transactions and all other Purchased Assets, including any Purchased Assets that
are junior in priority to the Purchased Asset in question, and (ii) if an Event
of Default exists, no Purchased Asset or Interest Rate Protection Agreement
relating to a Purchased Asset will be released from Buyer’s Lien or transferred
to Seller until the Repurchase Obligations are indefeasibly paid in full.
Notwithstanding the foregoing, the Repurchase Obligations shall be full recourse
to Seller.
Section 11.03    Seller to Remain Liable. Buyer and Seller agree that the grant
of a security interest under this Article 11 shall not constitute or result in
the creation or assumption by Buyer of any Retained Interest or other obligation
of Seller or any other Person in connection with any Purchased Asset, or any
Interest Rate Protection Agreement whether or not Buyer exercises any right with
respect thereto. Seller shall remain liable under the Purchased Assets, each
Interest Rate Protection Agreement and the Purchased Asset Documents to perform
all of Seller’s duties and obligations thereunder to the same extent as if the
Repurchase Documents had not been executed.
Section 11.04    Waiver of Certain Laws. Seller agrees, to the extent permitted
by Requirements of Law, that neither it nor anyone claiming through or under it
will set up, claim or


-77-

--------------------------------------------------------------------------------





seek to take advantage of any appraisement, valuation, stay, extension or
redemption law now or hereafter in force in any locality where any Purchased
Assets may be situated in order to prevent, hinder or delay the enforcement or
foreclosure of this Agreement, or the absolute sale of any of the Purchased
Assets or Interest Rate Protection Agreement relating to a Purchased Asset or
any part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and Seller, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws and any
and all right to have any of the properties or assets constituting the Purchased
Assets or Interest Rate Protection Agreement relating to a Purchased Asset
marshaled upon any such sale, and agrees that Buyer or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Purchased Assets and each Interest Rate Protection Agreement relating
to a Purchased Asset as an entirety or in such parcels as Buyer or such court
may determine.
ARTICLE 12    

INCREASED COSTS; CAPITAL ADEQUACY
Section 12.01    Market Disruption. If prior to any Pricing Period, Buyer
determines that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining LIBOR for such
Pricing Period, Buyer shall give prompt notice thereof to Seller, whereupon the
Pricing Rate for such Pricing Period, and for all subsequent Pricing Periods
until such notice has been withdrawn by Buyer, shall be the Alternative Rate.
Section 12.02    Illegality. If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof after the
date hereof shall make it unlawful for Buyer to effect or continue Transactions
as contemplated by the Repurchase Documents, (a) any commitment of Buyer
hereunder to enter into new Transactions shall be terminated and the Maturity
Date shall be deemed to have occurred, (b) the Pricing Rate shall be converted
automatically to the Alternative Rate on the last day of the then current
Pricing Period or within such earlier period as may be required by Requirements
of Law, and (c) if required by such adoption or change, the Maturity Date shall
be deemed to have occurred.
Section 12.03    Breakfunding. In the event of (a) the failure by Seller to
terminate any Transaction after Seller has given a notice of termination
pursuant to Section 3.04, (b) any payment to Buyer on account of the outstanding
Repurchase Price, including a payment made pursuant to Section 3.04, but
excluding a payment made pursuant to either Section 4.01 or Section 5.02, or
otherwise required by Buyer under this Agreement to pay or reduce the Repurchase
Price of any Purchased Asset on any day other than a Remittance Date (based on
the assumption that Buyer funded its commitment with respect to the Transaction
in the London Interbank Eurodollar market and using any reasonable attribution
or averaging methods that Buyer deems appropriate and practical), (c) any
failure by Seller to sell Eligible Assets to Buyer after Seller has notified
Buyer of a proposed Transaction and Buyer has agreed to purchase such Eligible
Assets in accordance with this Agreement, or (d) any conversion of the Pricing
Rate to the Alternative Rate because LIBOR is not available for any reason on a
day that is not the last day of the then‑current Pricing Period, Seller shall
compensate Buyer for the cost and expense attributable to such event. A


-78-

--------------------------------------------------------------------------------





certificate of Buyer setting forth any amount or amounts that Buyer is entitled
to receive pursuant to this Section 12.03 shall be delivered to Seller and shall
be conclusive to the extent calculated in good faith and absent manifest error.
Seller shall pay Buyer the amount shown as due on any such certificate within
ten (10) days after receipt thereof.
Section 12.04    Increased Costs. If the adoption of, or any change in, any
Requirements of Law or in the interpretation or application thereof by any
Governmental Authority, or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority having jurisdiction over Buyer made after the date of
this Agreement, shall: (a) subject Buyer to any Taxes (other than
(i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of the
definition of “Excluded Taxes” or (iii) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto,
(b) impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer, or
(c) impose on Buyer (other than Taxes) any other condition; and the result of
any of the preceding clauses (a), (b) and (c) is to increase the cost to Buyer,
by an amount that Buyer deems to be material, of entering into, continuing or
maintaining Transactions, or to reduce any amount receivable under the
Repurchase Documents in respect thereof, then, in any such case, upon not less
than thirty (30) days’ prior written notice to Seller, Seller shall pay to Buyer
such additional amount or amounts as reasonably necessary to fully compensate
Buyer for such increased cost or reduced amount receivable; provided that any
such determination by Buyer shall be applied to all similarly situated sellers
under similar repurchase facilities with Buyer with assets of similar credit
quality.
Section 12.05    Capital Adequacy. If Buyer determines that any change in any
Requirements of Law or internal policy regarding capital requirements has or
would have the effect of reducing the rate of return on Buyer’s capital as a
consequence of this Agreement or its obligations under the Transactions
hereunder to a level below that which Buyer could have achieved but for such
change in any Requirements of Law or internal policy (taking into consideration
Buyer’s policies with respect to capital adequacy and provided that any such
determination by Buyer shall be applied to all similarly situated sellers under
similar repurchase facilities with Buyer with assets of similar credit quality),
then from time to time Seller will promptly upon demand pay to Buyer such
additional amount or amounts as will compensate Buyer for any such reduction
suffered.
Section 12.06    Taxes.
(a)    Any and all payments by or on account of any obligation of Seller under
any Repurchase Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then Seller shall
make (or cause to be made) such deduction or withholding and shall timely pay
(or cause to be timely paid) the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Seller shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional


-79-

--------------------------------------------------------------------------------





sums payable under this Section 12.06) Buyer receives an amount equal to the sum
it would have received had no such deduction or withholding been made in respect
of such Indemnified Taxes.
(b)    Seller shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
(c)    Seller shall indemnify Buyer, within ten (10) Business Days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 12.06) payable or paid by Buyer or required to be withheld or
deducted from a payment to Buyer, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Seller by
Buyer shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Taxes by Seller to a
Governmental Authority pursuant to this Section 12.06, Seller shall deliver to
Buyer the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Buyer.
(e)    (i) If Buyer is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Repurchase Document, Buyer shall
deliver to Seller, at the time or times reasonably requested by Seller, such
properly completed and executed documentation reasonably requested by Seller as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, Buyer, if reasonably requested by Seller, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Seller as will enable Seller to determine whether or not Buyer is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 12.06(e)(ii)(A), Section 12.06(e)(ii)(B) and
Section 12.06(e)(ii)(D) below) shall not be required if in Buyer’s reasonable
judgment such completion, execution or submission would subject Buyer to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Buyer.
(i)    Without limiting the generality of the foregoing:
(A)    if Buyer is a U.S. Person, it shall deliver to Seller on or prior to the
date on which Buyer becomes a Party under this Agreement (and from time to time
thereafter upon the reasonable request of Seller), executed copies of IRS Form
W‑9 certifying that Buyer is exempt from U.S. federal backup withholding tax;
(B)    if Buyer is a Foreign Buyer, it shall, to the extent it is legally
entitled to do so, deliver to Seller (in such number of copies as shall be
requested by Seller) on or prior to the date on which Buyer becomes a Party
under this Agreement (and from time to time thereafter upon the reasonable
request of Seller), whichever of the following is applicable:


-80-

--------------------------------------------------------------------------------





(I)    in the case of a Foreign Buyer claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Repurchase Document, executed copies of IRS Form W‑8BEN or
IRS Form W‑8BEN‑E (as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Repurchase Document, IRS Form W‑8BEN or IRS Form W‑8BEN‑E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed copies of IRS Form W‑8ECI;
(III)    in the case of a Foreign Buyer claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Buyer is not a “bank” within the meaning of
section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Seller within
the meaning of section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W‑8BEN or IRS Form
W‑8BEN‑E (as applicable); or
(IV)    to the extent a Foreign Buyer is not the beneficial owner, executed
copies of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN, IRS
Form W‑8BEN‑E, a U.S. Tax Compliance Certificate or IRS Form W‑9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Buyer is a partnership and one or more direct or indirect
partners of such Foreign Buyer are claiming the portfolio interest exemption,
such Foreign Buyer may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;
(C)    if Buyer is a Foreign Buyer, it shall, to the extent it is legally
entitled to do so, deliver to Seller (in such number of copies as shall be
requested by Seller) on or prior to the date on which Buyer becomes a Party
under this Agreement (and from time to time thereafter upon the reasonable
request of Seller), executed copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit Seller to determine the
withholding or deduction required to be made; and
(D)    if a payment made to Buyer under any Repurchase Document would be subject
to U.S. federal withholding Tax imposed by FATCA if Buyer were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in section 1471(b) or 1472(b) of the Code, as applicable), Buyer shall deliver
to Seller at the time or times prescribed by law and at such time or times


-81-

--------------------------------------------------------------------------------





reasonably requested by Seller such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Seller as may be necessary for
Seller to comply with its obligations under FATCA and to determine that Buyer
has complied with Buyer’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include all amendments made to FATCA after the date of this
Agreement.
Buyer agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Seller in writing of its legal inability to do
so.
(f)    If any Party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 12.06 (including by the payment of additional amounts
pursuant to this Section 12.06), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 12.06 with respect to the Taxes giving rise to such refund),
net of all out‑of‑pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 12.06(f) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 12.06(f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 12.06(f) the payment of
which would place the indemnified party in a less favorable net after‑Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 12.06(f) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(g)    For the avoidance of doubt, for purposes of this Section 12.06, the term
“applicable law” includes FATCA.
Section 12.07    Payment and Survival of Obligations. Buyer may at any time send
Seller a notice showing the calculation of any amounts payable pursuant to this
Article 12, and Seller shall pay such amounts to Buyer within ten (10) Business
Days after Seller receives such notice. Each Party’s obligations under this
Article 12 shall survive any assignment of rights by, or the replacement of the
Buyer, the termination of the Transactions and the repayment, satisfaction or
discharge of all obligations under any Repurchase Document.
ARTICLE 13    

INDEMNITY AND EXPENSES


-82-

--------------------------------------------------------------------------------





Section 13.01    Indemnity.
(a)    Seller shall release, defend, indemnify and hold harmless Buyer,
Affiliates of Buyer and its and their respective officers, directors,
shareholders, partners, members, owners, employees, agents, attorneys,
Affiliates and advisors (each an “Indemnified Person” and collectively the
“Indemnified Persons”), against, and shall hold each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, fees, costs, expenses (including
reasonable legal fees, charges, and disbursements of any counsel for any such
Indemnified Person and expenses), penalties or fines of any kind that may be
imposed on, incurred by or asserted against any such Indemnified Person
(collectively, the “Indemnified Amounts”) in any way relating to, arising out of
or resulting from or in connection with (i) the Repurchase Documents, the
Purchased Asset Documents, the Purchased Assets, the Pledged Collateral, the
Transactions, any Mortgaged Property or related property, or any action taken or
omitted to be taken by any Indemnified Person in connection with or under any of
the foregoing, or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of any Repurchase Document, any Transaction, any Purchased Asset, any
Purchased Asset Document, or any Pledged Collateral, (ii) any claims, actions or
damages by an Underlying Obligor or lessee with respect to a Purchased Asset,
(iii) any violation or alleged violation of, non–compliance with or liability
under any Requirements of Law, (iv) ownership of, Liens on, security interests
in or the exercise of rights or remedies under any of the items referred to in
the preceding clause (i), (v) any accident, injury to or death of any person or
loss of or damage to property occurring in, on or about any Mortgaged Property
or on the adjoining sidewalks, curbs, parking areas, streets or ways, (vi) any
use, nonuse or condition in, on or about, or possession, alteration, repair,
operation, maintenance or management of, any Mortgaged Property or on the
adjoining sidewalks, curbs, parking areas, streets or ways, (vii) any failure by
Seller to perform or comply with any Repurchase Document, Purchased Asset
Document or Purchased Asset, (viii) performance of any labor or services or the
furnishing of any materials or other property in respect of any Mortgaged
Property or Purchased Asset, (ix) any claim by brokers, finders or similar
Persons claiming to be entitled to a commission in connection with any lease or
other transaction involving any Repurchase Document, Purchased Asset or
Mortgaged Property, (x) the execution, delivery, filing or recording of any
Repurchase Document, Purchased Asset Document or any memorandum of any of the
foregoing, (xi) any Lien or claim arising on or against any Purchased Asset or
related Mortgaged Property under any Requirements of Law or any liability
asserted against Buyer or any Indemnified Person with respect thereto,
(xii) (1) a past, present or future violation or alleged violation of any
Environmental Laws in connection with any Mortgaged Property by any Person or
other source, whether related or unrelated to Seller or any Underlying Obligor,
(2) any presence of any Materials of Environmental Concern in, on, within,
above, under, near, affecting or emanating from any Mortgaged Property in
violation of Environmental Law, (3) the failure to timely perform any Remedial
Work required under the Purchased Asset Documents or pursuant to Environmental
Law, (4) any past, present or future activity by any Person or other source,
whether related or unrelated to Seller or any Underlying Obligor in connection
with any actual, proposed or threatened use, treatment, storage, holding,
existence, disposition or other release, generation, production, manufacturing,
processing, refining, control, management, abatement, removal, handling,
transfer or transportation to or from any Mortgaged Property of any Materials of
Environmental Concern at any time located in, under, on, above or affecting any
Mortgaged Property,


-83-

--------------------------------------------------------------------------------





in each case, in violation of Environmental Law, (5) any past, present or future
actual Release (whether intentional or unintentional, direct or indirect,
foreseeable or unforeseeable) to, from, on, within, in, under, near or affecting
any Mortgaged Property by any Person or other source, whether related or
unrelated to Seller or any Underlying Obligor, in each case, in violation of
Environmental Law, (6) the imposition, recording or filing or the threatened
imposition, recording or filing of any Lien on any Mortgaged Property with
regard to, or as a result of, any Materials of Environmental Concern or pursuant
to any Environmental Law, or (7) any misrepresentation or failure to perform any
obligations pursuant to any Repurchase Document or Purchased Asset Document
relating to environmental matters in any way, (xiii) the Term Sheet or any
business communications or dealings between the Parties relating thereto, or
(xiv) Seller’s conduct, activities, actions and/or inactions in connection with,
relating to or arising out of any of the foregoing clauses of this
Section 13.01, that, in each case, results from anything whatsoever other than
any Indemnified Person’s gross negligence or intentional misconduct, as
determined by a court of competent jurisdiction pursuant to a final,
non‑appealable judgment. In any suit, proceeding or action brought by an
Indemnified Person in connection with any Purchased Asset for any sum owing
thereunder, or to enforce any provisions of any Purchased Asset, Seller shall
defend, indemnify and hold such Indemnified Person harmless from and against all
expense, loss or damage suffered by reason of any defense, set‑off,
counterclaim, recoupment or reduction of liability whatsoever of the account
debtor or Underlying Obligor arising out of a breach by Seller of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to or in favor of such account debtor or Underlying Obligor from
Seller. In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 13.01 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by
Seller, an Indemnified Person or any other Person or any Indemnified Person is
otherwise a party thereto and whether or not any Transaction is entered into.
This Section 13.01(a) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non‑Tax claim.
(b)    If for any reason the indemnification provided in this Section 13.01 is
unavailable to the Indemnified Person or is insufficient to hold an Indemnified
Person harmless, even though such Indemnified Person is entitled to
indemnification under the express terms hereof, then Seller shall contribute to
the amount paid or payable by such Indemnified Person as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative benefits received by such Indemnified Person on the one hand and Seller
on the other hand, the relative fault of such Indemnified Person, and any other
relevant equitable considerations.
(c)    An Indemnified Person may at any time send Seller a notice showing the
calculation of Indemnified Amounts, and Seller shall pay such Indemnified
Amounts to such Indemnified Person within ten (10) Business Days after Seller
receives such notice. The obligations of Seller under this Section 13.01 shall
apply (without duplication) to assignees and Participants hereunder and survive
the termination of this Agreement.
Section 13.02    Expenses. Seller shall promptly on demand pay to or as directed
by Buyer all third‑party out‑of‑pocket costs and expenses (including legal,
accounting and advisory fees and expenses) incurred by Buyer in connection with
(a) the development, evaluation, preparation, negotiation, execution,
consummation, delivery and administration of, and any


-84-

--------------------------------------------------------------------------------





amendment, supplement or modification to, or extension, renewal or waiver of,
the Repurchase Documents and the Transactions, (b) any Asset or Purchased Asset,
including pre-purchase and/or ongoing due diligence, inspection, testing,
review, recording, registration, travel custody, care, insurance or
preservation, (c) the enforcement of the Repurchase Documents or the payment or
performance by Seller of any Repurchase Obligations, and (d) any actual or
attempted sale, exchange, enforcement, collection, compromise or settlement
relating to the Purchased Assets or the Pledged Collateral.
ARTICLE 14    

INTENT
Section 14.01     Safe Harbor Treatment. The Parties intend (a) for this
Agreement and each Transaction to qualify for the safe harbor treatment provided
by the Bankruptcy Code and for Buyer to be entitled to all of the rights,
benefits and protections afforded to Persons under the Bankruptcy Code with
respect to a “repurchase agreement” as defined in Section 101(47) of the
Bankruptcy Code (to the extent that a Transaction has a maturity date of less
than one (1) year) and a “securities contract” as defined in Section 741(7) of
the Bankruptcy Code and that payments and transfers under this Agreement
constitute transfers made by, to or for the benefit of a financial institution,
financial participant or repo participant within the meaning of Section 546(e)
or 546(f) of the Bankruptcy Code, (b) the Guarantee Agreement and the Pledge
Agreement each constitute a security agreement or arrangement or other credit
enhancement within the meaning of Section 101 of the Code related to a
“securities contract” as defined in Section 741(7)(A)(xi) of the Bankruptcy Code
and, to the extent that the Guarantee Agreement and the Pledge Agreement relate
to a Transaction that has a maturity date of less than one (1) year, a
“repurchase agreement” as that term is defined in Section 101(47)(A)(v) of the
Bankruptcy Code, and(c) that Buyer (for so long as Buyer is a “financial
institution,” “financial participant,” “repo participant,” “master netting
participant” or other entity listed in Section 555, 559, 561, 362(b)(6),
362(b)(7) or 362(b)(27) of the Bankruptcy Code) shall be entitled to the “safe
harbor” benefits and protections afforded under the Bankruptcy Code with respect
to a “repurchase agreement,” “securities contract” and a “master netting
agreement,” including (x) the rights, set forth in Article 10 and in
Sections 555, 559 and 561 of the Bankruptcy Code, to liquidate the Purchased
Assets and terminate this Agreement, and (y) the right to offset or net out as
set forth in Article 10 and Section 18.17 and in Sections 362(b)(6), 362(b)(7),
362(b)(27), 362(o) and 546 of the Bankruptcy Code.Liquidation. The Parties
intend that Buyer’s right to liquidate Purchased Assets delivered to it in
connection with Transactions hereunder or to exercise any setoff and netting
rights under Section 18.17 or any other remedies pursuant to Articles 10 and 11
and as otherwise provided in the Repurchase Documents is a contractual right to
liquidate such Transactions as described in Sections 555, 559 and 561 of the
Bankruptcy Code.
Section 14.02    Qualified Financial Contract. The Parties intend that if a
Party is an “insured depository institution,” as such term is defined in the
Federal Deposit Insurance Act, as amended (“FDIA”), then each Transaction
hereunder is a “qualified financial contract,” as that term is defined in FDIA
and any rules, orders or policy statements thereunder (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).


-85-

--------------------------------------------------------------------------------





Section 14.03    Netting Contract. The Parties acknowledge and agree that this
Agreement constitutes a “netting contract” as defined in and subject to Title IV
of the Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”)
and each payment entitlement and payment obligation under any Transaction shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation,” respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).
Section 14.04    Master Netting Agreement. The Parties intend that this
Agreement, the Guarantee Agreement and the Pledge Agreement constitutes a
“master netting agreement” as defined in Section 101(38A) of the Bankruptcy
Code.
ARTICLE 15    

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
The Parties acknowledge that they have been advised and understand that:
(a)    if one of the Parties is a broker or dealer registered with the
Securities and Exchange Commission under Section 14 of the Exchange Act, the
Securities Investor Protection Corporation has taken the position that the
provisions of the Securities Investor Protection Act of 1970 do not protect the
other Party with respect to any Transaction;
(b)    if one of the Parties is a government securities broker or a government
securities dealer registered with the Securities and Exchange Commission under
Section 14C of the Exchange Act, the Securities Investor Protection Act of 1970
will not provide protection to the other Party with respect to any Transaction;
(c)    if one of the Parties is a financial institution, funds held by or on
behalf of the financial institution pursuant to any Transaction are not a
deposit and therefore are not insured by the Federal Deposit Insurance
Corporation or the National Credit Union Share Insurance Fund, as applicable;
and
(d)    if one of the Parties is an “insured depository institution” as that term
is defined in Section 1813(c)(2) of Title 12 of the United States Code, funds
held by or on behalf of the financial institution pursuant to any Transaction
are not a deposit and therefore are not insured by the Federal Deposit Insurance
Corporation, the Savings Association Insurance Fund or the Bank Insurance Fund,
as applicable.
ARTICLE 16    

NO RELIANCE
Each Party acknowledges, represents and warrants to the other Party that, in
connection with the negotiation of, entering into, and performance under, the
Repurchase Documents and each Transaction:


-86-

--------------------------------------------------------------------------------





(a)    It is not relying (for purposes of making any investment decision or
otherwise) on any advice, counsel or representations (whether written or oral)
of the other Party, other than the representations expressly set forth in the
Repurchase Documents;
(b)    It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based on its
own judgment and on any advice from such advisors as it has deemed necessary and
not on any view expressed by the other Party;
(c)    It is a sophisticated and informed Person that has a full understanding
of all the terms, conditions and risks (economic and otherwise) of the
Repurchase Documents and each Transaction and is capable of assuming and willing
to assume (financially and otherwise) those risks;
(d)    It is entering into the Repurchase Documents and each Transaction for the
purposes of managing its borrowings or investments or hedging its underlying
assets or liabilities and not for purposes of speculation;
(e)    It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other Party and has not given the other Party (directly
or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Repurchase
Documents or any Transaction; and
(f)    No partnership or joint venture exists or will exist as a result of the
Transactions or entering into and performing the Repurchase Documents.
ARTICLE 17    

SERVICING
This Article 17 shall apply to all Purchased Assets.
Section 17.01    Servicing Rights. Buyer is the owner of all Servicing Rights.
Without limiting the generality of the foregoing, Buyer shall have the right to
hire or otherwise engage any Person to service or sub‑service all or part of the
Purchased Assets, provided, however, that at any time prior to an Event of
Default, Seller may designate one or more Servicers to be selected by Buyer, so
long as each such Servicer is reasonably acceptable to Buyer, and each such
Person shall have only such servicing obligations with respect to such Purchased
Assets as are approved by Buyer. Notwithstanding the preceding sentence, Buyer
agrees with Seller as follows with respect to the servicing of the Purchased
Assets:
(a)    Each Servicer shall service the Purchased Assets on behalf of Buyer in
accordance with this Article 17. Each Servicing Agreement shall contain
provisions which are consistent with this Article 17 and must otherwise be in
form and substance satisfactory to Buyer,


-87-

--------------------------------------------------------------------------------





it being understood that in all cases, the related Servicing Agreement shall be
in the form approved by Buyer.
(b)    As of the Closing Date, the Purchased Assets will be serviced by Situs
Asset Management LLC, as Servicer, pursuant to the Situs Servicing Agreement and
a Servicer Notice delivered to such Servicer in accordance with this Agreement.
Any Servicing Agreement where Servicer is not Buyer or an Affiliate of Buyer
shall automatically terminate on the 30th day following its execution and at the
end of each thirty (30) day period thereafter unless, in each case, Buyer shall
agree, by prior written notice to the related Servicer to be delivered on or
before the Remittance Date immediately preceding each such scheduled termination
date, to extend the termination date an additional thirty (30) days. Neither
Seller nor the related Servicer may assign its rights or obligations under any
Servicing Agreement without the prior written consent of Buyer.
(c)    Notwithstanding that Buyer owns all Servicing Rights, subject to Sections
17.01(b) and 17.01(e), Buyer hereby grants Seller, prior to the occurrence and
during the continuance of an Event of Default, the right to direct each Servicer
under the terms of, and in accordance with, each applicable Servicing Agreement
and this Agreement, unless such direction results in, or relates to a request
for, any matter that could reasonably be expected to result in a Material
Modification. Notwithstanding the foregoing, Seller shall not direct any
Servicer to (i) make any Material Modification without the prior written consent
of Buyer or (ii) take any action which would result in a violation of the
obligations of any Person under the related Servicing Agreement, this Agreement
or any other Repurchase Document, or which would otherwise be inconsistent with
the rights of Buyer under the Repurchase Documents. Buyer, as owner of the
Purchased Assets, shall own all related servicing and voting rights and, as
owner, shall act as servicer with respect to the Purchased Assets, subject to an
interim revocable license from Buyer in favor of Seller, which is hereby
granted, to direct each related Servicer, so long as no Default or Event of
Default has occurred and is continuing; provided, however, that Seller cannot
give any direction or take any action that could materially adversely affect the
value or collectability of any amounts due with respect to the Purchased Assets
without the consent of Buyer. Such revocable license is not evidence of any
ownership or other interest or right of Seller in any Purchased Asset.
(d)    The servicing fee payable to each Servicer shall be payable as a
servicing fee in accordance with this Agreement and each Servicing Agreement,
including without limitation pursuant to priority sixth of Section 5.02 or
priority third of Section 5.03, as applicable, but all such servicing and any
applicable sub‑servicing fees shall be the sole responsibility of Seller.
(e)    Upon the occurrence and during the continuance of an Event of Default
under this Agreement, in addition to all of the other rights and remedies of
Buyer and each related Servicer under each Servicing Agreement, this Agreement
and the other Repurchase Documents (and in addition to the provisions of each
Servicing Agreement providing for termination of each such Servicing Agreement
pursuant to its terms), (i) for the avoidance of doubt, the right, if any, of
any person other than Buyer or its Affiliates to direct the servicing of the
Purchased Assets shall immediately and automatically cease to exist, and
(ii) either Buyer or each Servicer may at any time terminate the related
Servicing Agreement immediately upon the delivery of a written termination
notice from either Buyer or the related Servicer to Seller. Seller shall pay all
expenses associated


-88-

--------------------------------------------------------------------------------





with any such termination, including without limitation any fees and expenses
required in connection with the transfer of servicing to the related Servicer
and/or a replacement Servicer.
(f)    No Servicing Agreement, insofar as any such agreement applies to any of
the Purchased Assets, may be amended or modified, or waived without the prior
written approval of Buyer, as determined in its sole discretion.
Section 17.02    Servicing Reports. Seller shall deliver (or cause each Servicer
to deliver) to Buyer and Custodian a monthly remittance report on or before the
second Business Day immediately preceding each monthly Remittance Date
containing servicing information, including those fields reasonably requested by
Buyer from time to time, on an asset by asset basis and in the aggregate, with
respect to the Purchased Assets for the month (or any portion thereof) before
the date of such report
Section 17.03    Servicer Event of Default. If an Event of Default or Servicer
Event of Default exists, Buyer shall have the right at any time thereafter to
terminate the related Servicing Agreement (or, in the case of an Event of
Default, all of the Servicing Agreements) and transfer servicing of the related
Purchased Assets to Buyer or its designee, at no cost or expense to Buyer, it
being agreed that Seller will pay any fees and expenses required to terminate
such Servicing Agreement and transfer servicing to Buyer or its designee.
ARTICLE 18    

MISCELLANEOUS
Section 18.01    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW SHALL APPLY TO THIS AGREEMENT.
Section 18.02    Submission to Jurisdiction; Service of Process. Each Party
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to the Repurchase Documents, or for
recognition or enforcement of any judgment, and each Party irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State court or, to the fullest
extent permitted by applicable law, in such Federal court. Each Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this


-89-

--------------------------------------------------------------------------------





Agreement or the other Repurchase Documents shall affect any right that Buyer
may otherwise have to bring any action or proceeding arising out of or relating
to the Repurchase Documents against Seller or its properties in the courts of
any jurisdiction. Seller irrevocably and unconditionally waives, to the fullest
extent permitted by Requirements of Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to the Repurchase Documents in any court referred to above, and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each Party irrevocably consents to service of process in the
manner provided for notices in Section 18.12. Nothing in this Agreement will
affect the right of any Party hereto to serve process in any other manner
permitted by applicable law.
Section 18.03    IMPORTANT WAIVERS.
(a)    SELLER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY INDEMNIFIED PERSON.
(b)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THE REPURCHASE
DOCUMENTS, THE PURCHASED ASSETS, THE PLEDGED COLLATERAL, THE TRANSACTIONS, ANY
DEALINGS OR COURSE OF CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL)
OR OTHER ACTIONS OF EITHER PARTY. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A
BENCH TRIAL WITHOUT A JURY.
(c)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, SELLER HEREBY WAIVES ANY
RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY INDEMNIFIED
PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED ON STATUTE,
CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF
SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF ACTION. NO
INDEMNIFIED PERSON OR OTHER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM
THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS
DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH ANY REPURCHASE DOCUMENT OR THE
TRANSACTIONS.


-90-

--------------------------------------------------------------------------------





(d)    SELLER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BUYER OR AN
INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BUYER OR AN
INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN THIS
SECTION 18.03 IN THE EVENT OF LITIGATION OR OTHER CIRCUMSTANCES. THE SCOPE OF
SUCH WAIVERS IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE REPURCHASE
DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.
(e)    EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 18.03 ARE A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE REPURCHASE DOCUMENTS, AND
THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE
DEALINGS UNDER THE REPURCHASE DOCUMENTS. EACH PARTY FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHT TO A JURY TRIAL AND OTHER RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
(f)    THE WAIVERS IN THIS SECTION 18.03 ARE IRREVOCABLE, MEANING THAT THEY MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE REPURCHASE DOCUMENTS. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(g)    THE PROVISIONS OF THIS SECTION 18.03 SHALL SURVIVE TERMINATION OF THE
REPURCHASE DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF THE REPURCHASE
OBLIGATIONS.
Section 18.04    Integration; Severability. The Repurchase Documents supersede
and integrate all previous negotiations, contracts, agreements and
understandings (whether written or oral), including, without limitation, the
Term Sheet, between the Parties relating to a sale and repurchase of Purchased
Assets and the other matters addressed by the Repurchase Documents, and contain
the entire final agreement of the Parties relating to the subject matter
thereof. Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 18.05    Single Agreement. Seller agrees that (a) each Transaction is in
consideration of and in reliance on the fact that all Transactions constitute a
single business and contractual relationship, and that each Transaction has been
entered into in consideration of the other Transactions, (b) a default by it in
the payment or performance of any its obligations under a Transaction shall
constitute a default by it with respect to all Transactions, (c) Buyer may set
off claims and apply properties and assets held by or on behalf of Buyer with
respect to any Transaction


-91-

--------------------------------------------------------------------------------





against the Repurchase Obligations owing to Buyer with respect to other
Transactions, and (d) payments, deliveries and other transfers made by or on
behalf of Seller with respect to any Transaction shall be deemed to have been
made in consideration of payments, deliveries and other transfers with respect
to all Transactions, and the obligations of Seller to make any such payments,
deliveries and other transfers may be applied against each other and netted.
Section 18.06    Use of Employee Plan Assets. No assets of an employee benefit
plan subject to any provision of ERISA shall be used by either Party in a
Transaction.
Section 18.07    Survival and Benefit of Seller’s Agreements. The Repurchase
Documents and all Transactions shall be binding on and shall inure to the
benefit of the Parties and their successors and permitted assigns. All of
Seller’s representations, warranties, agreements and indemnities in the
Repurchase Documents shall survive the termination of the Repurchase Documents
and the payment in full of the Repurchase Obligations, and shall apply to and
benefit all Indemnified Persons, Buyer and its successors and assigns, together
with all assignees and Participants hereunder. No other Person shall be entitled
to any benefit, right, power, remedy or claim under the Repurchase Documents.
Section 18.08    Assignments and Participations.
(a)    None of Guarantor, Pledgor, Seller or any of their respective Affiliates
shall sell, assign or transfer any of their respective rights under the
Repurchase Documents or the Repurchase Obligations or delegate any of their
respective duties under this Agreement or any other Repurchase Document, in each
case, without the prior written consent of Buyer, and any attempt to do so
without such consent shall be null and void.
(b)    Buyer may at any time, without the consent of Seller, Pledgor, Guarantor
or any of their respective Affiliates, sell participations to any Eligible
Assignee (other than a natural person or Seller, Pledgor, Guarantor or any of
their respective Affiliates) (a “Participant”) in all or any portion of Buyer’s
rights and/or obligations under the Repurchase Documents; provided that (x) if
an Event of Default has occurred and is continuing, Buyer may sell
participations to any Person at any time without consent, notice or restriction
of any kind, other than the requirements set forth in clause (iv) below, and
(y) so long as no Event of Default has occurred and is continuing: (i) Buyer’s
obligations under the Repurchase Documents shall remain unchanged, (ii) Buyer
shall remain solely responsible to Seller for the performance of such
obligations, (iii) Seller shall continue to deal solely and directly with Buyer
in connection with Buyer’s rights and obligations under the Repurchase Documents
and (iv) each Participant agrees to be bound by the confidentiality provisions
set forth in Section 18.10. So long as no Event of Default has occurred and is
continuing, no Participant shall have any right to approve any amendment, waiver
or consent with respect to any Repurchase Document, except to the extent that
the Repurchase Price or Price Differential of any Purchased Asset would be
reduced or the Repurchase Date of any Purchased Asset would be postponed. Each
Participant shall be entitled to the benefits of Article 12 (subject to the
requirements and limitations therein, including the requirements under
Section 12.06(e) (it being understood that the documentation required under
Section 12.06(e) shall be delivered to the participating Buyer)) and Article 13
to the same extent as if it had acquired its interest by assignment pursuant to
Section 18.08(c), provided that such Participant shall not be entitled to
receive any greater payment


-92-

--------------------------------------------------------------------------------





under Section 12.04 or Section 12.06 than its participating Buyer would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from the adoption of or any change in any Requirements
of Law or in the interpretation or application thereof by a Governmental
Authority or compliance by Buyer or such Participant with a request or directive
(whether or not having the force of law) from a central bank or other
Governmental Authority having jurisdiction over Buyer or such Participant, in
each case made or issued after the Participant acquired the applicable
participation. To the extent permitted by Requirements of Law, each Participant
shall also be entitled to the benefits of Sections 10.02(i) and 18.17 to the
same extent as if it had acquired its interest by assignment pursuant to
Section 18.08(c).
(c)    Buyer may at any time, without the consent of Seller, Pledgor or
Guarantor but upon notice to Seller, sell and assign all or any portion of all
of the rights and obligations of Buyer under the Repurchase Documents to any
Eligible Assignee proposed by Buyer; provided that if an Event of Default has
occurred and is continuing, Buyer may enter into any such sale and assignments
with any Person at any time without consent, notice or restriction of any kind,
and provided, further, that in the event of any assignment by Buyer of less than
the entire remaining rights of Buyer under the Repurchase Documents, so long as
no Event of Default has occurred, Buyer shall act as the point of contact for
Seller. Each such assignment shall be made pursuant to an Assignment and
Acceptance substantially in the form of Exhibit F (an “Assignment and
Acceptance”). From and after the effective date of such Assignment and
Acceptance, (i) each such assignee shall be a Party and, to the extent provided
therein, have the rights and obligations of Buyer under the Repurchase Documents
with respect to the percentage and amount of the Repurchase Price allocated to
it, (ii) Buyer shall, to the extent of its interest so assigned, be released
from such obligations (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of Buyer’s rights and obligations under the
Repurchase Documents, Buyer shall cease to be a Party), (iii) the obligations of
Buyer shall be deemed to be so reduced, and (iv) Buyer will give prompt written
notice thereof (including identification of the related assignee and the amount
of Repurchase Price allocated to it) to each Party (but Buyer shall not have any
liability for any failure to timely provide such notice). Any sale or assignment
by Buyer of rights or obligations under the Repurchase Documents that does not
comply with this Section 18.08(c) shall be treated for purposes of the
Repurchase Documents as a sale by such Buyer of a participation in such rights
and obligations in accordance with Section 18.08(b).
(d)    Seller shall cooperate with Buyer in connection with any such sale and
assignment of participations, syndications or assignments and shall enter into
such restatements of, and amendments, supplements and other modifications to,
the Repurchase Documents to give effect to any such sale or assignment;
provided, that none of the foregoing shall change any economic or other material
term of the Repurchase Documents in a manner adverse to Seller without the
consent of Seller and shall be at no cost to Seller.
(e)    Buyer shall have the right to partially or completely syndicate any or
all of its rights under this Agreement and the other Repurchase Documents to any
Eligible Assignee.
(f)    Buyer, acting solely for this purpose as a non‑fiduciary agent of Seller,
shall maintain a copy of each Assignment and Acceptance and a register for the
recordation of the names


-93-

--------------------------------------------------------------------------------





and addresses of the assignees that become Parties hereto and, with respect to
each such assignees, the aggregate assigned Purchase Price and applicable Price
Differential (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Parties shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Buyer for all
purposes of this Agreement. The Register shall be available for inspection by
the Parties at any reasonable time and from time to time upon reasonable prior
notice.
(g)    If Buyer sells a participation of its rights hereunder, it shall, acting
solely for this purpose as a non‑fiduciary agent of Seller, maintain a register
on which it enters the name and address of each Participant and, with respect to
each such Participant, the aggregate participated Purchase Price and applicable
Price Differential, and any other interest in any obligations under the
Repurchase Documents (the “Participant Register”); provided that no Party shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any obligations under any Repurchase Document) to any
Person except to the extent that such disclosure is necessary to establish that
such obligation is in registered form under Section 5f.103‑1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the participating Party shall treat each
Person whose name is recorded in the Participant Register as the owner of the
applicable participation for all purposes of this Agreement notwithstanding any
notice to the contrary.
Section 18.09    Ownership and Hypothecation of Purchased Assets. Title to all
Purchased Assets shall pass to and vest in Buyer on the applicable Purchase
Dates and, subject to the terms of the Repurchase Documents, Buyer or its
designee shall have free and unrestricted use of all Purchased Assets and be
entitled to exercise all rights, privileges and options relating to the
Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee subject, in all cases, to the terms and conditions of
this Agreement and the other Repurchase Documents. Buyer or its designee may, at
any time, without the consent of Seller, Pledgor or Guarantor or any of their
respective Affiliates, engage in repurchase transactions with the Purchased
Assets or otherwise sell, pledge, repledge, transfer, hypothecate, or
rehypothecate the Purchased Assets to any Eligible Assignee, all on terms that
Buyer may determine; provided, that no such transaction shall affect the
obligations of Buyer to transfer the Purchased Assets to Seller on the
applicable Repurchase Dates free and clear of any pledge, Lien, security
interest, encumbrance, charge or other adverse claim. In the event Buyer engages
in a repurchase transaction with any of the Purchased Assets or otherwise
pledges or hypothecates any of the Purchased Assets, Buyer shall have the right
to assign to Buyer’s counterparty any of the applicable representations or
warranties herein and the remedies for breach thereof, as they relate to the
Purchased Assets that are subject to such repurchase transaction.
Section 18.10    Confidentiality. All information regarding the terms set forth
in any of the Repurchase Documents or the Transactions shall be kept
confidential and shall not be disclosed by either Party to any Person except
(a) to the Affiliates of such Party or its or their respective directors,
officers, employees, agents, advisors, attorneys, accountants and other
representatives who are informed of the confidential nature of such information
and instructed to keep it confidential, and who need and will use such
information exclusively in connection with administering this


-94-

--------------------------------------------------------------------------------





Agreement and the Transactions hereunder, (b) to the extent requested by any
regulatory authority, stock exchange, government department or agency, or
required by Requirements of Law, in which case the disclosing Party agrees, to
the extent permitted by Requirements of Law, to inform the other Party promptly
thereof, (c) to the extent required to be included in the financial statements
of either Party or an Affiliate thereof, (d) to the extent required to exercise
any rights or remedies under the Repurchase Documents, Purchased Assets, Pledged
Collateral or Mortgaged Properties, (e) to the extent required to consummate and
administer a Transaction, (f) to any actual or prospective Participant or
Eligible Assignee which agrees to comply with this Section 18.10, and (g) to the
extent required in connection with any litigation between the parties in
connection with any Repurchase Document or any Transaction; provided, that,
except with respect to the disclosures by Buyer under clause (g) of this
Section 18.10, no such disclosure made with respect to any Repurchase Document
shall include a copy of such Repurchase Document to the extent that a summary
would suffice, but if it is necessary for a copy of any Repurchase Document to
be disclosed, all pricing and other economic terms set forth therein shall be
redacted before disclosure.
Section 18.11    No Implied Waivers; Amendments. No failure on the part of Buyer
to exercise, or delay in exercising, any right or remedy under the Repurchase
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy thereunder preclude any further exercise thereof
or the exercise of any other right. The rights and remedies in the Repurchase
Documents are cumulative and not exclusive of any rights and remedies provided
by law. Application of the Default Rate after an Event of Default shall not be
deemed to constitute a waiver of any Event of Default or Buyer’s rights and
remedies with respect thereto, or a consent to any extension of time for the
payment or performance of any obligation with respect to which the Default Rate
is applied. Except as otherwise expressly provided in the Repurchase Documents,
neither Seller nor any of its Affiliates shall agree to any amendment, waiver or
other modification of any provision of the Repurchase Documents without the
signed agreement of Buyer. Any waiver or consent under the Repurchase Documents
shall be effective only if it is in writing and only in the specific instance
and for the specific purpose for which given.
Section 18.12    Notices and Other Communications. Unless otherwise provided in
this Agreement, all notices, consents, approvals, requests and other
communications required or permitted to be given to a Party hereunder shall be
in writing and sent prepaid by hand delivery, by certified or registered mail,
by expedited commercial or postal delivery service, or by facsimile or email if
also sent by one of the foregoing, to the address for such Party specified in
Annex 1 or such other address as such Party shall specify from time to time in a
notice to the other Party. Any of the foregoing communications shall be
effective when delivered, if such delivery occurs on a Business Day; otherwise,
each such communication shall be effective on the first Business Day following
the date of such delivery. A Party receiving a notice that does not comply with
the technical requirements of this Section 18.12 may elect to waive any
deficiencies and treat the notice as having been properly given.
Section 18.13    Counterparts; Electronic Transmission. This Agreement and any
other Repurchase Document may be executed in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which shall together constitute but one and the same instrument. The Parties
agree that this Agreement, any documents to be


-95-

--------------------------------------------------------------------------------





delivered pursuant to this Agreement, any other Repurchase Document and any
notices hereunder may be transmitted between them by email and/or facsimile. The
Parties intend that faxed signatures and electronically imaged signatures such
as .pdf files shall constitute original signatures and are binding on all
parties.
Section 18.14    No Personal Liability. No administrator, incorporator,
Affiliate, owner, member, partner, stockholder, officer, director, employee,
agent or attorney of Buyer, any Indemnified Person, Seller, Pledgor or
Guarantor, as such, shall be subject to any recourse or personal liability under
or with respect to any obligation of Buyer, Seller, Pledgor or Guarantor under
the Repurchase Documents, whether by the enforcement of any assessment, by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed that the obligations of Buyer, Seller, Pledgor or Guarantor
under the Repurchase Documents are solely their respective corporate, limited
liability company or partnership obligations, as applicable, and that any such
recourse or personal liability is hereby expressly waived. This Section 18.14
shall survive the termination of the Repurchase Documents and the repayment in
full of the Repurchase Obligations, and each beneficiary of this Section 18.14
shall be a third-party beneficiary of this Section 18.14 with rights to enforce
this Section.
Section 18.15    Protection of Buyer’s Interests in the Purchased Assets;
Further Assurances.
(a)    Seller shall take such action as necessary to cause the Repurchase
Documents and/or all financing statements and continuation statements and any
other necessary documents covering the right, title and interest of Buyer to the
Purchased Assets to be promptly recorded, registered and filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by law fully to preserve and protect such right, title and
interest. Seller shall deliver to Buyer file–stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing. Seller shall
execute any and all documents reasonably required to fulfill the intent of this
Section 18.15.
(b)    Seller will promptly at its expense execute and deliver such instruments
and documents and take such other actions as Buyer may reasonably request from
time to time in order to perfect, protect, evidence, exercise and enforce
Buyer’s rights and remedies under and with respect to the Repurchase Documents,
the Transactions and the Purchased Assets. Seller, Pledgor and Guarantor shall,
promptly upon Buyer’s request, deliver documentation in form and substance
satisfactory to Buyer which Buyer deems necessary or desirable to evidence
compliance with all applicable "know your customer" due diligence checks,
including, but not limited to, any information required to be obtained by Buyer
pursuant to the Beneficial Ownership Regulation.
(c)    If Seller fails to perform any of its Repurchase Obligations, then Buyer
may (but shall not be required to) perform or cause to be performed such
Repurchase Obligation, and the costs and expenses incurred by Buyer in
connection therewith shall be payable by Seller. Without limiting the generality
of the foregoing, Seller authorizes Buyer, at the option of Buyer and the
expense of Seller, at any time and from time to time, to take all actions and
pay all amounts that Buyer deems necessary or appropriate to protect, enforce,
preserve, insure, service, administer,


-96-

--------------------------------------------------------------------------------





manage, perform, maintain, safeguard, collect or realize on the Purchased Assets
and Buyer’s Liens and interests therein or thereon and to give effect to the
intent of the Repurchase Documents. No Default or Event of Default shall be
cured by the payment or performance of any Repurchase Obligation by Buyer on
behalf of Seller. Buyer may make any such payment in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax Lien, title or claim except to the extent such payment is being
contested in good faith by Seller in appropriate proceedings and against which
adequate reserves are being maintained in accordance with GAAP.
(d)    Without limiting the generality of the foregoing, Seller will no earlier
than six (6) months or later than three (3) months before the fifth (5th)
anniversary of the date of filing of each UCC financing statement filed in
connection with any Repurchase Document or any Transaction, if this Agreement is
then in effect (i) deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement (provided that
Buyer may elect to file such continuation statement), and (ii) deliver or cause
to be delivered to Buyer an opinion of counsel, in form and substance reasonably
satisfactory to Buyer, confirming and updating the security interest opinion
delivered pursuant to Section 6.01(a) with respect to perfection and otherwise
to the effect that the security interests hereunder continue to be enforceable
and perfected security interests, and Buyer’s rights to the Purchased Assets,
are senior to the rights of any other creditor of Seller, which opinion may
contain usual and customary assumptions, limitations and exceptions.
(e)    Except as provided in the Repurchase Documents, the sole duty of Buyer,
Custodian or any other designee or agent of Buyer with respect to the Purchased
Assets shall be to use reasonable care in the custody, use, operation and
preservation of the Purchased Assets in its possession or control. Buyer shall
incur no liability to Seller or any other Person for any act of Governmental
Authority, act of God or other destruction in whole or in part or negligence or
wrongful act of custodians or agents selected by Buyer with reasonable care, or
Buyer’s failure to provide adequate protection or insurance for the Purchased
Assets. Buyer shall have no obligation to take any action to preserve any rights
of Seller in any Purchased Asset against prior parties, and Seller hereby agrees
to take such action. Buyer shall have no obligation to realize upon any
Purchased Asset except through proper application of any distributions with
respect to the Purchased Assets made directly to Buyer or its agent(s). So long
as Buyer and Custodian shall act in good faith in their handling of the
Purchased Assets, Seller waives or is deemed to have waived the defense of
impairment of the Purchased Assets by Buyer and Custodian.
Section 18.16    Default Rate. To the extent permitted by Requirements of Law,
Seller shall pay interest at the Default Rate on the amount of all Repurchase
Obligations not paid when due under the Repurchase Documents until such
Repurchase Obligations are paid or satisfied in full.
Section 18.17    Set‑off. In addition to any rights now or hereafter granted
under the Repurchase Documents, Requirements of Law or otherwise, Seller hereby
grants to Buyer and each Indemnified Person, to secure repayment of the
Repurchase Obligations, and Guarantor and each


-97-

--------------------------------------------------------------------------------





of the Affiliates of either Seller or Guarantor, hereby grants to Buyer and each
Indemnified Person, to secure repayment of the Guaranteed Obligations (as
defined in the Guarantee Agreement), a right of set‑off upon any and all of the
following: monies, securities, collateral or other property of Seller, Guarantor
and each of their respective Affiliates and any proceeds from the foregoing, now
or hereafter held or received by Buyer, any Affiliate of Buyer or any
Indemnified Person, for the account of Seller, Guarantor or any such Affiliate
of Seller or Guarantor, whether for safekeeping, custody, pledge, transmission,
collection or otherwise, and also upon any and all deposits (general, specified,
special, time, demand, provisional or final) and credits, claims or Indebtedness
of Seller, Guarantor or any Affiliate of Seller or Guarantor at any time
existing, and any obligation owed by Buyer or any Affiliate of Buyer to Seller,
Guarantor or any Affiliate of Seller or Guarantor and to set–off against any
Repurchase Obligations or Indebtedness owed by Seller, Guarantor or any
Affiliate of Seller or Guarantor and any Indebtedness owed by Buyer or any
Affiliate of Buyer to Seller, Guarantor or any Affiliate of Seller or Guarantor,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer, any Affiliate
of Buyer or any Indemnified Person to or for the credit of Seller, Guarantor or
any Affiliate of Seller or Guarantor, without prejudice to Buyer’s right to
recover any deficiency. Each of Buyer, each Affiliate of Buyer and each
Indemnified Person is hereby authorized upon any amount becoming due and payable
by Seller, Guarantor or any Affiliate of Seller or Guarantor to Buyer or any
Indemnified Person under the Repurchase Documents, the Repurchase Obligations or
otherwise or upon the occurrence of an Event of Default, without notice to
Seller, Guarantor or any Affiliate of Seller or Guarantor, any such notice being
expressly waived by Seller, Guarantor and each Affiliate of Seller or Guarantor
to the extent permitted by any Requirements of Law, to set–off, appropriate,
apply and enforce such right of set–off against any and all items hereinabove
referred to against any amounts owing to Buyer, any Affiliate of Buyer or any
Indemnified Person by Seller, Guarantor or any Affiliate of Seller or Guarantor
under the Repurchase Documents and the Repurchase Obligations, irrespective of
whether Buyer, any Affiliate of Buyer or any Indemnified Person shall have made
any demand under the Repurchase Documents and regardless of any other collateral
securing such amounts, and in all cases without waiver or prejudice of Buyer’s
rights to recover a deficiency. Seller, Guarantor and all Affiliates of Seller
or Guarantor shall be deemed directly indebted to Buyer, any Affiliate of Buyer
and the other Indemnified Persons in the full amount of all amounts owing to
Buyer, any Affiliate of Buyer and the other Indemnified Persons by Seller,
Guarantor or any Affiliates of Seller or Guarantor under the Repurchase
Documents and the Repurchase Obligations, and Guarantor shall be deemed directly
indebted to Buyer and the other Indemnified Persons in the full amount of all
amounts owing to Buyer and the other Indemnified Persons by Guarantor under the
Guarantee Agreement, and Buyer, any Affiliate of Buyer and the other Indemnified
Persons shall be entitled to exercise the rights of set–off provided for above.
ANY AND ALL RIGHTS TO REQUIRE BUYER, ANY AFFILIATE OF BUYER OR ANY OTHER
INDEMNIFIED PERSONS TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO THE
PURCHASED ASSETS, THE PLEDGED COLLATERAL OR OTHER INDEMNIFIED PERSONS UNDER THE
REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING RIGHT OF SET–OFF, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER, GUARANTOR AND
EACH AFFILIATE OF SELLER AND GUARANTOR.


-98-

--------------------------------------------------------------------------------





Buyer, any Affiliate of Buyer or any Indemnified Person shall promptly notify
the affected Seller, Guarantor or Affiliate thereof after any such set‑off and
application made by Buyer, any Affiliate of Buyer or such Indemnified Person,
provided that the failure to give such notice shall not affect the validity of
such set–off and application. If an amount or obligation is unascertained,
Buyer, any Affiliate of Buyer or any Indemnified Person may in good faith
estimate that obligation and set‑off in respect of the estimate, subject to the
relevant party accounting to the other party when the amount or obligation is
ascertained. Nothing in this Section 18.17 shall be effective to create a charge
or other security interest. This Section 18.17 shall be without prejudice and in
addition to any right of set‑off, combination of accounts, Lien or other rights
to which Buyer, any Affiliate of Buyer or any Indemnified Person is at any time
otherwise entitled.
Section 18.18    Seller’s Waiver of Set‑off. Seller hereby waives any right of
set‑off it may have or to which it may be or become entitled under the
Repurchase Documents or otherwise against Buyer, any Affiliate of Buyer, any
Indemnified Person or their respective assets or properties.
Section 18.19    Power of Attorney. Seller hereby authorizes Buyer to file such
financing statement or statements relating to the Purchased Assets (including a
financing statement describing the collateral as “all assets of the debtor” or
such other super-generic description thereof as Buyer may determine) without
Seller’s signature thereon as Buyer, at its option, may deem appropriate. Seller
hereby appoints Buyer as Seller’s agent and attorney in fact to file any such
financing statement or statements in Seller’s name and to perform all other acts
which Buyer deems appropriate to perfect and preserve its ownership interest in
and/or the security interest granted hereby, if applicable, and to protect,
preserve and realize upon the Purchased Assets, including, but not limited to,
the right to endorse notes, complete blanks in documents, transfer servicing
(including, but not limited, to sending “good‑bye letters” to any Underlying
Obligor with respect to Purchased Assets which are Whole Loans, each to be in a
form acceptable to Buyer), and sign assignments on behalf of such Seller as its
agent and attorney in fact. This agency and power of attorney is coupled with an
interest and is irrevocable without Buyer’s consent. Seller shall pay the filing
costs for any financing statement or statements prepared pursuant to this
Section 18.19. In addition, Seller shall execute and deliver to Buyer a power of
attorney in the form and substance of Exhibit I hereto (“Power of Attorney”).
Section 18.20    Periodic Due Diligence Review. Buyer may perform continuing due
diligence reviews with respect to any or all of the Purchased Assets, Seller and
Affiliates of Seller, including ordering new third party reports, for purposes
of, among other things, verifying compliance with the representations,
warranties, covenants, agreements, duties, obligations and specifications made
under the Repurchase Documents or otherwise. Upon reasonable prior notice to
Seller, unless a Default or Event of Default exists, in which case no notice is
required, Buyer or its representatives may during normal business hours inspect
any properties and examine, inspect and make copies of the books and records of
Seller, Guarantor and Pledgor, the Purchased Asset Documents and the Servicing
Files. Buyer shall, and its representatives (who shall be informed of the
confidential nature of such information) shall be instructed to, keep such
information confidential in accordance with Section 18.10 of this Agreement.
Upon reasonable prior notice to Seller, unless a Default or Event of Default
exists, in which case no notice is required, Seller shall make available to
Buyer one or more knowledgeable financial or accounting officers and
representatives of the independent certified


-99-

--------------------------------------------------------------------------------





public accountants of Seller for the purpose of answering questions of Buyer
concerning any of the foregoing. Seller shall cause Servicer to cooperate with
Buyer by permitting Buyer to conduct due diligence reviews of the Servicing
Files. Buyer may purchase Purchased Assets from Seller based solely on the
information provided by Seller to Buyer in the Underwriting Package and the
representations, warranties, duties, obligations and covenants contained herein,
and Buyer may at any time conduct a partial or complete due diligence review on
some or all of the Purchased Assets, including ordering new credit reports and
new Appraisals on the Mortgaged Properties and otherwise re‑generating the
information used to originate and underwrite such Purchased Assets. Buyer may
underwrite such Purchased Assets itself or engage a mutually acceptable
third‑party underwriter to do so.
Section 18.21    Time of the Essence. Time is of the essence with respect to all
obligations, duties, covenants, agreements, notices or actions or inactions of
the parties under the Repurchase Documents.
Section 18.22    PATRIOT Act Notice. Buyer hereby notifies Seller that Buyer is
required by the PATRIOT Act to obtain, verify and record information that
identifies Seller.
Section 18.23    Successors and Assigns. Subject to the foregoing, the
Repurchase Documents and any Transactions shall be binding upon and shall inure
to the benefit of the Parties and their successors and permitted assigns.
Section 18.24    Acknowledgement of Anti‑Predatory Lending Policies. Seller and
Buyer each have in place internal policies and procedures that expressly
prohibit their purchase of any high cost mortgage loan.
[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]




-100-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.
SELLER:
BSPRT WFB LOAN, LLC, a Delaware limited liability company
By:
/s/ Micah Goodman    
Name: Micah Goodman
Title: Authorized Signatory

BUYER:
WELLS FARGO BANK, N.A., a national banking association
By:
/s/ Michael P. Duncan    
Name: Michael P. Duncan
Title: Vice President






